ACCEPTED
                                                                                     01-14-00301-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                               1/29/2015 10:03:29 PM
                                                                                 CHRISTOPHER PRINE
                                                                                              CLERK

               IN THE COURT OF APPEALS
            FOR THE FIRST DISTRICT OF TEXAS
                      AT HOUSTON                                   FILED IN
                                                            1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                                                            1/29/2015 10:03:29 PM
                         01-14-00301-CV
                                                            CHRISTOPHER A. PRINE
                                                                     Clerk

                   DEANA POLLARD SACKS
                                               Appellant,
                                  vs.

                   THOMAS F. HALL
                          and
              THOMAS F. HALL, D.D.S, M.S., P.A.
                                               Appellees

    ON APPEAL FROM THE COUNTY COURT AT LAW
           COURT NO. 3, CASE NO. 919405,
              HARRIS COUNTY, TEXAS

     APPELLANT’S REPLY TO BRIEF OF APPELLEES

David J. Sacks                            Brad Beers
SACKS LAW FIRM                            BEERS LAW FIRM
State Bar No. 17505700                    State Bar No. 02041400
2323 S. Shepherd Dr., Suite 825           5020 Montrose Blvd., Suite 700
Houston, Texas 77019                      Houston, Texas 77006
Telephone: 713-863-8400                   Telephone: 713-654-0700
Facsimile: 713-863-0502                   Facsimile: 713-654-9898
david@sackslawfirm.com                    bbeers@beerslaw.net
                                        ATTORNEYS FOR PLAINTIFF,
                                            DEANA POLLARD SACKS

               ORAL ARGUMENT REQUESTED
                                          01-14-00301-CV

                                   TABLE OF CONTENTS

TABLE OF CONTENTS .......................................................................................... ii
INDEX OF AUTHORITY ........................................................................................iv
ARGUMENT .............................................................................................................1
I.       OBJECTION:
         SACKS OBJECTS TO THE FACTUALLY INACCURATE
         STATEMENTS MADE IN HALL’S RESPONSE AND ASKS THE
         COURT NOT TO ACCEPT THEM AS TRUE. ............................................. 1
         A. Contrary to Hall’s statement in his response, he never told Deana
            “he would continue treating her, but in order to do so, she must pay
            Hall the amount that she owed”. (page 2) .................................................. 2
         B. Contrary to Hall’s statement in his response, Sacks never stated at
            Trial “Dr. Hall said that he would not treat her unless she paid the
            money he owed her”. (An apparent Freudian slip here) (Hall
            response page 3, para 2). ............................................................................3
         C. Contrary to Hall’s statement in his response, Hall was not “forced
            to spend over $150,000 in attorney fees” and was not forced to pay
            attorney fees because he did not have an army of attorneys
            working for him without pay. (page 3)....................................................... 5
         D. Contrary to Hall’s statement in his response, Hall did not perfectly
            place orthodontic braces on Appellant’s teeth (page 2) ............................. 7
         E. Contrary to Hall’s statement in his response, Sacks simply did not
            stop coming to Hall (page 2) ...................................................................... 8
II.      THERE IS NO EVIDENCE OF PRESENTMENT
         (Relates to Point of Error I) ...........................................................................11
         A. Consistent with Hall’s internal files, he testified at Trial that he
            never asked Sacks for money. ..................................................................12
         B. Sacks testified that no one at Hall’s office ever demanded or
            requested money from her after she prepaid Hall $4,775 for a 36
            month treatment plan that failed after only a few months. ......................13
         C. Hall’s second of three internal ledgers (generated 3/20/2007 at
            3:35PM) pertaining to a $1,220 contract never entered into by the
            parties cannot be considered presentment of a claim, especially
            with Hall’s April 18, 2007, response to the complaint with GHDS
            admitting that a refund was owed to Sacks (DX10@A93) and
            Hall’s subsequent internal ledger reflecting a zero balance on the
            Sacks/Hall contract. (DX1@74)...............................................................18

APPELLANT’S REPLY TO BRIEF OF APPELLEES                                                                      Page ii
                                            01-14-00301-CV

III.      HALL’S REFUSAL TO SEGREGATE RECOVERABLE FROM
          UNRECOVERABLE ATTORNEY FEES REQUIRES REVERSAL
          (Relates to Point of Error II) ..........................................................................24
IV.       IT IS UNCONTESTED THAT HALL DID NOT PERFORM 100%
          OF THE SERVICES AGREED TO UNDER THE PARTIES’ ONLY
          CONTRACT;    THEREFORE THE     $1,220 AWARD IS
          UNSUPPORTED BY THE EVIDENCE AND MUST BE
          REVERSED.
          (Relates to Point of Error III, IV, & V) .........................................................26
V.        ON THE FACE OF THE FORM CONTRACT DRAFTED BY
          HALL, THE INSURANCE BENEFITS ESTIMATED BY HALL
          WERE ASSIGNED BUT NOT RECEIVED, NECESSITATING A
          NEW (SECOND) CONTRACT BETWEEN THE PARTIES TO
          DEAL WITH ASSIGNED, UNPAID INSURANCE BENEFITS,
          AND NO NEW CONTRACT WAS EVER CREATED OR SIGNED
          BY THE PARTIES.
          (Relates to Point of Error VI) ........................................................................28
CONCLUSION ........................................................................................................31
PRAYER ..................................................................................................................32
CERTIFICATE OF SERVICE ................................................................................33
CERTIFICATE OF COMPLIANCE .......................................................................33
APPENDIX ..................................................................................................................


     7.     June 6, 2006 Financial Contract             (PX1 RR V.11, P.2])
     8.     Hall Chart Maintained on Sacks         (PX2 [RR V.11, PP 3-4])
     9.     Hall Claims Sent to Aetna regarding Sacks      (DX10@A80-88
                                                     [RR V.12 PP 335-343])
     10. Hall April 18, 2007 Letter to the Greater         (DX10@A90-93
         Houston Dental Society Regarding Sacks       [RR V12 PP 345-348])
     11. Hall Internal Ledgers                           (DX1 @ 68, 69, 74)
     12. Legal Bills                                               (DX18)




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                                                        Page iii
                                                     01-14-00301-CV

                                            INDEX OF AUTHORITY


Cases
Amir v. International Bank of Commerce, 419 S.W.3d 687 (Tex. App. -
  Houston [1st Dist.] 2013, no pet.) ....................................................................... 30
Ashford Partners v. Eco Resources Inc., 401 S.W.3d 35 (Tex. 2012)....... 31
Forbau v. Aetna Life Ins. Co., 876 S.W.2d 132 (Tex. 1994) ......................... 31
Gonzalez v. Mission American Ins. Co., 795 S.W.2d 734 (Tex. 1990) ..... 30
Hohenberg Bros. Co. v. George E. Gibbons & Co., 537 S.W.2d 1 (Tex.
  1976) ............................................................................................................................. 30

Rules
Tex. Civ. Prac. & Rem. Code Ann. § 38.002 .............................................. 23, 31
Tex. R. App. P. 38 ...........................................................................................................2




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                                                                                    Page iv
                           IN THE COURT OF APPEALS
                        FOR THE FIRST DISTRICT OF TEXAS
                                  AT HOUSTON

                                      01-14-00301-CV

                               DEANA POLLARD SACKS
                                               Appellant,
                                        vs.
                               THOMAS F. HALL
                                      and
                          THOMAS F. HALL, D.D.S, M.S., P.A.
                                                  Appellees

                ON APPEAL FROM THE COUNTY COURT AT LAW
                       COURT NO. 3, CASE NO. 919405,
                          HARRIS COUNTY, TEXAS

                          REPLY TO BRIEF OF APPELLEES


 TO THE HONORABLE JUSTICES OF SAID COURT:

           Appellant, Deana Pollard Sacks (herein referred to as “Sacks”), submits this

 reply to the Brief of Appellees Thomas F. Hall and Thomas F. Hall, D.D.S., M.S.,

     P.A. (herein sometimes collectively referred to as “Hall”).


                                       ARGUMENT

I.      OBJECTION:
        SACKS   OBJECTS  TO   THE    FACTUALLY INACCURATE
        STATEMENTS MADE IN HALL’S RESPONSE AND ASKS THE
        COURT NOT TO ACCEPT THEM AS TRUE.
                                 01-14-00301-CV

      Appellees submitted their brief in this case on December 18, 2014. Within

this response, there are a series of factually inaccurate statements in his statement

of the case that cannot be relied upon. Perhaps that is why he failed to make even

one record cite. Tex. R. App. P. 38. (See Hall’s Response at 2-5).

      Below is a chart of examples:

   A. Contrary to Hall’s statement in his response, he never told Deana “he
      would continue treating her, but in order to do so, she must pay Hall the
      amount that she owed”. (page 2)
      Hall never told Sacks she owed money and should pay anything for past

services. Hall cites nowhere in the record for such a statement, and none exists.

Hall did testify clearly and unequivocally on the subject, and specified that he

never asked Sacks for money. Specifically:

      Q. [By Mr. Travis] In this case, Ms. Pollard, did you ever send
         her a collection letter?
      A. [Dr. Hall] We never did.
      Q. Did you ever call her up and ask her to pay?
      A. Not to my knowledge.

(RR V.5, P.75, LL.9-23).

      Q. [By Mr. Travis] You never sent her a collection letter?
      A. [By Dr. Hall] We never asked her for the money or sent her a
         collection letter.

(RR V.5, P.106, LL.2-4).

      Contrary to the unsupported statement made in his response, Hall never

testified that he asked Sacks for money.



APPELLANT’S REPLY TO BRIEF OF APPELLEES                                       Page 2
                                01-14-00301-CV

   B. Contrary to Hall’s statement in his response, Sacks never stated at Trial
      “Dr. Hall said that he would not treat her unless she paid the money he
      owed her”. (An apparent Freudian slip here) (Hall response page 3,
      para 2).
      This is probably a Freudian slip by Hall, but it is true that according to

Hall’s records (PX2 [January 24, 2007, entry]; DX10@92-93) and common sense,

Hall did owe Sacks a refund. However, Sacks’s testimony on this subject is clear.

      Q: [By Mr. Travis] Have you ever been asked to pay more than
         $5,996.25 to Dr. Hall?
      A: No. I was never asked to pay more than $4775, ever.

(RR V.4, P.68, LL.16-19).

      Q: Did anybody say there was any problem with the billing or that
         you owed more money on July 12, 2006?
      A: No.
      Q: What about your next visit on August 2, 2006?
      A: No one said anything about supposedly owing money ever.

(RR V.3, P.139, LL.14-19).

      Q. As of January 9, 2007, nobody had ever said,
         "Oh, by the way, you owe us money," Dr. Hall's office?
      A. No.

(RR V.3, P.153, LL.4-6).

      Q. Did Glenda Johnson or Dr. Hall or anybody from
         that office ever say, "You now have to pay us $1,220"?
      A. No, no one has ever said that.

(RR V.4, P.15, L.24 – P.16, L.1).




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                     Page 3
                                  01-14-00301-CV

      Q. [By Mr. Travis] You said you never saw the bill until you saw
         this lawsuit?
      A. [By Sacks] I never got a bill.
      Q. You never got a bill.
      A. I was never presented with a bill.

(RR V.4, P.124, LL.14-18).

      This is Sacks’s only testimony on the presentment issue.

      Hall does try to mischaracterize testimony related to Sacks’s transferring her

treatment. After it was clear that the original treatment with Orthoclear trays failed,

a second treatment plan with braces on the top teeth was formulated. This second

treatment plan (with upper braces instead of trays) was going to start after the root

canal and crown work Sacks underwent from October 2006 through January 2007

was completed. Hall wanted to be paid more money for the future contemplated

work on the new, second treatment plan which was necessitated after Hall’s

original treatment plan (putting teeth-torqueing Orthoclear trays on severely

infected teeth and gums) failed.      Ultimately, Sacks discontinued seeing Hall,

created an entirely new orthodontic treatment plan with the new dentist and

basically started over (RR V.3, PP.154-155, L.7; RR V.4, P.18, L.3-13, P.18, L.21

– P.19, L.1) paying $5,200 for the new treatment plan with another dentist.

(PX15@31, 35-36).




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                         Page 4
                                 01-14-00301-CV

      Sacks’s testimony was consistent with Dr. Hall’s testimony on this issue, as

Dr. Hall testified on several occasions that he never asked Sacks for money. For

example:

      Q. [By Mr. Travis] In this case, Ms. Pollard, did you ever send
         her a collection letter?
      A. [By Dr. Hall] We never did.
      Q. Did you ever call her up and ask her to pay?
      A. Not to my knowledge.

(RR V.5, P.75, LL.9-23).
      Q. [By Mr. Travis] You never sent her a collection letter?
      A. [By Dr. Hall] We never asked her for the money or sent her a
         collection letter.

(RR V.5, P.106, LL.2-4).
      In any event, contrary to Hall’s suggestion in his brief, Sacks made no such

admission at Trial, and the Freudian slip is noteworthy.

   C. Contrary to Hall’s statement in his response, Hall was not “forced to
      spend over $150,000 in attorney fees” and was not forced to pay
      attorney fees because he did not have an army of attorneys working for
      him without pay. (page 3)
      Hall had at least two attorneys throughout the pre-trial and trial of this case

(see appearance sheets on RR V.1 through V.7; see also DX18) and never paid a

penny. This exact question was posed to Dr. Hall at Trial. Specifically:

      Q. [By Mr. Beers] You have not paid any attorney's fees in this case,
         have you?
      A. [By Dr. Hall] No.

(RR V.5, P.4, LL.16-18)


APPELLANT’S REPLY TO BRIEF OF APPELLEES                                       Page 5
                                      01-14-00301-CV

        As a side note, it was stated by Hall’s counsel that any attorney fees were

paid by Hall’s insurance company. (RR V.5, P.5, LL.9-10). 1 In fact, when

reviewing the attorney bills offered by Hall, they are clearly bills to a carrier to

address the defense of the medical negligence and DTPA claims brought in this

case. (See DX18 [Attorney bills]) (Appendix 12).

        So Hall had a free ride on any contract claim against Sacks and the claims he

brought against Aetna and Employees Retirement System of Texas (ERS). (SCR

31-38 [Dr. Hall’s petition against Aetna and ERS], 39-41 [Aetna’s Answer], 42-44

[ERS Plea to Jurisdiction]; CR155-57, 190-91 [Dr. Hall’s non-suits]). (DX18).

Curiously, Hall includes attorney time and expenses associated with him suing

third parties (Aetna and ERS) in his claim against Sacks. (DX18) (Appendix 12).

        These are the same attorney bills, paid by a malpractice carrier, which Hall

claims he could not segregate. Hall failed and refused to segregate any time spent

on his significant motions for summary judgment or motions to dismiss the

medical negligence and DTPA claims from his contract claim (all of which

motions were unsuccessful) or his claims against third parties. (RR V.6, PP.116-

121).

        In any event, contrary to the uncited statements in Hall’s brief, he paid zero

attorney fees.

1This is a subject not normally commented on, but, Hall incorrectly represented to this Court
multiple times that he paid attorney fees, and he did not.

APPELLANT’S REPLY TO BRIEF OF APPELLEES                                                  Page 6
                                  01-14-00301-CV

   D. Contrary to Hall’s statement in his response, Hall did not perfectly
      place orthodontic braces on Appellant’s teeth (page 2)
      Hall did not place braces on Sacks’s upper teeth. He fitted her for Orthoclear

trays. Hall’s original treatment plan called for braces on the lower teeth and called

for Orthoclear trays on the upper teeth. (PX2@1).

      Hall did not complete the original treatment plan for braces on Sacks’s lower

teeth and Orthoclear trays on her upper teeth when Sacks discovered that using the

tight, teeth-torqueing Orthoclear trays caused unusual and excruciating pain due to

pre-existing infected and inflamed upper teeth roots which Hall failed to disclose

before starting the orthodontia treatment. (RR V.4, P.187; RR V.3, P.154; RR V.6,

PP.33-37; PX10). X-rays Hall ordered and reviewed prior to beginning

orthodontic treatment of Sacks clearly showed large infections and failing

restorations that Hall did not disclose to Sacks; the undisputed evidence at trial was

that the clarity of the pre-existing infections in Sacks’s teeth at the time Hall began

orthodontic treatment of her without informing her of the infections was a “10” on

a scale of 1-10 – very obvious to any dentist reviewing the X ray. (RR V.6, P.33,

L.19 – P.37, L.1). The “clear” style orthodontia appliances on her upper teeth, the

“Orthoclear” brand aligners, are a series of tight fitting trays that move your teeth

(RR V.3, P.145) that are very painful when they apply torque to infected teeth and

gums. (RR V.3, P.143-45). When Sacks discovered, through another dentist, the




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                         Page 7
                                  01-14-00301-CV

pre-existing infections and other dental problems that Hall did not disclose, she

immediately sought care from another dentist to take care of the infections, root

canals, and crowns that were needed (PX16@7, 8, and 16; PX13@11, 16-21;

PX12@12, 16), which then meant that the Orthoclear aligners would no longer fit

and were worthless. (RR V.3, P.154, LL.1-18; RR V.4, P.20; see RR V.5, P.41,

LL.4-9, DX1@21, DX10@A91).

      If a patient, fitted with Orthoclear trays, later has dental restorations

performed on their teeth such as fillings, crowns, root canal therapy, the trays will

no longer fit. (Id; DX1@21). The dental restorations change the positioning of the

teeth and the trays may no longer fit. They did not fit Sacks after her necessary root

canals and crowns. (Id.). Even Hall recognizes this fact. (RR V.5, P.41, LL.4-9).

      So, there was nothing perfect about Hall’s work or treatment plan. In fact,

Sacks had to pay an additional $5,200 for a second treatment plan to another

dentist to accomplish the same work Hall was paid to perform. (PX15@31, 35-36).


   E. Contrary to Hall’s statement in his response, Sacks simply did not stop
      coming to Hall (page 2)
      Sacks did not simply stop coming. After informing Hall about the pain

caused by the Orthoclear trays torqueing on teeth with pre-existing, severe

infections/root canal needs in October 2006, (RR V.3, PP.142-144) she spent

several months addressing the problems.



APPELLANT’S REPLY TO BRIEF OF APPELLEES                                        Page 8
                                 01-14-00301-CV

10/12/2006 Dr. Salazar worked on tooth 2 to try to get rid of the infection.
           (PX12@16).

12/20/2006 Sacks has appointment with Endodontist Alawahdi. Diagnosis for
           root canal therapy on tooth #2 and tooth #4. (DX4@5-6). Performed
           root canal therapy on tooth #2. (PX6@5, 6, 20; PX16@16; RR V.3,
           P.146, LL.23-25).

12/22/2006 Sacks has appointment with Dentist DeJongh for second opinion,
           who recognizes need for root canal therapy on tooth #2 and tooth #4.
           (PX13, P.2, LL.11-20; DX9@10). DeJongh recognizes several
           failing restorations that must be addressed. Id. Recommends
           finishing root canal therapy initiated with tooth #2 and to initiate root
           canal therapy with tooth #4 with current endodontist or with
           DeJongh. Id.

12/27/2006 Sacks has appointment with Endodontist Alawahdi to finish root
           canal therapy on tooth #2. (PX16@8, 16).

01/18/2007 Sacks has root canal performed on tooth #4 with Dr. Alawahdi.
           PX16@16).


      After the root canals and crowns were done, the Orthoclear no longer fit and

would never fit again. (RR V.3, P.148, L.25 – P.149, L.7). (Impressions of aligners

taken prior to new crowns resulted in aligner trays not fitting over the new

crowns). (RR V.3, P.145; see DX1@21; see RR V.5, P.41, LL.4-9).

      Since the Orthoclear trays were of no use, a second treatment plan was

developed where braces would be used on the top teeth to solve the problem (since

the Orthoclear trays no longer fit after the root canals and crowns) Hall initially

agreed to re-do the upper orthodontic treatment with braces (a new treatment plan)




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                      Page 9
                                 01-14-00301-CV

at no additional charge. (RR V.3, P.154-155, L.7). Hall later decided he wanted to

be paid more money if he did any future treatment with Sacks. (RR V.4, P.18,

LL.3-13; DX10@91[Treatment]).

      Hall fitted the Orthoclear tray on infected teeth, roots and gums in need of

root canals and crowns without disclosing the infections to Sacks, causing her to

experience excruciating pain and rendering the tight-fitting tooth-moving trays

useless after the root canals and crowns were completed, as the crowns changed

the shape of Sacks’s teeth so that the trays did not fit over the crowns. (RR V.3,

PP.142-144) Ultimately, Sacks hired another orthodontist to create a second

treatment plan of braces on the top teeth instead of Orthoclear trays. (PX15@31,

35-36). Sacks paid the new dentist $5,200 for the orthodontic treatment. (Id.)

      Sacks did not just stop coming to see Dr. Hall as he suggests. The pain from

the teeth torqueing Orthoclear trays on infected teeth, roots and gums that Dr. Hall

failed to recognize and inform Sacks of (RR V.6, P.33, L.19 - P.37, L.1 [Dr.

DeJongh testimony]) caused her to address the health needs of her teeth. Sacks

underwent several months (October 2006 – January 2007) of root canal therapy

and crown work as reflected by the medical record with:

      1.) Dr. Salazar (PX12@16),

      2.) Dr. Alawahdi (DX4@5-6; PX6@5, 6, 20; PX16@16; RR V.3, P.146,
         LL.23-25), and

      3.) Dr. DeJongh (PX13, P.2, LL.11-20; DX9@10).

APPELLANT’S REPLY TO BRIEF OF APPELLEES                                     Page 10
                                   01-14-00301-CV

II.   THERE IS NO EVIDENCE OF PRESENTMENT
                              (Relates to Point of Error I)
        Contrary to Hall’s unsupported statements in his brief, he never made a

  demand for payment from Sacks. The reason is simple. The two year original

  treatment plan with the one year additional retention period using Orthoclear failed

  due to Hall’s failure to disclose severely infected teeth and gums to Sacks before

  creating tight-fitting trays that were worthless after Sacks obtained the necessary

  dental care before orthodontia was safe and appropriate. The pre-root canal

  therapy/pre-crown Orthoclear trays would not fit over the new crowns and were of

  no use after the root canals and new crowns. (RR V.3, P.145, P.148, L.25 – P.149,

  L.7; see DX1 at 4; see also RR V.5, P.41, LL.4-9).

        In any event, treating a patient for 6 months on a 24 month treatment plan

  with an additional 12 month retention period could not possibly entitle any

  professional to the upfront money paid by Sacks. So, Hall offered a partial refund.

        This partial refund, suggested by Hall, is reflected in his internal records

  (PX2) (Appendix 8) and correspondence to the Greater Houston Dental Society

  (DX10@93-94) (Appendix 10). Specifically:

           • Hall’s January 24, 2007, entry on his file (PX2) reflects that he
             owed and offered Sacks a $1,820 refund after he ceased being
             Sacks’s orthodontist. Hall discussed the refund with Dr.
             DeJongh on February 5, 2007. (PX2).




  APPELLANT’S REPLY TO BRIEF OF APPELLEES                                     Page 11
                                 01-14-00301-CV

         • Hall’s April 18, 2007, response letter to the Greater Houston
           Dental Society reflects that on January 24, 2007, he owed Sacks
           a refund and offered Sacks a refund of approximately 40% of
           the treatment fee Sacks paid in advance, prorated on the time,
           treatment, consultations, and expenses. This letter was written
           many months after Hall ceased being Sacks’s orthodontist,
           which he thereafter reduced to a zero balance. (DX10@93).

         • Hall’s April 18, 2007, response letter to the Greater Houston
           Dental Society also reflects that he owed Sacks a $650 refund.
           This letter was written many months after Hall ceased being
           Sacks’s orthodontist, after he had months to review his records,
           which he thereafter reduced to a zero balance by essentially
           paying himself exactly the amount he owed Sacks to avoid
           refunding her any amount. (DX10@93).

      Whether the refund should have been $650, $1,820, or more, the undeniable

fact remains that based on Hall’s records and Hall’s response letter to the GHDS,

Sacks was due a refund. Therefore, the fact that Hall testified under oath that he

did not request more money from Sacks should not come as a surprise: Hall owed

Sacks money, not the other way around. The jury verdict against Sacks is irrational

and reflects a complete disregard of the undisputed evidence or prejudice, or both.


      A. Consistent with Hall’s internal files, he testified at Trial that he never
         asked Sacks for money.
      During Trial, Hall was specifically asked if he ever demanded money or

payment from Sacks. His answer was “no”.

      Q. [By Mr. Travis] In this case, Ms. Pollard, did you ever send
         her a collection letter?
      A. [By Dr. Hall] We never did.
      Q. Did you ever call her up and ask her to pay?


APPELLANT’S REPLY TO BRIEF OF APPELLEES                                     Page 12
                                 01-14-00301-CV

      A. Not to my knowledge.

(RR V.5, P.75, LL 9-23).

      Q. [By Mr. Travis] You never sent her a collection letter?
      A. [By Dr. Hall] We never asked her for the money or sent her a
         collection letter.

(RR V.5, P.106, LL.2-4).

      Hall’s uncontested testimony on this subject is consistent with his internal

records reflecting that he owed Sacks a refund (whether it be 40%, $1,820, $650,

more or less). This explains why Hall in no way ever presented a claim for any

amount supposedly owing from Sacks to Hall: people do not demand money from

people to whom they owe money. (PX2 [January 24, 2007, entry and February 5,

2007, entry]; DX10@93-94).

      In Hall’s brief, he incorrectly suggests that in January 2007, Hall “began

attempting to obtain payment from Sacks….” (Hall’s Brief at 21). Hall has no

record cite to support this position and none exists. Hall’s testimony above is clear

on the subject, specifying that he never asked Sacks for money.


   B. Sacks testified that no one at Hall’s office ever demanded or requested
      money from her after she prepaid Hall $4,775 for a 36 month treatment
      plan that failed after only a few months.
      Sacks’s testimony was clear, consistent, and undisputed at Trial.

      Q: [By Mr. Travis] Have you ever been asked to pay more than
         $5,996.25 to Dr. Hall?
      A: [By Sacks] No. I was never asked to pay more than $4775, ever.


APPELLANT’S REPLY TO BRIEF OF APPELLEES                                     Page 13
                                  01-14-00301-CV


(RR V.4, P.68, LL 16-19).

      Q: Did anybody say there was any problem with the billing or that
         you owed more money on July 12, 2006?
      A: No.
      Q: What about your next visit on August 2, 2006?
      A: No one said anything about supposedly owing money ever.

(RR V.3, P.139, LL 14-19).

      Q. As of January 9, 2007, nobody had ever said,
         "Oh, by the way, you owe us money," Dr. Hall's office?
      A. No.

(RR V.3, P.153, LL 4-6).
      Q. Did Glenda Johnson or Dr. Hall or anybody from
         that office ever say, "You now have to pay us $1,220"?
      A. No, no one has ever said that.

(RR V.4, P.15, L.24 – P.16, L.1).

      Q. [By Mr. Travis] You said you never saw the bill until you saw
         this lawsuit?
      A. [By Sacks] I never got a bill.
      Q. You never got a bill.
      A. I was never presented with a bill.

(RR V.4, P.124, LL.14-18).

      Sacks’s testimony concerning never having been asked to pay any amount of

money more than the amount she had prepaid Hall ($4775) under the June 6, 2006,

contract for the original treatment plan of lower braces and upper Orthoclear was

consistent and undisputed at trial.




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                  Page 14
                                01-14-00301-CV

      Hall points to testimony questioning Sacks as to why Sacks transferred her

treatment to another orthodontist. Sacks testified that she was transferring her

treatment to another orthodontist because Hall told her that he wanted more money

for the new, second treatment plan proposed by Hall, which included braces

instead of Orthoclear on her top teeth. (RR V.3, P.143–P.155, L.7; see

DX10@A91) No contract was signed on this second proposed treatment plan, and

it never materialized, because Sacks balked at paying Hall more money for a new,

second treatment plan that was necessitated by his original botched plan,

particularly since his botched plan caused her such excruciating pain that could

have been avoided had Hall disclosed her infections before wrongfully starting

Orthoclear tray orthodontia on severely infected teeth. (RR V.3, P.143-P.155, L.7).

Specifically, the testimony:

      Q. On January 24th, 2007, was there a phone conversation or telephone
         conference with you by anybody from Dr. Hall's office?
      A. I spoke to Dr. Hall on a date around that time. I don't remember the
         date; but, yes, we had a conversation right around that time. So, it
         must be the right date.
      Q. Was he offering or requesting you to transfer your treatment to
         somebody else?
      A. He refused to treat me any longer, unless I paid him more money.
         ...
      Q. Help me understand. This entry in Dr. Hall’s records, Defendant’s
         Exhibit 1, “Patient refused the offer to transfer for TX” which means
         treatment. Did he offer to let you transfer to somebody else?
      A. He said he wasn’t going to treat me any longer, unless I paid him
         more money.

(R.R. V.4, P.18, LL.3-13; P.18, L.21 – P.19, L.1) (Emphasis added).

APPELLANT’S REPLY TO BRIEF OF APPELLEES                                    Page 15
                                 01-14-00301-CV

      These sentences are almost identical, and in both, Hall asks for more money

to CONTINUE treatment under a newly-proposed second treatment plan (putting

new braces on Sacks’s top teeth in lieu of Orthoclear) UNLESS Sacks paid him

more money. By the plain meaning of this testimony, Sacks could walk away OR

pay Hall more money for future treatment under Hall’s new proposed second

treatment plan. Sacks rejected Hall’s new, second treatment plan and transferred

her case. (PX2 [January 24, 2007, January 26, 2007, and February 5, 2007,

entries]; DX1@84; DX10@A91-92). The testimony misconstrued by Hall refers to

an option for Sacks either to pay more for Hall’s new, second treatment plan, or to

transfer her case to another dentist. Under the plain meaning of this testimony,

Sacks was given the option of walking away and foregoing additional treatment

from Hall pursuant to the new, second proposed treatment plan. This is a far cry

from a demand for payment for incomplete services pursuant to Hall’s original,

botched treatment plan, which was rendered useless due his failure to disclose the

infections. Indeed, after Sacks rejected Hall’s new, second treatment plan, the

parties’ discussion turned to what amount Hall owed Sacks on the incomplete

original contract. (PX2 [January 24, 2007, January 26, 2007, and February 5, 2007,

entries]; RR V.5, P.31, LL 19-21; DX10@92-93).

      More importantly, this entire line of questioning explained why Sacks

transferred her treatment to another orthodontist after Hall refused to adhere to his


APPELLANT’S REPLY TO BRIEF OF APPELLEES                                     Page 16
                                01-14-00301-CV

prior agreement to re-do his incompetent original treatment plan at no additional

costs to Sacks. (RR V.3, PP.143-155, L.7; DX10@A91). After Hall agreed to start

a new, second treatment plan because his first plan failed, Hall audaciously asked

for additional money to re-do his botched work under the proposed new, second

treatment plan, and Sacks said no and hired another dentist to do the second

treatment plan (and paid him $5,200) (PX15@31, 35-36), so the parties went their

separate ways. Sacks sought a refund, and Hall admitted that he owed a refund on

multiple occasions thereafter. (PX2 [January 24, 2007, entry]; DX10@93-94).

      The questioning regarding transferring Sacks’s treatment that Hall points to

focused on January 24, 2007, the date the parties discussed the proper refund

amount due to Sacks after Sacks rejected Hall’s proposed second plan and instead

transferred her case. This is the date the parties talked and discussed the

appropriate refund to Sacks because Hall’s original treatment plan failed early on

and never even came close to completion. Hall offered $1,820 according to his

hand written notes on Sacks’s chart (PX2 [January 24, 2007, entry]) (Appendix 8)

and thereafter discussed Sacks’s transfer options and the refund Hall proposed to

Sacks with Dr. DeJongh according to Hall’s hand written notes. (PX2 [February 5,

2007, entry]) (Appendix 8).

      Additionally, when responding to a complaint filed by Sacks with the

Greater Houston Dental Society (“GHDS”), after reviewing his records carefully,


APPELLANT’S REPLY TO BRIEF OF APPELLEES                                   Page 17
                                 01-14-00301-CV

Hall represented to the GHDS that on January 24, 2007, he offered Sacks a refund.

(DX10@93-94) (Appendix 10). He stated that the refund due on January 24, 2007,

was $650. (DX10@93) (Appendix 10).

      Whether Hall was refunding $1,850 or $650, the undisputed evidence

conclusively shows that the discussion on January 24, 2007, turned to the proper

refund amount due Sacks after Sacks rejected Hall’s proposed new, second

treatment plan (for which there never was a contract). (PX2 [January 24, 2007,

January 26, 2007, and February 5, 2007, entries][Appendix 8]; DX10@A90-93

[Appendix 10]).

      No matter how Hall tries to mischaracterize Sacks’s testimony, the evidence

is clear. No one asked Sacks for money for services under Hall’s original treatment

plan (the failed plan contemplated by the only financial contract ever executed) on

January 24, 2007, or at any other time.


   C. Hall’s second of three internal ledgers (generated 3/20/2007 at 3:35PM)
      pertaining to a $1,220 contract never entered into by the parties cannot
      be considered presentment of a claim, especially with Hall’s April 18,
      2007, response to the complaint with GHDS admitting that a refund was
      owed to Sacks (DX10@A93) and Hall’s subsequent internal ledger
      reflecting a zero balance on the Sacks/Hall contract. (DX1@74).
      Hall suggests that a portion of one of his three internal ledgers is somehow a

demand for payment to Sacks. The three internal ledgers are attached as Appendix

11 for convenient reference. (DX1@68, 69, 74). (Appendix 11). The ledgers are



APPELLANT’S REPLY TO BRIEF OF APPELLEES                                    Page 18
                                     01-14-00301-CV

dated 3/20/2007 at 3:33PM (DX1@68); 3/20/2007 at 3:35PM (DX1@69), and

6/18/2007 at 3:38PM (DX1@74). The last of the three ledgers reflects a zero

balance. It is significant to note that the March 20, 2007, ledgers were generated

the day after Sacks’s records were picked up from Hall at her attorney’s request.

(DX1@80-81, 83).

           1. Hall’s second internal ledger [generated on 3/20/07 at
              3:35PM] pertains to a $1,220 contract never entered into by
              the parties.

       Hall’s second internal ledger (the 3/20/2007 at 3:35PM internal ledger)

(DX1@69) (Appendix 11) specifies that it is contract #6372 with an original

contract amount of $1,220 (DX1@69) with a balance due of $459. However, it is

undisputed that the parties never entered into a contract with an original

contract amount of $1,220. Receiving an internal ledger in a mass document

production that references a contract Hall and Sacks did not have cannot be

presentment of a claim under Chapter 38. It is uncontested that Sacks and Hall only

had one contract, which was contract #6330, set forth on both other ledgers

reflecting a zero balance. (DX1@68 and 74) (Appendix 11). The ledger2 reflecting

“contract #6372” with an original contract amount of $1,220 appears to be Hall’s

attempt to comply with the condition precedent of his own financial contract

requiring a new, second contract between the parties if insurance did not pay

2Created the day after Sacks’s files were retrieved from Hall at her lawyer’s request. (DX1@80-
81, 83).

APPELLANT’S REPLY TO BRIEF OF APPELLEES                                               Page 19
                                  01-14-00301-CV

assigned benefits. However, it is also undisputed that the parties never entered into

a second contract of any kind, and Sacks cannot be liable on a second contract that

she never agreed to and never executed. (PX1; RR V.5, P.31, LL.19-21). (See infra

Section 5).

      Hall’s first internal ledger (3/20/2007 at 3:33PM) (DX1@68) (Appendix 11)

and third internal ledger (6/18/2007 at 3:38PM) (DX1@74) (Appendix 11) refer to

“contract 6330” and both reflect a zero balance on the parties’ (the only contract

Sacks signed) only executed contract. It is undisputed that the parties never entered

into a second contract in the amount of $1,220 or any other amount. (RR V.5, P.31,

LL.19-21). The ledger Hall relies upon in his brief is of no assistance to him, as it

is exclusively related to a $1,220 contract that the parties never had. It is certainly

not in evidence, and Sacks has never even seen a draft of a contract in the original

amount of $1,220.

          2. Hall’s April 18, 2007, response to the complaint with GHDS
             admits that a refund was owed to Sacks.

      Sacks filed a complaint against Hall with the GHDS after their doctor/patient

relationship terminated. (See DX10@90). Hall responded to Sacks’s complaint in

writing on April 18, 2007. (DX10@90-93) (Appendix 10).

      The zero balance found on Hall’s most recent internal ledger dated

6/18/2007 (DX1@74) is consistent with Dr. Hall’s April 18, 2007, written




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                       Page 20
                                 01-14-00301-CV

response to Sacks’s complaint that was filed with the GHDS (DX10@A90-93) that

states Professor Sacks had a $0.00 balance.

      Hall’s response to Sacks’s GHDS complaint admits that he did not come

close to performing the work Sacks paid for, and also admits that Hall owed Deana

Pollard Sacks a refund. Specifically, Hall wrote:

      In a phone call January 24, 2007 I offered Deana Pollard [Sacks] a
      refund of approximately 40% of the treatment fee [paid in advance
      by Sacks], pro-rated on the time, treatment, consultations and
      expenses.

(DX10@A92). (Appendix 10). (Emphasis added). On the next page of the

letter, Hall specified that he offered Sacks a refund of $650 as of the time he

stopped treating her, but then he unilaterally offset the $650 he claimed he

owed Professor Sacks for two telephone conversations and mailing Sacks’s

dental file to Sacks, Hall’s way of avoiding the refund he owed Sacks.

(DX10@A93). (Appendix 10). At the end of Hall’s complaint response

letter to the GHDS, Hall made clear that there was a zero (0) balance

between Hall and Sacks. (DX10@93) (Appendix 10).

      Hall’s clear letter of April 18, 2007, reflecting a zero balance was

subsequent in time to the 3/20/2007 at 3:35PM internal ledger reflecting an

original contract amount of $1,220. This phantom contract (if one was ever drafted

by Hall) in the original amount of $1,220 is not in evidence and has never been

seen by Sacks. But even if the obvious is ignored and Hall’s second internal ledger

APPELLANT’S REPLY TO BRIEF OF APPELLEES                                      Page 21
                                   01-14-00301-CV

is considered to have any meaning to Sacks, she is entitled to rely upon a clear

letter penned by Hall stating there is no money due a month after the second of the

three ledgers was created on 3/20/2007 at 3:35PM. In sum, Hall’s ultimate, most

recent conclusion was that no money was due to either party. (DX10@93;

DX1@74).

      Additionally, even if Hall made a claim for payment under the original,

botched treatment plan (and there is NO evidence to support this), Sacks would be

entitled to rely on Hall’s later statements that either Hall owed Sacks money or

there was a zero balance on Sacks’s account. In his April 18, 2007, letter to the

Greater Houston Dental Society, Hall specified that as of January 24, 2007, he

owed Sacks a refund, and as of April 18, 2007, there was a zero balance between

the parties. (DX10@92-93) (Appendix 10). Hall’s repeated admissions that Sacks

owed him nothing, after he had months to review his records, render his absurd

contract claim no more than a strategic attempt to punish Sacks for pursuing the

refund he admitted to owing her.

         3. Hall’s June 18, 2007, internal ledger regarding Sacks
            contract reflects a zero balance.

      Hall’s June 18, 2007, internal ledger regarding Sacks reflects that Sacks has

a zero balance with Hall. (DX1@74). This is the last internal ledger created by

Hall. Sacks should also be able to rely upon the zero balance reflected in this

document. This ledger is later in time than the 3/20/2007 at 3:35PM ledger that on

APPELLANT’S REPLY TO BRIEF OF APPELLEES                                    Page 22
                                01-14-00301-CV

its face applies to a contract in the original amount of $1,220, which Sacks is a

stranger to. Hall’s argument regarding the second ledger makes no sense and

should be disregarded.

      Presentment of a claim is not supposed to be guess work for the person

trying to evaluate the claim pursuant to Tex. Civ. Prac. & Rem. Code Ann. §

38.002. Hall failed to present a claim to Sacks at any time in any amount because

he knew he owed Sacks a refund. (PX2; DX10@92-93). The Texas Legislature

requires presentment of a claim before attorney fees can be assessed to meet due

process demands. Not only did Hall fail to present a claim to Sacks, his admissions

of owing her money made her secure in the fact that he could not legitimately be

awarded attorney’s fees. Sacks’s due process rights would be horribly violated if

an attorney fees award were allowed to stand under the facts of this case.

Admitting to a person that you owe her money, then creating a ledger reflecting an

amount owing on a new contract that was never signed, then admitting to a

regulatory board that you owed her money but that now no money was owed to

either party cannot possibly meet the due process notice requirements specified in

Tex. Civ. Prac. & Rem. Code Ann. § 38.002. Sacks was never on notice that Hall

could get a fee award which renders the fee award a due process violation even if

Sacks had owed Hall money, and the record is abundantly clear that she did not




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                    Page 23
                                    01-14-00301-CV

   owe him a dime, never was presented with a bill or claim, and – to the contrary –

   was expecting a refund.

III.   HALL’S REFUSAL TO SEGREGATE RECOVERABLE FROM
       UNRECOVERABLE ATTORNEY FEES REQUIRES REVERSAL

                               (Relates to Point of Error II)
         Hall claims that he was unable to segregate recoverable from unrecoverable

   fees. Not one hour. Not one minute. Not one dollar of expenses.

         Sacks’s original brief discussed all the defensive claims Hall was addressing

   where attorney fees were not recoverable (Appellant Brief 53-56). Sacks also

   addressed Hall’s claims against third parties such as Aetna and Employers

   Retirement System of Texas that Hall voluntarily dismissed. (SCR 31-38 [Hall’s

   petition against Aetna and ERS]; 39-41 [Aetna’s Answer]; 42-44 [ERS Plea to the

   jurisdiction]; CR 155-57 [nonsuit of ERS]; 190-91 [nonsuit of Aetna]).

         Attorney fees for services and fees associated with claims against third

   parties should have been segregated and Hall refused to do so.

         When reviewing the 56 pages of attorney fee bills, one can only come to the

   conclusion that virtually all the time reflected therein was in defense of negligence

   and D.T.P.A. claims against Hall. (DX18). (Appendix 12). A non-exclusive list of

   some of the attorney fees and expenses reflected in their bills that should have been

   segregated from Hall’s contract claim:




   APPELLANT’S REPLY TO BRIEF OF APPELLEES                                     Page 24
                                  01-14-00301-CV

      1.) Hall’s objection to Plaintiff’s expert witness report and motion to dismiss
          negligence case. (DX18@8, 26);

      2.) Hall’s motion for summary judgment on DTPA claim. (DX18@1, 3, 4, 5,
          7, 8, 10, 11, and 26);

      3.) Hall’s no evidence motion for summary judgment on tort claims.
         (DX18@21, 26, 29, 30, 31, and 32);

      4.) Hall’s research on DTPA, negligence and negligence misrepresentation.
          (DX18@2, 4, 7, 26);

      5.) Hall’s defense of Sacks’s motion to seal her medical records after Hall
          filed Sacks’s medical records in the public records. (DX18@44); and

      6.) Virtually every page of the bills contains entries associated with dealing
          with various doctors in defense of the medical negligence case. (See
          DX18@4-54).

      For sure, some time was devoted to the one page contract (PX2) but when

reviewing the bills, there is description after description addressing motions for

summary judgment or motion to dismiss the negligence claim and/or DTPA claim,

which were all denied. There are also hours upon hours devoted to doctors in

defense of the medical malpractice claim. (DX18).

      Even a cursory review of DX18 (Appendix 12) establishes that segregating

recoverable from unrecoverable claims could have been done and should have

been done. Hall’s failure to do so is an additional reason for a reversal in this case.




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                        Page 25
                                        01-14-00301-CV

IV.    IT IS UNCONTESTED THAT HALL DID NOT PERFORM 100% OF
       THE SERVICES AGREED TO UNDER THE PARTIES’ ONLY
       CONTRACT; THEREFORE THE $1,220 AWARD IS UNSUPPORTED
       BY THE EVIDENCE AND MUST BE REVERSED.

                            (Relates to Point of Error III, IV, & V)
           Hall is unable to respond to the undeniable fact that there is no evidence to

  support a damage award of $1,220 found in question number 10, as Hall did not

  perform all the services contemplated in the Parties’ three year contract, and put on

  no evidence of damages (because not only did he sustain no damages, but he got a

  windfall from Sacks’s prepayment of $4,775).

           Hall’s brief tries to embellish Hall’s testimony. For example, Hall’s brief

  states that Hall performed an “overwhelming majority” of the 36 month

  orthodontic treatment plan in just 6 months. (Hall’s Response at 31). Of course,

  nowhere does Hall testify that he performed an “overwhelming majority” 3 of the

  orthodontia services and no such cite is found in his brief.

           Hall’s records do reflect that he believes he performed 60% of the

  orthodontia services and owed Sacks a 40% refund. (DX10@92). That is not

  100%.

           Sacks’s original brief carefully addresses this issue on pages 57-63. Hall’s

  response does not seriously dispute the analysis. But briefly, the undisputed

  testimony is that Hall performed only a fraction of the contract (6 months

  3   Even an overwhelming majority is not 100%.

  APPELLANT’S REPLY TO BRIEF OF APPELLEES                                       Page 26
                                 01-14-00301-CV

performed on the original 24 month treatment plan (PX4) and zero months on the

additional 12 month retention period). (RR V.4, PP.158-59 [Hall]; V.5, PP.67-68;

PX2 [Hall]; PX4; DX10@A90-93). Additionally, there are Hall’s written

admissions about the value of the services he rendered per visit to Sacks ($225 per

visit according to Hall’s written statement to the Greater Houston Dental Society

(DX10@A92-93) or $135 per visit according to the insurance claims Hall sent to

Aetna (DX10@80-88)). Hall freely admitted at Trial that he did not treat Sacks for

at least 18 of the prepaid monthly visits and treated her for none of the 12 month

retention period. (RR V.5, P.67, L.18 – P.68, L.2). The contract states the value of

the full 36 month contract was $5,995. (PX2). The contract also reflects that Sacks

paid in advance $4,775. (PX2). Since Hall treated Sacks for less than six months

out of the twenty-four month treatment plan and zero months out of the additional

twelve month retention plan, it cannot be argued that Hall fully performed. There is

no evidence or at least insufficient evidence to support the award from question

number 10, and it must be set aside.

      Hall testified that he was “only asking for the $1,220 that the insurance

didn’t pay…” (RR V.5, P.105, LL.20-21), and the jury awarded Hall the amount of

the estimated insurance benefits assigned but unpaid by Aetna - $1220. (CR243;

PX2). However, that would not be the appropriate measure of damages and in fact

was not the question asked by the Court to the jury in question number 10.


APPELLANT’S REPLY TO BRIEF OF APPELLEES                                    Page 27
                                    01-14-00301-CV

 (CR243). Based on the evidence in the record concerning the value of Hall’s

 services rendered and not rendered and the amount Sacks pre-paid, reasonable

 minds cannot differ that Hall did not perform 100% of the orthodontic services

 agreed to as found in the jury’s answer to question 10. (CR 243) (Appendix 2).

          The damage award must be set aside along with its associated contract

 claim.


V.   ON THE FACE OF THE FORM CONTRACT DRAFTED BY HALL,
     THE INSURANCE BENEFITS ESTIMATED BY HALL WERE
     ASSIGNED BUT NOT RECEIVED, NECESSITATING A NEW
     (SECOND) CONTRACT BETWEEN THE PARTIES TO DEAL WITH
     ASSIGNED, UNPAID INSURANCE BENEFITS, AND NO NEW
     CONTRACT WAS EVER CREATED OR SIGNED BY THE PARTIES.

                               (Relates to Point of Error VI)
          Hall suggests that since he did not receive payments directly from the

 insurance company, he was not assigned benefits. (Hall brief at 34). The

 assignment of benefits and the actual receipt of payment are not the same thing.

 We would suggest that this is the precise reason Hall’s attorneys put in his contract

 that in the event actual payment is not received by Hall from the patient’s

 insurance company, “a new contract will need to be signed for the remaining

 account balance”. (PX1) (Appendix 7).

          On the face of Hall form contract, the insurance benefits Hall estimated were

 assigned to Hall. (PX1) (Appendix 7). This scenario is specifically envisioned by

 Hall’s Financial Contract, which requires a new, second contract to be signed to

 APPELLANT’S REPLY TO BRIEF OF APPELLEES                                       Page 28
                                 01-14-00301-CV

deal with assigned, unpaid insurance benefits, but it is undisputed that no new,

second contract was signed, and instead the parties parted ways.

      Had there not been all the problems resulting from Hall placing the teeth

torqueing Orthoclear trays on infected roots and gums, and had the original

treatment plan been fully performed, presumptively, Hall and Sacks would have

entered into a second contract in the event no funds came from the assignment.

However, that did not happen.

      Hall performed 6 months out of a 24 month treatment plan with an

additional 12 month retention period. Sacks went forward with the new (second)

treatment plan with braces on upper and lower teeth with a new dentist and paid

$5,200 to do so. (PX15@31, 35-36). Hall owed a refund. (PX2, DX10@A92-93).

The only question was the amount. Was it a $650, $1,820, or larger refund for at

least the services prepaid and not provided? Of course, no new contract was

prepared or signed in this case. (RR V.5, P.31, LL.19-21). There was nothing due

to Hall.

      It cannot be seriously challenged that Hall had an assignment. Not only was

the assignment on the face of Hall’s form contract (PX1) (Appendix 7), Hall made

many claims to Aetna, Sacks’s dental insurance provider. (DX10@80-88)

(Appendix 9). In fact, on the claims submitted to Aetna by Hall, he represented

that Sacks had “authorized payment directly to the below named dentist [Dr.


APPELLANT’S REPLY TO BRIEF OF APPELLEES                                  Page 29
                                 01-14-00301-CV

Hall] of the group insurance benefits otherwise payable to me [Sacks]”.

(DX10@A80, 82, 84, 86, 88 [in the middle of the claim where it says “signature on

file”]) (Appendix 9). The claim forms are signed by Dr. Hall. Surely, Hall would

not submit insurance claims “certifying” that Sacks’s benefits had been assigned to

him if they had not. (Id.)

      Hall’s form Financial Contract, drafted by Hall, specified that “IF” insurance

does not pay, a new, second contract will be executed by the parties. It is

undisputed that no new, second contract was ever executed. (RR V.5, P.31; RR

V.4, P.16, L.147). The word “if” usually connotes intent for a condition precedent.

Hohenberg Bros. Co. v. George E. Gibbons & Co., 537 S.W.2d 1, 3 (Tex. 1976);

Amir v. International Bank of Commerce, 419 S.W.3d 687, 691-92 (Tex. App. -

Houston [1st Dist.] 2013, no pet.). Since the condition precedent did not occur,

Sacks can have no liability on the contract before the Court pertaining to amounts

unpaid by insurance. See id. To the extent that there is ambiguity or internal

inconsistency in Hall’s contract, it is to be construed against Hall because Hall

drafted the contract. Gonzalez v. Mission American Ins. Co., 795 S.W.2d 734, 737

(Tex. 1990). And, specific contract terms override more general contract terms, so

that Hall’s specific provision requiring a new, second contract between the parties

in the event of assigned but unpaid insurance benefits controls because this is what




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                    Page 30
                                 01-14-00301-CV

happened in this case. Forbau v. Aetna Life Ins. Co., 876 S.W.2d 132,133-34

(Tex. 1994).

      Since there is a failure of a condition precedent, pertaining to the failure of

an insurance company to pay for any reason (no second contract was ever drafted

or signed by the parties), that provision regarding unpaid amounts of insurance

benefits is unenforceable. This is an additional reason the contract award must be

reversed and a take nothing judgment rendered. Of course, if the contract claim is

reversed, the associated attorney fee award cannot be maintained. Ashford Partners

v. Eco Resources Inc., 401 S.W.3d 35, 40-41 (Tex. 2012).

                                 CONCLUSION

      The judgment for attorney fees against Sacks pursuant to Section 38.002

must be reversed because the conditions precedent to obtaining fees under Section

38.002 were never met (Hall neither pled nor proved that a claim in any amount

was ever presented to Sacks). The attorney fee award should also be reversed

because Hall failed to segregate fees for his recoverable from unrecoverable

claims. Additionally, the judgment for $1220 for breach of contract must be

reversed and a take nothing judgment rendered because the evidence does not

support the damage award in Question 10 and the condition precedent (a second

contract) to bringing a claim pertaining to the failure of an insurance company to

make payment has not been satisfied.


APPELLANT’S REPLY TO BRIEF OF APPELLEES                                     Page 31
                                01-14-00301-CV

                                   PRAYER

      Appellant Deana Pollard Sacks prays that the Trial Court’s amended final

judgment be reversed and a take nothing judgment rendered.

      Alternatively, she prays that the amended final judgment be reversed and

remanded for further proceeding and for such other and further relief to which she

may be justly entitled.



                                             Respectfully submitted,


                                             /s/ David J. Sacks____________
                                             David J. Sacks
                                             SACKS LAW FIRM
                                             State Bar No. 17505700
                                             2323 S. Shepherd Dr., Suite 825
                                             Houston, Texas 77019
                                             Telephone: 713-863-8400
                                             Facsimile: 713-863-0502
                                             david@sackslawfirm.com

                                             Brad Beers
                                             State Bar No. 02041400
                                             5020 Montrose Blvd., Suite 700
                                             Houston, Texas 77006
                                             Telephone: 713-654-0700
                                             Facsimile: 713-654-9898
                                             bbeers@beerslaw.net

                                             ATTORNEYS FOR PLAINTIFF,
                                             DEANA POLLARD SACKS




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                   Page 32
                                01-14-00301-CV

                        CERTIFICATE OF SERVICE

      I hereby certify that on the 29th day of January, 2015, a true and correct
copy of the foregoing has been served via certified mail, return receipt requested
and/or by facsimile upon the following:

      Mr. Gregory R. Travis
      Mr. John Woods
      THE TRAVIS LAW FIRM
      800 Wilcrest Drive, Suite 350
      Houston, Texas 77042
      Facsimile: 713-626-3801


                                            /s/ David J. Sacks _________
                                            David J. Sacks


                     CERTIFICATE OF COMPLIANCE

I certify that this document was produced on a computer using Microsoft Word
2010 and contains 7,290 words, as determined by the computer software’s word-
count function, excluding the sections of the document listed in Texas Rule of
Appellate Procedure 9.4(i)(1).



                                            /s/ David J. Sacks _________
                                            David J. Sacks




APPELLANT’S REPLY TO BRIEF OF APPELLEES                                    Page 33
                                  APPENDIX

7.   June 6, 2006 Financial Contract              (PX1 [RR V.11, P.2])

8.   Hall Chart Maintained on Sacks              (PX2 [RR V.11, PP.3-4])

9.   Hall Claims Sent to Aetna regarding Sacks      (DX10@A80-88
                                                 [RR V.12, PP.335-343])
10. Hall April 18, 2007, Letter to the Greater      (DX10@A90-93
    Houston Dental Society Regarding Sacks       [RR V.12, PP.345-348])
11. Hall Internal Ledgers                          (DX1@68, 69, 74)

12. Legal Bills                                         (DX18)
H‘‘““‘h‘IH““rA‘“ l_‘W._'‘r1‘l “
                                                                                   _ y My y                                                                                                                        “H
                                                                                                                                                                                                                    WZ &%7 V y‘N                                                                                                                                                                                                                                                                                            \N\ONE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ‘V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         9“
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         _E/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         __
                             .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        _gs:?_inAyoé
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ‘_yl                                                            ‘\
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ‘ “ m<
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _I“


                                            “AKy                                                                                                                                                               “lyA          7 y > ity                                                                                                                                                                                                        _‘L;}__
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ‘T
                                                                                                                                                                                                                                                                                                                                                                                                                                                    1 J‘
                                                                                                                                                                                                                                                                                                                                                                                                                                                      N ‘

                                                                       _A                                      “Hi                                                                                                                                                                                                                           Y‘
                                                                                                                                                                                                                                                                                                                                              __                                                    ____ _
                                                                                                                                                                                                                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                                                                                                                                                                                                                    \L1



                                                                                                                                                                                                                                                                                                                                                                                             ‘ _I‘ r“ ‘




                                                                                                                                                                                             “‘ yr
                                                                              '__
                                                                               A\
                                                                                r‘                                                                                                                                     k                            \\_*
                                                                                                                                                                                                                                                      _




                                                                                                                                                                                                                                                                                                              __\\‘
                                                                                                                                                                                                                                                                                                               y r_
                                                                                                                                                  \1                 \r                                                                                            ‘K                                                                _\\L




                                                 E%§_
                                                 A      N ‘ mﬁ°m§_un    Q38“; \ 0883”
                                                                                “___ \ 93"   Fix
                                                                                             O
                                                                                             OTiD             l_‘;Oa.__a°;_3g__ PQ_ K:
                                                                                              no
                                                                                                                                                          D
                                                                                                                                                          :D:
                                                                                                                                                           2_;_38__3 _3_ _O>3
                                                                                                                                                                           “gags
                                                                                                                                                                          mD08;
                                                                                                                                                                          3,8:
                                                                                                                                                                           DDmu
                                                                                                                                                                              g _ _ _0
                                                                                                                                                                                     PD
                                                                                                                                                                                      __I
                                                                                                                                                                                      OO_
                                                                                                                                                                                       _D
                                                                                                                                                                                        205:;r_g_ _u   ___’:    ‘Q
                                                                                                                                                                                                                 ogg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i

                                                                                                                                                                                                                           ‘ 020:) [Ii
                                                                                                                                                                                                                                   _ _:3.
                                                                                                                                                                                                                                      |'m_|l'3_0 _ _g:_a___:_3g_D
                                                                                                                                                                                                                                                               ?O
                                                                                                                                                                                                                                                                Q_D22:
                                                                                                                                                                                                                                                                  >%__;
                                                                                                                                                                                                                                                                  _§;_ g_ °_ﬂ2“ I5
                                                                                                                                                                                                                                                                                 Im>3
                                                                                                                                                                                                                                                                                   I'l:3!
                                                                                                                                                                                                                                                                                      an?0:;°___
                                                                                                                                                                                                                                                                                      ‘, _      N Fm“D___:_ z_>532
                                                                                                                                                                                                                                                                                                               _ g_ n_ °_ “ O
                                                                                                                                                                                                                                                                                                                            o02“,
                                                                                                                                                                                                                                                                                                                             g&___gQ
                                                                                                                                                                                                                                                                                                                             __
                                                                                                                                                                                                                                                                                                                             O3_
                                                                                                                                                                                                                                                                                                                               0r
                                                                                                                                                                                                                                                                                                                                :“ ______a   _ _ _:_ag_ ‘ 0033:; 0,_O2;
                                                                                                                                                                                                                                                                                                                                                                    _?4:;
                                                                                                                                                                                                                                                                                                                                                                      _‘ _83g_ ‘_ 2_ H O
                                                                                                                                                                                                                                                                                                                                                                                       _G
                                                                                                                                                                                                                                                                                                                                                                                        >a°:__uD
                                                                                                                                                                                                                                                                                                                                                                                          _D
                                                                                                                                                                                                                                                                                                                                                                                           O“'_u___
                                                                                                                                                                                                                                                                                                                                                                                                0°52;
                                                                                                                                                                                                                                                                                                                                                                                                __2a°_D
                                                                                                                                                                                                                                                                                                                                                                                                     _ °_ D
                                                                                                                                                                                                                                                                                                                                                                                                          >_O °Du02_ o°_=_°?O_ 2 __ 33°:_°_____
                                                                                                                                                                                                                                                                                                                                                                                                            D_'
                                                                                                                                                                                                                                                                                                                                                                                                            u_D                            :8_;r| _ \_ !=_ _’o3£____o“
                                                                                                                                                                                                                                                                                                                                                                                                                                                              |_=l_3_| | 3 D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           _D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ___D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ___”D_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ___O:U _ _OI_ °:u mD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    _:3D°
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       2_D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :_‘ g_8z__n
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ”_ _n°_“_ﬂ°ﬂ‘uJo3_s’m__ ﬂ_°___°;_   °_ _m_ °_ _:
                             x°_2_ D_   Ug_ u_
         DENTAL CLAIM FORM                                                                                                                                                                 _                                  CARRIER mine AND ADDRESS                                             _       _
           W ' Check one:
                              5 Dentist’s pre-treatment estlmete                                                                                                                                                                Aetna I-lealthcarc
                                D6l'1llSl'55l8lEl'It8M oi actual services                                                                                                                                                       R0: Box 14094
                                                                                                                                                                                                                                Lexington, KY 40512-4094
                                       1.Piiilerii's name                                                                                                                 2. Relationship lo employee                                 3. Sex         4. Peilrinl blnhdele                        5. ll lull ilmo student
                                         first                                                           m.i.
                                                                                                                                                  ““'                          X                                                          "'    '      um          DD            YYYY              '°"°°'
                m-4>t                    Deana Pollard                                                                                                                             "“
                                                                                                                                                                                   spouse
                                                                                                                                                                                                        **""
                                                                                                                                                                                                        olheri_
                                                                                                                                                                                                                                               |x 3                s | 1964
                                       e. Emp=oyc4JsuIb=o'-bar name                                                  T                                                    7 Employee/rubcolocr                    e. Emp-‘oyoelsubeeribor                    9. Employer (company)                 dill                            to. Group rlumbor
                                          end meiarg eddies:                                                                                                                soc. sec or in number                    ori-rhdnvr                                 name end acres:
                                         Denna Pollard                                                                                                                                                                W               DD         Yyyy         Texas Southern University
                                         447 North Post Oak Lane                                                                                                                                                                 I             IJ9
             Jm42                         Houston 1 TX 77024 K                                                                                                               w                                         3               5             6                   .                             ._          _ 3.-/_6.3_26.0Q___
                                       11. ls Iliitleni oavered by another                                               12-e. Name and address ol oanier(s)                                                               12~b. Group no. ls)                                13. Name and address oi other employer (s)
                                           denial plan?
                                                     —- "’ —X"°
                                          ll yes. complain 12-e.
                                          ls patient covered by e medical
                                          plan?
                                                         yes     x no
                            714-I. Emplbyoelﬂbawlbot name                                                                     0                                         i4-b. Empiweelsutnaioor
                                            61 dlllerent than pailenl‘s)                                                                                                                                                  14-c. Emvkriieelsuhsuipor                          15. Relationship in pailonl
                                                                                                                                                                               soc. see. or I.D. number                         blrthdate
                                                                                                                                                                                                                               MM      I        DD       I   YYYY                        I-ell              parent
       )!DO‘IlZ— l—‘
 1ZO—-4HID)                                                                                                                                                                                                                                                                  spouse      other
           I have mvl¢we4 the following treetrnerit plan. I authorise rolceso of any Information
           relating to this claim. lunderetend that I lm responsible for ell costs ol dental treatment.                                                                                                                    I hereby authorize payrnonl oi roe: ly to the below nsrned dontlel of the group lneuronce bonellto
                                                                                                                                                                                                                           otherwise payable to me.

 ‘J.                                    Signature on ﬁle                                                                                                                        6/7/2006                                  '          Signaturepn ﬁle
          sigma ii>iiriiTni. or psmi ll minor)                                                                                                    .                     Dale                                              Slgned (Insured person)                                                                                 6/7/2006
                                18. Nome oi Billing Denilsi or Denial Enllly                                                                                                                                                                                                                                               Dela
                                                                                                                                                                                       0                                  211. ls treatment result            N9    VII        ll yes, enter orlol description and deter.
                                                                                                                                                                                                                          ol occupational
                                 g THQMAS F. l-lALI,LDDS,,,MS.,PC.                                                                                                                                                        illness or injury?                  X
                               17. Address where pnyrneni should be remitted
                                                                                                                                                                                                                      25. ls treatment result ol
                                                                                                                                                                    ,                                                     auto ooo'denl7
                             Olry. Stare. Zip                                                                                                                      l                                                    .                                    _X
                                                                                                                                                                                                                      29. Other accident’!
      rI'lUQZ-r-r-
                               18. Denilsr Soc. Sec orT|.N.                                                         19. Dentist license no.
                                                                                                                                             \-Q
                                                                                                                                                              ' 20 Drniisi phone no.
                                                                                                                                                                                                                 __
                                                                                                                                                                                                                                                              X
                                                                                                                                                                                                                      27. ll prosthesis, ls this                              (ii no. ienen loriepllcomeni)                       20. Dlll ol prior
      '-CZ
                                                                                                                                                                                                                          lnlllll piecemeal’!
                                                                                                                                                                                                                                                                                                                                       pleoomenl
                          21.               vistilele
                                        eurreniserlee
                                                                           Hfloceollruoneril
                                                                           Ollion Hosp. ECF Other
                                                                                                  '                                               .Hadlooiepheor
                                                                                                                                                   models enclosed?
                                                                                                                                                                                   e           es          W
                                                                                                                                                                                                        "“"Y7
                                                                                                                                                                                                                                                              X
      -"0                                                                                                                                                                                                             28. In irutmoni lor                                   ‘ ll services already         Dole appliance! placed Mos. treel. re mlln.

 ldentlly rnlsslng ieeili with ﬁr’
                                       6/6/zoos                                   xl                        I             l                           _ looih
                                                                                                 30. Examination and ireermeni plan - List In order lrom __ no. 1 through tooth no. 32 - Use ohonlng system Xshe . °"""
                                                                                                                                                                                                                          orthodontics‘!                                      commenced
                                                                                                                                                                                                                                                                                                                6@/20 6F0,                 24
                                                                                                  Tooth Surleoe i Description cl service                                                          Dale service wn p,,,,,m,,,                                                                                   F”                 admjmsymywg
                                                                                                     ll or                              (lndudlng x-rays, prophylaxis, materials used. etc)                                                            priormed                   mm“,                                            use omy
                                                                                                     lgllgy                        ,                                                                                                                 Mo. ,Dey | Year                 g                                       .       rV
                                             FACIAL
                                             Fir? ~
                                                                                                                                             Total treatment fee:
       I;
      :I ’.‘\4'
                 c-> - ~ ~ ii     5 r.\lQ"_Qir.\ 12
                                                         \l,.\\1_
                                                                             I.\
                                                                                                                                                                                                                                                     6/6/2006                  08090                        7995.00
 lg» _§'                                                   ‘-112!                                                                            Initial payment amount:                                              4775.00
 (E, ‘£7 UNGUAI.                                               ‘£,l(5'
 ‘E.                       0:‘                                 ‘gig’




                                                                           F;In                                                              Estimated total length of treatment: 24
                                                               i iwiri a           _l\iNVWU3d                                                DlaFllUSiSI
                                                         K '3,               (El                                                               C ass l malocclusion
                                                                                                                                               Severe Crowding
                               - LINGUAI. L 4515-‘
                              iiilli
  6‘(§a_i‘1;
          -i8§'-rUPio‘_§wiPiiE=Rng}i                NM
                                                    r\    “'5'
                                                          I."
                                                    Q1 21 sl
                                                                                                                                               Deep overbite
                                                                                                                                               Advanced Wear
        5°)     J




A 000081
             DENTAL CLAIM FORM                                                       ,        __ _                            7          7                                                         CARRIER NINE AND KDORESS
             7                 Check one:                            77
    I                                 Dentist‘: pre-treatment estimate                                                                                                                              P O Box
                                                                                                                                                                                                    Aema    14094
                                                                                                                                                                                                         Healthcare
                                X Dentist‘: statement ol actual services                                                                                                                            L'ex}ng‘°n, KY 405124094

         7                      771. Paaenra name                                                             7 7                            2. Rolalionshao to Omployoo                                      a. Son              4. Panant hl7'17dat97                              s. II ma um uu:7$0nt7                                                                                            7
                                  tnt                                                mi                               ll-it                    X                                                               m             I        M“             Do
                                                                                                                                                                                                                                                                     YYYY
                           I Deana Pollard
                   H1-()1! I
                                                                                                                                             _ "1 _ M                                                                      IX         3          5                 I 1964
                                                                                                                                                    ‘$50         OUII
                                                                                s                                                   _                  2                  mi H                                     _       , _    V                                                    "1!                              _                             _
                                G. Ernpioyuqlsuhsaioor name                                                                                  7, Emoloyoelwaember                   6. Ernabnelwesaou                                        9. Employer Ioannuvy)                                                               l0_ Group nunbev
                                   arurnaihrqaawu;                                                                                              00e:oe.ar|.D.nurnbor                  unmet:                                                   namaanaadonss
                                 Denna Pollard                                                                                                                                            W                   on                 WW         Texas Southem University
                                 447 Nonh Post Oak Lane
                  HI3
                  I have vow/lowed the Iollovlng treatment plan. I unhortu nlaaae ol any lnlomutlon                                                                                                                                          soousa     nevi                       ‘
                  nlattng to ml: elalm. l underatand mat I am rnpanalblo tor all east: cl dental treatment.                                                                                    I Mnby Iuthorlae payment dlroe tly to the below named dentist at the group ln|utanee7h7en7aIlI-i                                                                                                       7
                                                                                                                                                                                               olhcnvlae payable to me.
                 .               Signature on ﬁle                                                                                               l0/04/2006                                           Signature on ﬁle
                 Signed (Patient. or parent it minor]                                                                                                                                  *_*&
                                                                                                                                                                                               C
                                                                                                                                                                                                                                                                                                                               10/04/2006
                                                                                                                                    7Data77        77 7777           7        77               Signed (Insured person)
                     15. Name at Batting Dentist or Dental Entity                                                                                                                                                                                                                             Data
                                                                                                                                                                                              24.lsI1aatmentruutI                            "0          "I I ll yes enter brie! dasmptuon and dates.
                                THOMAS F. HALL DDS,.MS.,PC.                                                                                                                                       at ecuputioul                              X
                                                                                                                                                                                                  tllnns or m|u0y7
                               I7. Address when plymtml should be rammed
                                                                                                                                                                                              25. ls lIaalment1osull7ol
        Z—|"|_                   I919 North Loop West”#460                                                                                                                                         auto amount?                              X
                               Clty. State ZIP 7                              7 7                                                                                    7             7 7ii.Otnnr a70t:derti’.' 77
                                Houston, TX 77008                                                                                                                                                                                            X
                               ta. Dlﬂhil Soc Soc. or 1.» u.                                 to emu license no.                     20. Dentist ohm no.                                   zr. it ptumnia. is ma
                                                                                                                                                                                                                                                                    (I m7, ream Ira vaptlaamentl                               2!. Date oI pnor
        -OZ                     XX-XXXXXXX                                                        12970                           I      (7l3 862-8223                                        ""“'““'°""'""'                                 X
                           2|. First visit tlltl 7 2. Phea at vullnant                                              23. Radioqrlplu 01             No You                                                                                    "                                                                                     placement
                                  current anon 4                              Help           ser ovm                   modal! lndolod?             X             How
                                                                                                                                                                "WW"                     2" " ""‘""'u:;.§"'                                          e         I
    -N0-                                                                                                                                                                                                                                                            tl services already          Date Iwbannas placed Mos, tro;l 7romam
                               06/06/200
    Identity missing teem with ‘x’
                                                                          I         I I
                                                                               ill. Examnanon and treatment plan                    LEI in order lrom tooth      .       through_                         .                  dtamng ya                     I
                                                                                                                                                                                                                                                                    3'3’/l,= " ""                        06/06/2006 20
    " *                                          6‘                             Tooth ‘stmc. Dosm777‘7p7tton7oIlorv\u77 *                                     no I                            tuothno 32-ljsq
                                                                                                                                                                                                                                      DIIISQNIR          *0 P,,,,,_,,,,,
                                                                                                                                                                                                                                      7 75 7(Qr|7\7st_|a7\]m.7 77 777                        7       7
                                                                                                                                                                                                                                                                                                         F,7       7
                                                                                                                                                                                                                                                                                                                            I ,,,,,,,,,,m,,,,,
                                                                                                                                                                                                                                                                                                                                         5                                     r

                                                                              ‘ I or                           (mdudlnq it-rays. nroohytaxta. malonala used. ate I                                                                   portormod I                            mu,
                                                                               Ietteri          V             V V _ i_             _                                                                                             549- I WYIYW                           M                                                Ag                       ,
                                        FACIAL
                                         ... ’_
                                        tgt 7gn§I’.\
                                                                                                                    Total treatment fee:                                                                                         06/06/2000 08090                                                7995.00
                                        ..' -' n’o\
    _~ .
                                                    re'=' I‘                                                          Advanced Wear
    ‘7 5 “Into!” 7 ¢'
                   \.3           75
                           ,0‘ 2524 '6‘      722                :1
                                                                                                                Treatment:
                           ‘"3107; (it5‘V
                                 §               I                                                                   Retention therapy, indeﬁnite tenn
                                      FEW.                                                                           Comprehensive TX Adult Dcntition
                                                                                         I              §__          Bonded maztillaty and mandibular appliances
Jl Romania I01 unusual semen:                                                                                        Future gcnernl?enti7s7try ailer orlhodontics                                             77                                                                                                                                                         wu-

                                                                                                                                                                                                                                                                                                                       MtH-_¢     I




A 000083
           DENTAL CLAIM FORM                                                                                                                                                   7      CARRIER Nfhti AND ADDRESS                                                                                         7
                          Check one:
                          3 Dentlst's pre-treatment estimate                                                                                                                             Aema Healthcare
                             Dentist’s statement ol actual services                                                                                                                      P-O- Box 14094
                                                                                                                                                                                         Lexington, KY 40512-4094
                               I. Patient‘: name
                                    IISI                                                tn t.                          llll
                                                                                                                                          2 Riiieiioriuiin to eriinleyse                        3. set            it. Patient oirvioate                           5 ll lull tme stuueri:
                                                                                                                                                                                                    "‘       '      strut            DO               WW              5””
                ﬂl—-I)‘   I         Deana Pollard
                               5.ErnPI°YMlsuosatber name
                                                                                                                                            X
                                                                                                                                            1
                                                                                                                                                  W
                                                                                                                                                  sell
                                                                                                                                                       se
                                                                                                                                                            i
                                                                                                                                                                 °"__
                                                                                                                                                                    id
                                                                                                                                                                 otter                                   Ix;                        5I1964m
                                                                                                                                          7 Employeelsubsmber               8 Eimloyeelsuosaiher                       7       9 Employer ifcortioanyi                                                I0 Srouo ni/noer 7
                                    one matting address                                                                                     soc see. orll) number                  DIIIIG ate                                    name and address
                                    Denna Pollard                                                                                                                                  W            DO               WV,            Texas Southem University
                                    447 North Post Oak Lane
              Il l' -to
                                    ll yes. complete 12-a.
                                    is patient covered by a medical
                                    plan’                    _
            IOWIZ—                                 yes     k rio
                          E I4-a. Etrioloyeelsuo saioer risi-re
                                                              .                                                                        t4 - o . Emtilo y eeisuoserioer              te-i; EI|'t9lQy9Q,'§|,|l7$Q1lDOl                               I5. Relationship to oatienl
                                  tit drllerent than patient’s:                                                                                 soc sec or I.0 nurnoer
                                                                                                                                                                                          tr-rtttoate
                                                                                                                                                                                        uu                   on                rvvv                         "ll                 WW
           Z0-4);                                                                                                                                                                                    I                     I                                soouse              otr~eri__
             I have reviewed the Iotlosrlnq treatment plan. 1 euthortze releeee ol any lnlorrnetlon
             relating to ttite etelrrt. I iinoereteno that I em responsible tor ell eoete ol dental treetmertt.                                                                       risriiiiy siitrioitu psyiimit directly to the tisioii risr'ii3ii ﬂenllll ol I'll group iriiiiisries ssiisttis
                                                                                                                                                                                     2.. ltenrlee   oeyeole to me.

            °                   Signature on ﬁle                                                                                               12.-"712-"2006                  . t            Signature on ﬁle                                                                                        I2/12/2006
            Signed (Patient. or parent il minor}                                                                                       Date                                         Signed tinsureo person}                                                              7 Date
                I6 Name or Billing Dentist or Denial Entity                                                                                                                        24 ls treatment result                       \= '" I Il yes, enter oriel aeseriptior and -aisles 7
                  _ _                                                                                                                                                                  ot occupational                          X     |

     I
                                IHOMAS F. HALL DDS,.MS.,PC.
                              i7 Aooress wrtere payment should be remitteo
                                                      77
                                                                                                                                                                                        ~ii~~»~-W
                                                                                                                                                                                   25 ls treatment result ol
                                                                                                                                                                                                                                           .
           —I'P                                                                                                                                                                        auto ar:o'ertnt"                          X             I
                          City State. Zip                                                                                                                                          26 Other eaadeni?                                       1
         U02                                                .            ,                                                                                                                                                      X

         -lZl'|'l                     -
                              to Dentist Soe.7Sec erT.I N

                          2|. First visa esie
                              isirierit series
                                                    _
                                                                   22. Pisee el lreltmertl
                                                                   Orion Hose. ECF Oeier
                                                                                                       1?,
                                                                                             15 Dental loense rio.
                                                                                                                                I   20 Dentist onorteno.

                                                                                                                     2:. Rseiiiqreoris or
                                                                                                                         mooee entseeeet
                                                                                                                                                  ii Yes
                                                                                                                                                            .    "W
                                                                                                                                                                "WY?
                                                                                                                                                                                   27. ll prosthesis. is ttiis
                                                                                                                                                                                       initial olloerneritl

                                                                                                                                                                                   29 " ""'""'“ '°'
                                                                                                                                                                                                                                X          ‘ ijirne reason lot ieoie0enent1-                         2! Dare eiorer
                                                                                                                                                                                                                                                                                                        alstarrient
         -IUD                                                                                                                                                                                                                                       llservioes already          Date aoolienoes nlseee Mos 'ree' re Hill!‘
                    I 6r'6/2006                                              XI          I        I                                             X                          I
                                                                                                                                                                 ortnudortlml
                                                                                                                                                                                                   X
                                                                                                                                                                                                       oorrirnentled
                                                                                                                                                                                                       enter:
                                                                                                                                                                                                                                                                                      6.-'6»-@2006           18
I loeritiry missing teetn with ‘x’                                                 M. Examination and aeetment plan - List ll order lrorrt tooth no l through loom no, J2 - use matting system mourn.
                                                                                   Tooth Surtaoe‘ Desatptnrt olserviu
                                                                                     I or
                                                                                                                                      7
                                                                                                   tirtduoirtp 1-rays. proohywus. materials used. etc.t
                                                                                                                                                          7 7 77 7                   lieia servia
                                                                                                                                                                                       pertorrtioo
                                                                                                                                                                                                     ‘    pmmmn
                                                                                                                                                                                                           Mn“,
                                                                                                                                                                                                                                                                                                1 For
                                                                                                                                                                                                                                                                                      Fae            adtnlnlettetlve
                                                                                    tenet                                                              7                          Mo. I Day Ives!
                                           FACIAL                                                              ’ ”                                                                                       5                                                                                           We WY


                                                                                                           1         Periodic Orthodontic Treatment Visit:                                                         1 1.-'27-"2006 D8670                                         135.00
                                             =~ _~.~       J




A 000085
A 000087
                \
        ..c_.i_-—D


                                                                                     Case #1370-O Deana Pollard    1
                       Greater Houston Dental Society                                                RECEI
                       One Greenway Plaza, Suite I IO
                       Houston, Texas 77046                                                          MAY 0 2 mm

                       Michael Gonzalez, D.D.S.                                                    FELECIA CITIZEN
                       Chairman Peer Review Committee


                      Re Case # I370-0 Deana Pollard

                      Dear Dr. Gonzalez,

                      As requested by your office, what follows is a narrative of my treatment and
                      recommendations for Deana Pollard.

                     INITIAL VISIT

                      Deana Pollard presented at my ofﬁce May l0, 2006 to consult for orthodontic treatment.
                     The purpose of her visit as Deana Pollard stated, she wanted to “make her teeth look
                     better". D. Pollard stated that she was planning to have signiﬁcant cosmetic work
                     perfonned on her teeth to make them look better. D. Pollard stated she had been told by
                     the dentist that her teeth would need to be straightened before the cosmetic work could be
                     performed. D. Pollard stated she thought that she needed some dental work, but that said
                     she had known this for sometime. D. Pollard did not note the date of her last visit with a
                     dentist.
                     At the initial visit,I always inquire about the patients dentist and how they leamcd of our
                    ofﬁce. D. Pollard said that Dr. Salazar Q been her dentist, but that Dr. Adriamia
                    Corredor would be doing the cosmetic work.
                    I recommended that orthodontic treatment would help to align the teeth prior to dental
                    cosmetics.

                    rn ><3> Z

                 The occlusion was a Class l with a l00% deep bite. There was excessive wear to the
                 lower incisors due to the deep bite. The panorex and full mouth x-rays revealed \
                 numerous teeth that had been treated endodontically (5 teeth) and others that had very
                 deep restorations. The patient did not report any symptomatic teeth and there was no
                 radiographic evidence to contraindicate orthodontic treatment. The periodontium was
                 healthy and bone height within normal levels.

                CONSULTATION

                At the consultation l recommended orthodontic treatment in preparation for dental
                cosmetics. I suggested regular braces and D. Pollard told me she only wanted Invisalgn
                (clear tray) treatment. l advised her of the limitations and requirements of Invisalign and



                                                                                                        Appendix 10 
                                                                    :1:F.'frT"‘. * 1' 'i= it                  A 000090
Incu: o7os014s3sa1 seq: 0607010009]
                                               ,     ,/

    _-''3 '20/200.7
            _\      ' 3‘33'00
                       - ' PM          \
                                       /D
                                         My
                                          Ledger -- Deana Pollard/Denna Pollard                                            Page‘
                                  1/

                                               THOMAS F. HALL DDS,.MS.,PC.
                                                 1919 North Loop West #460
                                                    Houston, TX 77008
                                                       (713) 862-8223
    Patient #2             5591
    Patient name:      Deana Polla rd
    Family #:          5395       Contract #1 6330
    Responsible party: Denna Polla rd
                       447 North Post Oak Lane
                           Houston, TX 77024
    “ Treatment start date:
      Charge frequency:                                     6/6/2006 Ledger Type
                                                             Monthly Billing option:                          Accounts Receivable
      Activity code:                                                                                                    Past Due
      Original contract amount:                                Active Contract code:
                                                           $6,775.00 Current due:                                         Regular
      initial charge amount:                                                                                               $0.00
      Regular Charge Amount:                               $4,775.00 Over 30 due:
                                                               $0.00 Over 60 days p ast due:                               $0.00
     Present Contract Balance:                                                                                             $0.00
                                                               $0.00 Over 90 days past due:
                                                                      Interest due:                                        $0.00
I Remaining commitment:                                                                                                    $0.00
P Patient home phone:                                          $0.00 Amount Due Now:
                                                     (713) 927-9935                                                        $0.00
  Responsible Party home phone:                      (713) 927-9935
  Responsible Party work phone:
    Spouse's name:
    Spouse work phone:

_       Date       S Description                          Type    Reference                    Debit        Credit     Balance
     5/10/2006     M Models
     5/10/2006     M Payment to Cu rrent                                              _      $60.00               y      $60. 00
      6/6/2006     M Payment to Cu rrent                  CC     A 9078                                   ($60.00         $0.00
                                                          CHK     2874                                  $4,775.00   ($4,775.00
      6/6/2006     M START
                                                                  START                   $4,775.00 D                     $0.00
                                         TOTALS:
                                                                                          $4,835.00 $4,835.00             $0.00




                                                                                                           U00U68
                                                                                                         Appendix 11 
                                                   THOMAS F. HALL DDS,.MS.,PC.                                        3-05-0931
                                                           ‘\

                                                   \

            8/20/2007 — 3335100 IT/I
                         -
                                        edger. 4ZDeana PollardlDenna Pollard - Texas Southern U
                                                       1
                                                                                                                                           Page‘
I
                                             _,.
                                         1
                                                                    THOMAS F. HALL DDS,.MS.,PC.
                                                                      1919 North Loop West #460
                                                                         Houston, TX 77008
                                                                                 (713) 862-8223
            Patient #:         5591
            Patient name:      Deana Pollard
            Family #:          5395       Contract #: 6372
            Responsible party: Denna Pollard - Texas Southem University/Aetna Healthcare
                               447 North Post Oak Lane
                                       Houston, TX 77024
            Treatment start date:
            Charge frequency:
                                                                                 6/6/2006 Ledger Type                         Accounts Receivable
                                                                                  Monthly Billing option:
            Activity code                                                                                                               Past Due
            Original contract amount:                                                Active Contract code:
                                                                                $1 ,220.00 Current due:                                  Regular
            Initial charge amount:
                                                                                     $0.00 Over 30 due:                                   $51.00
            Regular Charge Amount:                                                  $51.00 Over 60 days past due:                         $51.00
            Present Contract Balance:
                                                                                  $761.00 Over 90 days past due
                                                                                                                                          $51.00
                                                                                            Interest due:                                $300.00
            Remaining commitment:                                               $1,220.00 Amount Dtie Now:                                 $0.00
            Patient home phone:                                            (713) 921-9935                                                $459.00
            Responsible Party home phone:                                  (113) 927-9935
            Responsible Party work phone:
            Spouse's name:
            Spouse work phone:
                                                                                                                                               .__l


    ,          Date          (II    Description                               ‘ Tye    Reference
        ‘    6/7/2006        E START
                                                                                                                    Debit    Credit    Balance j
                                                                                       START                        $0.00
             7/1/2006        Z Contract Cha "9 e                                                                                          $0.00 '
     p 0/1/2005                     Contract Charge                                                             $51.00                   $51.00
    1 9/1/2000               ZZ Contract Charge                                                                 $51.00                  $102.00
    I 10/1 /2005             Z Contract Charge                                                                  $51.00                  $153.00 1
      11/1/2006              Z Contract Charge                                                                  $51.00                  $204.00
      12/1/2006              Z Contract Cha '9e                                                                 $51.00                  $255.00
                                                                                                                $51.00
      1/1/2007                     .3Contract Charge                                                            $51.00
                                                                                                                                       $306.00
      2/1/2007               Z     Contract Charge                                                                                     $357.00
    , 3/1/2007               U     Contract Charge                                                              $51.00                 $408.00
                                                                                                                $51.00                 $459.00’
                                                                TOTALS:                                        $459.00       $0.00     $459.00




                                                                                                                            000059

                                                                          THOMAS F. HALL DDS,.MS.,PC.                                 0-05-0031
6”8’2°°7 ' 3’38‘°° PM            Ledger -- Deana Pollard/Denna Pollard                                          Page 1


                                        THOMAS F. HALL DDS,.MS.,PC.
                                          1919 North Loop West #460
                                             Houston, TX 77008
                                                (713) 862-8223

Patient #:         5591
Patient name:      Deana Pollard
Family #2          5395       Contract #: 6330
Responsible party: Denna Pollard
                   447 North Post Oak Lane
                   Houston, TX 77024

I Treatment start date:                            6/6/2006 Ledger Type                            Accounts Receivable
  Charge frequency:                                 Monthly Billing option:                                  Past Due
Activity code:                                        Active Contract code:                                   Regular
 Original contract amount:                        $6,775.00 Current due:                                         $0.00
 Initial charge amount:                           $4,775.00 Over 30 due:                                         $0.00
 Regular Charge Amount:                               $0.00 Over 60 days past due:                               $0.00
 Present Contract Balance:                            $0.00 Over 90 days past due:                               $0.00
                                                              interest due:                                      $0.00
 Remaining commitment:                                $0.00 Amount Due Now:                                      $0.00
 Patient home phone:                         (113) 921-9935
 Responsible Party home phone:               (113) 921-9935
 Responsible Party work phone:
Spouse's name:
Spouse work phone:


    Date           Description                 Type      Reference                   Debit        Credit     Balance
 5/1 0/2006        Models                                                        $60.00                        $60.00
 5/1 0/2006        Payment to Current          CC        9078                                   ($60.00)        $0.00
                   Comment: payment for
                   models
  6/6/2006         Payment to Current          CHK       2874                                ($4,775.00)   ($4,775.00)
                   Comment: payment for braces
  6/6/2006         START                                 START                $4,775.00                         $0.00
  6/6/2006         Production Start                                                                             $0.00
                   Comment: Original: $6,775.00
                   Initial: $4,775.00
                   Regular: $0.00
                   Balance: $2,000.00
                   Frequency: Monthly
                   Interest: Late charge
  6/6/2006         Contract Status Change                                            $0.00                      $0.00‘
                   Comment: From N to A
  6/6/2006         Contract Balance Change                                                                      $0.00
                   Comment: Contract Balance
                   Change From $2,000.00 to
                   $0.00
                   aetna ins disct




                                                                                             000074

                                            THOMAS F. HALL DDS,.MS.,PC.                                      8.05.0031
                                             TRAVIS 81 HAMMOND, P.C.
                                             2700 Post Oak Blvd., Suite 900
                                                 Houston, Texas 77056
                                                    (713) 626-3800




December 09, 2008


In Reference To: Pollard
Invoice #2430

            Professional Services
                                                                                               Hrs/Rate         Amount
                                                                                                              A-1-1



   6/2/2008 JRL     Conducted researchmnder Texas DTPA as tie-in from                               0.40         58.00
                    M8dlC8| Liability AC1.                                                    $145.00lhr
                   ‘auses of action suit by plaintiff.
            GRT     Draft and forward                        A Pollard‘s counsel. Telephone         0.00         116.00
                    conference                                  and review e-mail             $145.00/hr
                    correspondence                              draft response to same.
                    Receipt, review and analysis of Plaintiff's Petition and begin drafting         3.70         536.50
   6/3/2008 GRT
                       eview law cited in petition.                                           $145.00/hr

                                                                                                    0.20             29.00
   6/0/2000 JRL     Phone calls to _egardlngt
                                                                                              $145.00/hr

                                                                                                    0.50             72.50
  6/10'/2006 JRL    Research on eceptive Trade Practices Act and medical
                                                                                              $145.00/hr
                    liability cause .
                                                                                                    1.00         145.00
  6/17/2000 JRL     Drafting of Answer and Request for Disclosure.
                                                                                              $145.00/hr

                                                                                                    2.30         333.50
  6/10/2000 JRL     Drafted Defendant's Request for Production of Documents,
                                                                                              $145.00/hr
                    Interrogatories, Request for Admissions.
                                                                                                    1.30         188.50
  6/10/2000 JRL     Drafting of Answer and Counterclaims.
                                                                                              $145.00/hr
                    Research regarding i
                                                                                                    2.40         348.00
  6/20/2008 JRL     Drafted Notice of Deposition for Deanna Pollard and Medical
                    Authorization.                                                            $145.00/hr
                    Revision of Answer and Counterclaims; revision of Discovery requests.
                    Research on                  eceptive Trade Practices Act in medical
                    liability act clap
                    Phone call                                                                       5.80        841 .00
  6/23/2008 JRL
                    Revision to                                                                $145.00/hr
                    Drafting                      Deceptive Trade Practices Act claims in
                    addition to                                                                            EXHIBIT

                                                                   Appendix 12                  tabblzs‘
_                                                                                                         Page       2
                                                                                              Hrs/Rate      Amount
                                                                                                             I


   6/23/2008 GRT Receipt, review and revise Original Answer to Counterclaims. Receipt              1.80      261.00
                 and review of various e-mails fron-                                         $145.00/hr
   6/24/2008 JRL    Completionweceptive Trade Practices Act causes of action                       1.40      203.00
                    for medical neg igence.                                                  $145.00/hr
   6/25/2008 JRL    Drafting of Motion for Summary Judgment on Plaintiff's Deceptive Trade         5.60      812.00
                    Practices Act claims.                                                    $145.00/hr
                    Research onﬁlvledical Liability Act claims.
   6/27/2008 JRL    Research on                                                                    3.10      449.50
                    Phone call to                                                            $145.00lhr
                    Deceptive Trade
                    Review
                    Research                                                       Act and
                    negligent
                    Revision of     Summary Judgment.
             GRT Receipt, review and analyze lengthy and various correspondence from               2.70      391.50
                 Plaintiffs counsel regarding demands, statements, facts and records.        $145.00/hr

  6/60/2000 JRL Phone call to-egarding —                                                           1.70      246.50
                                                                                             $145.00/hr
                     otion for Summary Judgment.
             MJP Review and revise discovery requests. (.8)                                        0.80      116.00
                                                                                             $145.00/hr

             For professional services rendered                                                  35.50    $5,147.50

             Additional Charges :
   6/1/2008 Copying cost                                                                                         23.00

  6/13/2000 LEXIS                                                                                                24-47
  6/23/2008 Filing Fee - Beverly Kaufman, Harris County Clerk - Counterclaim Filing Fee                          40.00

            Total additional charges                                                                         $87-47
                                                                                                          A

            Total amount of this bill                                                                     $5234-97

Please make checks payable to Travis & Hammond, P.C.




           E-
                                            TRAVIS & HAMMOND, P.C.
                                            2700 Post Oak Blvd., Suite 900
                                                Houston, Texas 77056
                                                   (713) 626-3800




January 26, 2009

ln Reference To: Hall
Invoice #2433

            Professional Services
                                                                                               Hrs/Rate    Amount
   7/2/2008 JRL    Drafting and revision of Hall's First Amended Answer to include                  1.60   176.00
                   allegations of Sacks‘ misrepresentation regarding insurance coverage       $110.00/hr
                   and lack of payment for Hall's services.
                   Revision of Hall's Request for Production of Documents, interrogatories,
                   and Request for Admissions.
   7/7/2008 JRL    Review and revision of   Hal’         nded     swer.                             3.00   330.00
                   Meeting with Dr. Hall                                                      $110.00/hr
                   Review of medical recor s or a
                   Research on

   7/8/2008 JRL    Revision of Hall's Amended Answer and Discovery requests.                        4.10   451.00
                   Drafting of Notice to Produce Documents and Subpoena for Sacks‘            $110.00/hr
                   Medical Records to Dr. Salazar.
                   Review of Sacks‘ medical records for inclusion in Hall's Motion for
                   Summary Judgment.
                   Revision of Motion for Summary Judgment on Sacks‘ Deceptive Trade
                   Practices Act claims.
            GRT Receipt and review and correspondence from Dr. Hall?                                0.90    130.50
                ‘ Telephone ‘conference with Dr. Thomas a                                     $145.00/hr


   7/9/2008 GRT Receipt and review of correspondence for Plaintiff's regarding release of           1.90    275.50
                records. Review, revise Deposition of Written Questions and Subpoenas         $145.00/hr
                to subsequent treaters.       ~
            JRL    Drafted Notice of Subpoena and Subpoena's for Plaintiff's medical                2.00    220.00
                   records to Dr. Jones, Dr. De Jongh, Dr. Hablinski, and Dr. Mizell.         $110.00/hr

  7/10/2008 JRL    Review and revision of Hall's Motion for Summary Judgment and                    0.70     77.00
                   Plaintiff's Deceptive Trade Practices Act claims.                          $110.00/hr
                   Phone Call with Dr. Hablinski regarding Plaintiff's medical records.
                                                                                                             Page       2


                                                                                                 Hrs/Rate      Amount
7/11/2008 JRL    Research on             eceptive Trade Practices Act-and medical                     1.70      187.00
                 negligence                                                                     $110.00/hr
                 Revision of o ion for Summary Judgment on Plaintiff's Deceptive Trade
                 Practices Act claim.
7/14/2008 JRL    Travel to Dr. Hablinski's ofﬁce for review and copying of Plaintiffs medical         0.70          77.00
                 records.                                                                       $110.00/hr

7/16/2008 JRL    Revision of Motion for Summary Judgment on Plaintiff DTPA claims.                    0.30          33.00
                                                                                                $110.00/hr

7/17/2008 JRL    Revision of Thomas Hall's discovery requests and Motion for Summary                  0.70          77.00
                 Judgment on Plaintiffs Deceptive Trade Practices Act claims.                   $110.00/hr

7/22/2008 BNM Review and revise subpoena for Production of Documents for various                      0.60          45.00
              Dental Care Providers                                                              $75.00/hr

          GRT Review and ﬁle multiple subpoenas for records to all subsequent treaters.               1.50      217.50
                                                                                                $145.00/hr

7/28/2008 MJP Receiit and review Plaintiff's Request for Disclosure and discus‘                       0.10          14.50
                                                                                                $145.00/hr

          GRT Receipt and review correspondence from Plaintiffs counsel regarding                     0.20          29.00
              Request for Disclosure.                                                           $145.00/hr

7/29/2008 JRL   Revision of subpoenas for medical records of Plaintiff.                               1.70      187.00
                                                                                                $110.00/hr

7/31/2008 BNM Review and revise depositions on Written Questions for Custodian of                     0.70          52.50
              Records of Dental Care Providers                                                   $75.00/hr

          JRL   Revision and drafting of subpoena as to Dr. Dassy Salazar, Dr. James W.               3.10      341.00
                May, Dr. David De Jo                    '              M‘ hael Mizell.          $110.00/hr
                I ah ne ca»
                 el o         lt                                          Revision of
                Request for Adl'TllSSlOﬂS to Plaintiff and Defendant's otion for Summary
                Judgment on Plaintiff's Deceptive Trade Practices Act claims.
 8/1/2008 JRL   Edits to Deceptive Trade Practices Act Motion for Summa Jud ment                      1.40          154.00
                and Req est for Admission                                                       $110.00/hr

                1"                                                                                 ' 1.30           188.50
 8/4/2008 MJP Receipt and review documents responsive to subpoena to David De
              Jongh.                                                                            $145.00/hr

 '8/5/2008 GRT Receipt and review of various e-mails from                                             0.40           58.00
                                Reply to same. Draft e-mai                                      $145.00/hr
               ‘ Review e-mail from
          JRL   Review and revision of Defendant's Request for Admissions. Gathered                   1.00          110.00
                'e$ea"=h_                                                                       $110.00/hr
                                                                                                           Page       3


                                                                                              Hrs/Rate       Amount
 8/6/2008 JRL     Revision of Thomas Hall's Motion for Summary                                     0.80           88.00
                            Trade Practices Act                                              $110.00/hr



 8/7/2008 JRL     Revision of Defendant's Request for Admissions to Plaintiff.                     0.60           66.00
                                                                                             $110.00/hr

 8/8/2008 GRT Review, revise and ﬁle First Set of Responses to Plaintiffs Interrogatories,         3.30       478.50
              First Set of Request for Admissions's. Forst Set of Request for Production     $145.00/hr
              of Documents, and Request for Disclosure.
           JRL   Review records        Plaintiffs Petition in preparation fo '    and              1.70       187.00
                 ﬁlin                                          eeting wit                    $110.00/hr

           MJP Review and revise discovery requests including Requests for Disclosure,             1.80       261.00
               Request for Production of Documents, interrogatories, and Requests for        $145.00/hr
               Admissions.
8/13/2008 JRL    E-mailcorres ondence witr/me arding                                               0.40           44.00
                                                                                             $110.00lhr
                                                           t
8/14/2008 MJP Receipt and review documents responsive to subpoena to Michael Mizell,               1.30       188.50
              DDS. Receipt and review documents responsive to subpoena to Frances            $145.00/hr
              Jones, DDS.
          JRL    Travel to Dr. Jones’ and Dr. Mizell s office                                      2.60       286.00
                 Telephone call with                                                         $110.00/hr

0/20/2000 JRL Drafting of—                                                                         0.70           77.00
                                                                                             $110.00/hr

0/21/2000 JRL Drafting 6* Prepared Defendant's                                                     2.90       319.00
                 response to Plaintiff's Reiues or Discliiiiii. E-mail to—                   $110.00/hi‘

8/22/2008 JRL    Review of records of Plaintiff's documents received from subpoenas.               2.50       275.00
                                                                                             $110.00/hr
8/24/2008 JRL    Revision of memorandum                                                            1.20       132.00
                                                                                             $110.00/hr

8/25/2008 GRT Review and revise ﬁle Defendant's Response to Plaintiff's Request for                0.50           72.50
              Disclosure.                                                                    $145.00/hr

9/10/2008 GRT Receipt and review of correspondence from                                            0.20           29.00
                                                                                             $145.00/hr

9/15/2008 MJP Receipt and review D. Pollards responses to written discovery.                       1.80       261.00
                                                                                             $145.00/hr
                                                                                                         Page       4


                                                                                             Hrs/Rate      Amount
9/15/2008 GRT Receipt, review and analysis of Plaintiffs Responses to Defendant's       2.30                333.50
              Request for Production of Documents, Request for Disclosure Re uest $145.00/hr
              for Admissions and First Set of Interrogatories. Reviewﬁ

9/23/2008 JRL     Review of Plaintiffs Discovery Responses anc—                                   1.20      132.00
                                                                                            $110.00/hr
9/25/2008 GRT Draft and forward email correspondence to Dr. Hall regarding_                       0.30          43.50
                                                                                            $145.00/hr

           MJP Receipt and review Plaintiff's Expert Witness Designation and discuss              0.80      116.00
               same with                                                                    $145.00/hr
           JRL    Receipt, review and respond to email correspondence with Dr. Hall.              0.20          22.00
                                                                                            $110.00/hr
9/29/2008 JRL                                                                                     1.20      132.00
                                                ‘ Receipt and review of Plaintiffs          $110.00/hr


9/30/2008 GRT Receipt and review of Plaintiff's Expert Wl ne        '    ion and thorou h         3.80      551.00
              ieview and analysis of expert's report                                        $145.00/hr


           For professional services rendered                                                   61.70    $7,525.50

          Additional Charges :
 7/1/2008 Photocopies                                                                                       101.00

7/18/2008 Postage                                                                                                5.32

 8/1/2008 Photocopies                                                                                           96.00

8/18/2008 Recording Fee - Records (notary/supply fees)                                                          65.00

8/27/2008 Filing Fee - Courthouse Connection - July 08 - Attempted Rush Subpoena to Smile Spa Dental        100.00

          Filing Fee - Courthouse Connection - July 08 - Subpoena to Michael Mizell                             65.00

          Filing Fee - Courthouse Connection - July 08 - Subpoena to Dr. Frances Jones                          65.00

          Filing Fee - Courthouse Connection - July 08 - Subpoena to David De Jongh                             65.00

 9/1/2008 Photocopies                                                                                           67.00

          Total additional charges                                                                         $629.32


          Total amount of this bill                                                                      $8,154.82
                                             TRAVIS 81 HAMMOND, P.C.
                                             2700 Post Oak Blvd., Suite 900
                                                 Houston, Texas 77056
                                                    (713) 626-3800




January 13, 2009




                                  i
In Reference To: Hall
Invoice #2438

            Professional Services

                                                                                              Hrs/Rate    Amount
  10/2/2008 GRT Receipt and review of e-mail correspondence fromegarding                           0.10    14.50
                Deceptive Trade Practices Act Motion for Summary Ju gment.                   $145.00/hr
  10/3/2008/01 Emaii1                                                                              2.10   231.00
                   Plaintiff's Dece tive rade Practices Act claim.    0 Phone callwith r.    $110.00/hr
  .                Haire6ar—                                                                                                             Page 2

                                                                                                   Hrs/Rate     Amount
                                                                                                              -L-—-1-—

 10/14/2008 JRL    Drafted Motion to Compel Plaintiffs Responses to Dr. Hall's discovery               3.40      374.00
                   and to provide dates for reviewin nd co ying records at the ofﬁce of          $110.00/hr
                   Plaintiffs counsel. (3.3) Email tgegarding filing of Motion for
                   Summary Judgment, Motion to Dismiss, and Motion to Compel. (0.10)
 10/15/2008 JRL    Drafted Notice of Hearing, Notice of Submission, and Request for Oral               4.70      517.00
                   Hearing for Motion to Dismiss and Motion for Summary Judgment. (0.50)         $110.00/hr
                   Drafted Request for Production of Documents Plaintiff regarding medical
                   providers identiﬁed in Plaintiffs Original Petition. (3.70) Phone call to
                   Plaintiffs counsel regarding responses to Dr. Hall's discovery. (0.20)
                   Drafted letter to Plaintiffs counsel regarding responses to Dr. Hall's
                   discovery. (0.30)
           MJP Review and revise Defendant's Objections to Plaintiffs Expert Report,                   2.60     377.00
               M oion
                  t‘ for P a rti a IS um J u d gment, and N otices of Oral Hearing,              $145.00/hr
               discuss same wit
           GRT     Review and revise Defendant's Objections to Plaintiffs Report and Motion            2.40     348.00
                   to Dismiss, Defendant's Motion for Partial Motion for Summary Judgment.       $145.00/hr
10/16/2008 MJP Review and revise corresiondences to David Sacks regardin-                              0.20      29.00
                                                                                                 $145.00/hr
           GRT Review correspondence regarding discovery. Confirm wit                                  0.50      72.50
               regarding same. Receipt and review of various e-mails fro                         $145.00/hr

10/20/2008 JRL    Preparation for hearing on Objections to Plaintiffs Expert Report and                3.90     429.00
                  Motion to Dismiss. (3.20) Final revision of Motion to Compel. (0.70)           $110.00/hr
           MJP Receipt and review Plaintiffs Response to Ob'ecti s to Expert Report to                 1.60     232.00
               Motion to Dismiss and discuss same wit“                                           $145.00/hr
           GRT Receipt and review of Plaintiffs lengthy response to Dr. Thomas Hall's                  0.80     116.00
               Ob'ection to Expert Report and Motion to Dismiss. Conference witl.                $145.00/hr
              —egarding matter.
10/21/2008 JRL                                                                                         3.00     330.00
                                                                                                 $110.00/hr
                                                                           miss.   .
          MJ P             with                                                                        1.50     217.50
                                                                                                 $145.00/hr
          GRT Receipt and review of various correspondence from Plaintiffs counsel                     0.20      29.00
              regarding hearing.                                                                 $145.00/hr
10/22/2008 JRL    Final drafting of Motion to           and drafting of Notices of Deposition          1.80     198.00
                  for                                                       t. 1.60 Phone call   $110.00/hr
                             .      eviewed email fro                                  (0.10)
                                                                                                              Page       3


                                                                                                   Hrs/Rate     Amount
 10/22/2008 MJP    Review and revise Defendant's Motion to Compel Answers to                           1.80      261.00
                   Interrogatories, Responses to Request for Admissions, Responses to            $145.00/hr
                   Request for Production of Documents and Responses to Request for
                   Disclosure. Review and revise Deposition Notice of Plaintiff.
           GRT     Review and revise Dr. Hall's Motion to Compel Answers to                            2.80      406.00
                   interrogatories, Request for Admissions, Request for Production of            $145.00/hr
                   D uments and Request for Disclosures. Draft e-mail correspondence

10/23/2008 JRL
                   A
                   Phone call with Plaintiffs counsel regarding Motion to Compel and                   0.40          44.00
                   deposition notices.                                                           $110.00/hr
10/24/2008 JRL     Telephone call with opposing Attorney regarding Plaintiffs responses to             0.30          33.00
                   Dr. Hall's discovery and attempting to schedule a time to pick up             $110.00/hr
                   responsive documents from ofﬁce of Plaintiffs counsel.
10/27/2008 JRL    Preparation for 10/28/08 hearing on Dr. Hall's Motion to Compel                     4.40       484.00
                  production of documents and supplemental answers to discovery. (2.40)          $110.00/hr
                  Review of Plaintiffs Response to Dr. Hall's Motion to Compel in
                  preparation for hearing on 10/28/08. (1.80) Telephone call with opposing
                  attorney regarding Dr. Hall's Motion to Compel. (0.20)
           MJP    Review and revise Plaintiffs Response to Motion to Compel Answers to                 0.80      116.00
                  Discove and discuss same wit
                           “Y                       '_                                           $145.00/hr
           GRT    Receipt and reviev» laintiffs Responses to Defendant's                               1.80      261.00
                  Motion to Compel,       e        gatories, Request for Admissions's,           $145.00/hr
                  Request for Production of Documents, Request for Disclosure's. Confer
                  with
10/28/2008 JRL    Court Appearance for Hearing on Dr. Hall's Motion to Compel, including               4.70      517.00
                  further preparation time. (2.1 Revision of Initial Litigation Plan & Budget.   $110.00/hr
                  (2.50) Email to _and_oMarding same. (0.10)
          GRT     Receipt and review of e-mail correspondence regarding-Conﬁrm                         0.30          43.50
                  WA                                                                             $145.00/hr
10/29/2008 JRL    Reviewed Plaintiffs subpoena of records from Dr. Steinberger.                        1.60      176.00
                  (O.10)Drafted Notice of Deposition of Plaintiff. (0.40) Meeting with           $110.00/hr
                  Plaintiffs counsel to obtain records pursuant to Dr. Hall's discovery
                  requests and Court order. (1.10)
10/30/2008 JRL    Meeting with_i-egardin‘                                                              0.30          33.00
                                                                                                 $110.00/hr
10/31/2008 JRL    Letter to Plaintiffs counsel requesting deposition dates for Plaintiff and           0.50          55.00
                  Plaintiffs medical expert.                                                     $110.00/hr
          MJP     Review and revise correspondence to Plaintiffs counsel regarding                     0.20      29.00
                  deposition dates for Deanna Sacks.                                             $145.00/hr
11/4/2008 MJP     Receipt and review Order for Trial Setting.                                          0.10          14.50
                                                                                                 $145.00/hr
                                                                                                                  Page       4


                                                                                                       Hrs/Rate     Amount
   1 1/4/2008 GRT     Receipt and review of Order from trial setting.
                                                                                                           0.10          14.50
                                                                                                     $145.00/hr
   1 1/5/2008 JRL     Review of correspondence from Court regarding setting of trial date.
                                                                                                           0.10          11.00
                                                                                                     $110.00/hr
   11/6/2008 MJP      Review and revise Notice of O al earin and Motion to Quash
                      De P osition of Dr. Steinber9 e                                                      0.60       87.00
                                                                                                     $145.00/hr
             GRT      Receipt and review of Notice of Oral Hearing on Dr. Steinberger's Motion
                      to Quash.                                                                            0.10       14.50
                                                                                                     $145.00/hr
   11/7/2008 JRL      Review of Plaintiffs Request for Production to Dr. Hall.                             0.30      33.00
                                                                                                     $110.00/hr
            MJP      Recei tand review Plaintiffs Requests for Production. Discuss same                    0.60
                     wit“ Receipt and review Plaintiffs Response to Defendant's                                      87.00
                     Motion 0    rtial Summary Judgment.                                             $145.00/hr

            GRT      Receipt and review and analysis of Plaintiffs Request for Production of               1.40
                     Documents to Dr. Hall. Forward to-                                                             203.00
                                                                                                     $145.00/hr
 11/10/2008 JRL      Drafted Notice of Deposition of Plaintiff and Plaintiffs expert, Dr.                 1.40      154.00
                                                                                            dates   $110.00/hr


            MJP      Review and revise Deposition Notices of Sacks and Dr. Henwood.                       0.60       87.00
                                                                                                    $145.00/hr
           GRT      Conference witl'”regarding Revise                                                     3.40      493.00
                    Notice of De P osition. ecei P t l review an ana Ysiso ainti s                  $145.00/hr
                    Responses to Defendant's Motion of Partial Summary Judgment. Receipt,
                    review and revise Plaintiffs First Amended Petition. Receipt and review or
                    correspondence regarding trial setting. Recei t and review of email
                    correspondences to Dr. hall regardini
11/11/2008 JRL       Phone call from Dr. Hall regarding response to Plaintiffs Requests for            2.00         220.00
                     Production. Discussion of case status and his availability for deposition.  $110.00/hr
                     (0.60) Phone call with attorney for Dr. Steinberger regarding Plaintiffs
                     notice of deposition and upcoming hearing on Motion to Quash. Review of
                     Plaintiffs subpoena for records from the Better Business Bureau. (0.10)
                     Review of Dr. Steinberger's Notice of Hearing on Motion to Quash
                    Deposition of Dr. Steinberger. (0.10) (Original deposition notice sent by
                    Plaintiffs counse‘ ‘ T        ‘      ”                  's discovery request
                    fo                                                                0.60)
                    Researc on
                  if’                                      ~            6 ~ J-6°
          GRT       Receipt and review Motion to Quash the Deposition of Larry Steinberger,               0.20
                    DDS                                                                             $145.00/hr      29.00

11/12/2008 JRL     Court Appearance for Hearing on Dr. Steinberger's Motion to Quash his                  4.10     451.00
                   deposition. (1.60) Preparation for hearing on Dr. Steinberger's Motion to        $110.00/hr
                   Quash. (0.80) Review of Plaintiffs Amended Petition and Response to
                                                                                                             Page       5


                                                                                                 Hrs/Rate      Amount
                   Dr. _Hall's Motion for Summary Judgment. (1.60) Review of Plaintiffs
                   Notice of Appearance of Additional Counsel. (0.10)
1 1/12/2008 MJP    Receipt and review N tice of A e       of Additional Counsel and                   0.90      130.50
                   discuss same w                           Receipt and review Plaintiff's      $145.00/hr
                   2nd Request for Pro uc ion o     umen s, 1st of Interrogatories, and
                   Request for Admissions.
           GRT     Receipt and review of Notice of Appearance of General Counsel. Receipt,            2.30      333.50
                   review, and analysis of Plaintiffs 2nd Request for Disclosures, 1st Set of   $145.00/hr
                   interrogatories, and Request for Admissions. Forward to Dr. Thomas Hall.
11/13/2008 JRL     Drafted Reply to Plaintiffs Response to Dr. Hall's Motion for Summary              3.10      341.00
                   Judgment on Plaintiffs Deceptive Trade Practices Act claims. (1.90)          $110.00/hr
                   Review of Plaintiffs Second Request for Production, Request for
                   Admissions, and Interrogatories. (1.20)
           MJP Receipt and review Motion to Quash Depositions of Sacks and Henwood.                   1.90      275.50
               Review and revise Defendant's reply to Plaintiffs response to Defendant's        $145.00/hr
               Motion for Partial Summary Judgment. Receipt and review Plaintiffs
               response to Dr. Steinberger's Motion to Quash Deposition.
           GRT Receipt and review of Plaintiffs Motion to to Quash Depositions of                     1.90      275.50
               Deanna Sacks and Robbie Henwood. Review and revise Dr. Thomas                    $145.00/hr
               Hall's Reply to Plaintiffs Response to Defendant's Motion for Partial
               Summ aryJ u dgment . Receipt' and review
                                                      ' of Plain
                                                               ' ' ffs Res o se to Dr.
                              Motion to Quash. Conference with
                                and review of e=mail correspondence rom

11/14/2008 JRL    Drafted Deposition on Written Questions to Drs. Steinberger, Dr.                    5.90      649.00
                  Corredor and Dr. Alawadhi. (1.20) Drafted Second Request for                  $110.00/hr
                  Admissions and Second Request for Production to Plaintiff. (1.80)
                  Reviewed Motions to Quash the Depositions of Plaintiff and Dr. R.
                                                       rdin
                                             ,       .
                                             ~ Plaintiffs Response to Dr. Steinberger's
                            Quash. (0.10) Drafted letter to Plaintiffs counsel requesting
                  dates for depositions of Dr. R. Henwood and Plaintiff. (0.30) Telephone
                  conference with opposing attorney regarding deposition dates for Dr. R.
                  Henwood and Plaintiff. (0.20) Review of letter from Plaintiffs counsel to
                  Dr. Steinbeger regarding review of records. (0.10) Review of new Notice
                  of Deposition for Dr. Steinberger. (0.10)
11/17/2000 JRL Email t                           Plaintiffs Amended Petition and Response            0.60           66.00
                  to Dr. Hal s o ion         ummary Judgment. Advised that Dr. Hall's           $110.00/hr
                  professional association is now added as Defendant. (0.10) Email to Dr.
                  Hall requesting input on Plaintiffs new discovery requests. (0.10) Phone
                  call to Dr. Hall regarding accepting service on behalf of his professional
                  association. Also advised that Plaintiff has issued new discovery and l
                  would be forwarding same to him for his review and input. (0.40)
                                                                                                            Page       6


                                                                                                 Hrs/Rate       Amount
 11/17/2008 GRT     Conference with J. Leske regarding Dr. Thomas Hall's Professional                1.60       232.00
                    Association and acceptance of service. Receipt and review of various       $145.00/hr
                    e-mail correspondence regarding discovery and Amended Petitions.
                    Review each and respond to same.               ,
 11/18/2008 JRL    Letter to Plaintiffs counsel advising that Travis & Hammond, P.C. would           1.10       121.00
                   accept service on behalf of Dr. Hall's professional association. (0.30)     $110.00/hr
                   Drafted Notice of Deposition for Plaintiff dated 11/1/08 and Dr. Henwood
                   dated 11/21/08. (0.80)
            MJP    Receipt and review Plaintiffs 2nd Request for Production of Documents.            0.30          43.50
                                                                                               $145.00/hr
 11/19/2008 JRL    Emails to Plaintiffs counsel regarding moving Dr. Henwood‘s deposition            1.80       198.00
                   to 11:30am on 11/21/08. (0.30) Preparation for deposition of Dr. Henwood    $110.00/hr
                   on 11/21/08. (1.40) Reviewed letter from Plaintiffs counsel regarding
                   moving Dr. Henwood‘s deposition to 11:30am on 11/21/08. (0.10)
           MJP     Receipt and review correspondence from Plaintiffs attorney regarding              0.30        43.50
                   deposition start time and discuss with J. Leske.                            $145.00/hr
           GRT     Begin preparation for deposition. Receipt and review of correspondences           3.90       565.50
                   regarding deposition. Receipt, review and analysis of Plaintiffs            $145.00/hr
                   Responses to Second Set of Production Requests. Receipt and review of
                   various email correspondences regarding discovery issues.
1 1/20/2008 JRL   Review and responses to emails from Plaintiffs counsel regarding                   1.60       176.00
                  keeping Dr. Henwood‘s deposition at time originally noticed. (0.40)          $110.00/hr
                  Telephone call with opposing Attorney regarding cancellation of Dr.
                  Henwood‘s deposition. (0.30) Letter to Plaintiffs counsel regarding
                  cancellation of Dr. Henwood‘s deposition. (0.40) Letter to Plaintiffs
                  counsel regarding facts and issues surrounding cancellation of Dr.
                  Henwood‘s deposition. (0.50)
           MJP    Receipt and review correspondence to Plaintiffs attorney regarding                 1.70       246.50
                  deposition scheduling and meet with J. Leske and G. Travis regarding         $145.00/hr
                  same. Receipt and review correspondence from Plaintiffs attorney
                  regarding deposition scheduling.
           GRT    Receipt and review of various correspondences regarding scheduling                 2.90       420.50
                  depositions. Conference with J. Leske regarding discovery and                $145.00/hr
                  deposition. Receipt and review of various correspondence from Plaintiffs
                  counsel regarding depositions and discovery. Conferences with J. Leske
                  and J. Portele regarding depositions. Telephone conference with
                  Plaintiffs counsel regarding deposition and scheduling.
11/21/2008 JRL    Review of Plaintiffs Second           for Production, Interrogatories, and         3.70   ‘   407.00
                  Request for                                            i of materials and    $110.00/hr
                                                                         9 r in aini s
                                                             his responses an
                                                           40) Review of letter rom
                                                            of deposition of Dr. Henwood.
                  (0.20)
                                                                                                           Page       7


                                                                                               Hrs/Rate      Amount
11/21/2008 MJP Receipt and review correspondence from Plaintiffs counsel regarding                  0.80      1 16.00
               acceptance of service on Plaintiffs First Amended Petition and discuss         $145.00/hr
               same with J. Leske.
            GRT Receipt, review and analysis of Plaintiffs First Amended Petition adding            1.30      188.50
                Dr. Thomas Hall's Professional Association and causes of action               $145.00/hr
                pertaining thereto. Receipt and review lengthy e-mails from Dr. Thomas
                Hall regarding Deanna A. Pollard‘s responses to discovery.
11/24/2008 JRL    Review of notice from County Clerk regarding payment forjury fee. (0.10)          0.60          66.00
                  Review of Plaintiffs responses to Dr. Hall's Second Request for             $110.00/hr
                  Production. (0.50)
           GRT Receiit and review of e-mail from J. Leske regardint                                 0.20          29.00
                                                                                              $145.00/hr

11/25/2008 JRL    Final revisions to Dr. Hall's Third Request for Production and Second             1.90      209.00
                  Request for Admission. (0.30) Review of email from Dr. Hall containing      $110.00/hr
                  his responses to Plaintiffs recent discov           sts. 0.30 Research on
                  ste s and re uirements for uali in a
                                                               (0.60) repara ion or
                   eposi ion of P aintiff. 0.70
11/26/2008 JRL   Preparation for deposition of Plaintiff on 12/1/08. Review of Dr. Hall's           4.70      517.00
                 records in preparation for deposition. (4.30) Phone call to Dr. Hall         $110.00/hr
                 regarding meeting at Travis & Hammon his
                 responses to Plaintiffs First Request for r uc ion, an reques for
                 written authorization for accepting service on behalf of his professional
                 association. (0.40)
11/28/2008 JRL   Preparation for deposition of Plaintiff on 12.1.08.                                1.80      198.00
                                                                                              $110.00/hr

           GRT Receipt and review of deposition outline and make changes to same.                   0.70      101.50
                                                                                              $145.00/hr

11/30/2008 JRL   Preparation for deposition of Plaintiff on 12.1.08.                                2.30      253.00
                                                                                              $110.00/hr
 12/1/2008 GRT Receipt and review of e-mail correspondence regarding meeting.                       0.10          14.50
                                                                                              $145.00/hr

 12/2/2008 JRL   Phone call from client regardin                                                    1.40      154.00
                 setting up meeting in our ofﬁces . . egan ra ing Dr. a l's                   $110.00/hr
                 responses and objections to Plaintiff's First Request for Production of
                 Documents (0.8).                '
           MJP Receipt and review Deposition on Written Questions to Better Business                0.30          43.50
               Bureau (0.3).                                                                  $145.00/hr

 12/3/2008 JRL   Revision to Dr. Hall's Responses to Plaintiff First Request for Production         2.10      231.00
                 of Documents (2.1).                                                          $110.00/hr
                                                                                                             Page       8


                                                                                                 Hrs/Rate      Amount
 12/3/2008 GRT —meeting with Dr. Hall to discuss strategy and status. Receipt                         1.90      275.50
               and review of Defendant's Discovery Requests directed to defendant.              $145.00/hr
            MJP Receipt and review Certificate of Written Discovery on Plaintiffs Request             0.10          14.50
                for Disclosure (0.1).                                                           $145.00/hr
 12/4/2008 JRL    Receipt and review of Plaintiffs Requests for Disclosure to Defendant               2.00      220.00
                  Thomas F Hall DDS S                      eetin with Gre T avis and Dr         $110.00/hr
                  Hall re ardin strate
                                             Receipt and review 07 letter from Plaintiffs
                  counse to co-De endants' counsel regarding the substitution of Dr.
                  Whiteley‘s executor as a        to the suit (0.1). Email to Dr. Hall with



 12/5/2008 GRT Review and revise Dr. Halls Responses to Plaintiffs Request for                        1.40      203.00
               Production.                                                                      $145.00/hr

           MJP Review and revise Defendant's Responses to Plaintiffs Request for                      0.80      1 16.00
               Disclosure (0.8).                                                                $145.00/hr

 12/8/2008 JRL    Drafted Thomas F. Hall, D.D.S., M.S.,   P. A .' s Original Answer and               2.70      297.00
                                                           ed Petition i2.1 Reiiirch on         $110.00/hr

                                                           iffs First Amended Petition (0.6).
 12/9/2008 GRT Telephone conference with Dr. Garrett to review and discuss matters.-                  1.50      217.50
                                                                     Receipt and review         $145.00/hr
               o7!1a|nti7|s deposition of Er. Ha". felephone conference with plaintiffs
               counsel regarding case and depositions. Draft Rule 11 and discuss
               issues.
           MJP   Receipt and review Notice of Deposition of the Corporate Representative              0.20          29.00
                 of Thomas Hall, DDS, MS, P.A. (0.2).                                           $145.00/hr

12/10/2008 JRL   Drafted Thomas F. Hall, DDS Second Amended Answer and                                9.10     1,001.00
                 Counterclaims to Plaintiffs First Amended Petition (1.8). Receipt and          $110.00/hr
                 review of Rule 11 Agreement from Plaintiffs counsel regarding
                 scheduling of Dr. Hall's deposition in January 2009 and extending the
                 discovery deadline accordingly (0.1). Receipt and review of Notices of
                 Deposition for Thomas Hall, DDS and Thomas F. Hall, D.D.S., M.S., P.A.
                 (0.2). Drafted Thomas Hall, DDS‘ Responses to Plaintiffs First Set of
                 Interrogatories, Request for Admissions, and Request for Production of
                 Documents (3.7). Receipt and review of email from David Sacks
                 regarding scheduling of Dr. Hall's deposition (0.1). Drafted Thomas F.
                 Hall, D.D.S., M.S., P.A.'s Third-Party Petition against Aetna and
                 Employees Retirement S stem of Texas 3.1 . Email to Dr. Hall
                 requesting                                                  (0.1).
12/11/2008 JRL   Re    ' tandr '                                    '                                 0.10          11.00
                 Drafted omas . a ,
                                                                                         )-
                                             .D.S., M.S., P.A.'s Request for Disclosures to
                                                                                            $110-00/hr
                 Plaintiff (0.6).                 '
                                                                                                             Page       9


                                                                                                 Hrs/Rate            ount
12/11/2008 GRT   Review and revise Dr. Hall's Second Amended Answer and                               2.80      406.00
                 Counterclaims, Dr. Hall P.A.'s Original Answer and Counterclaim and            $145.00/hr
                 review and revise Dr. Halls Responses to First Set of interrogatories,
                 Request for Admissions and Request for Production of Documents.
12/12/2008 GRT   Review and revise subpoena for production of documents for Larry                     0.60          87.00
                 Steinberger and discuss same witi—                                             $145.00/hr

                 Exchanged several phone calls and emails with Dr. Hall regarding his                 0.60          66.00
                 responses to Plaintiffs First Set of interrogatories (0.6).                    $110.00/hr

                 Receipt and review of Order for Trial Setting from court clerk.                      0.10          14.50
                                                                                                $145.00/hr

                 Review and revise Defendant's Second Amended Answer and                            2.70        391.50
                 CounterclaimThomas Hall, DDS, MS, P.A. Original Answer and                   $145.00/hr
                 Counterclaim, Thomas Hall, DDS, MS, P.A. Third Party Plaintiffs Request
                 for Admissions, Hall's Responses to Plaintiffs First Set of interrogatories,
                 Hall's responses to Plaintiffs First Request for Admissions, Hall's
                 Responses to Plaintiffs Second Request for Production and Certificate of
                 Written Discovery (2.5). Receipt and review Order on Trial Setting (0.2).
12/15/2008 MJP   Receipt and review of Order of Referral to Mediation (0.2).                          0.20          29.00
                                                                                                $145.00/hr

                 Receipt and review Order of Referral of Mediation.                                   0.20          29.00
                                                                                                $145.00/hr

12/16/2008 JRL   Attended deposition of Dr. Larry Steinberger, as noticed by Plaintiff (1.2).         1.50      165.00
                 Receipt and review of Order of Referral of Mediation from Harris County        $110.00/hr
                 Court at Law Number 3 (0.1). Receipt and review of correspondence from
                 Plaintiffs attorney regarding new trial setting of 03.02.09 and their
                 intention to seek a new trial date from the Court (0.1). Receipt and review
                 of Order for Trial Setting -- 03.02.09 (0.1).
                 Receipt and review Plaintiffs Second Amended Petition and discuss                    0.80      116.00
                 same with J. Leske.                                                            $145.00/hr

12/17/2008 MJP   Receipt and review of Plaintiffs Second Amended Petition and discuss                 0.40          58.00
                 same with J. Leske (0.4).                                                      $145.00/hr

                 Receipt and review Plaintiffs Responses to Defendant's First Request for             0.80      116.00
                 Admissions and Request for Production (0.8).                                   $145.00/hr

12/18/2008 GRT   Receipt and review of status update for J . Leske.                                   0.10          14.50
                                                                                                $145.00/hr

12/19/2008 JRL   Receipt and review of Plaintiffs Second Amended Petition (0.8).                      0.80          88.00
                                                                                                $110.00/hr

12/22/2008 JRL   Drafted Thomas F. Hall, D.D.S., M.S., P.A.'s Responses to Plaintiffs                 1.10      121 .00
                 Request for Disclosures (1.1).                                                 $110.00/hr
—                                                                                                           Page 10
                                                                                                   Hours       Amount
              For professional services rendered                                                  163.60    $20,187.00
             Additional Charges :
  10/1/2008 Photocopies                                                                                         264.00
 10/16/2008 Filing Fee                                                                                            7.24
             Filing Fee                                                                                           7.24
 10/28/2008 Parking (Oral Hearing on Defendant's Motion to Compel Discovery)                                      3-00
 10/30/2008 IKON - color copies & x-ray duplication                                                              21.76
  11/1/2008 Photocopies                                                                                         269.00

 1 1/11/2008 Beverly Kaufman, Harris County County Clerk - Jury Demand Fee                                       22.00
 11/12/2008 Parking - Oral Hearing on Dr. Steinberger's Motion to Quash the Deposition of Dr. Steinberger         3.00
 11/21/2008 Courier Service to Dr. Fred Garrett (50%)                                                             8.25
  12/1/2008 Postage                                                                                              12.24
             Copying cost                                                                                       117.00
 12/15/2008 Filing Fee                                                                                           11.84

             Total additional charges                                                                          $746.57

             Total amount of this bill                                                                      $20,933.57



Please make checks payable to Travis & Hammond, P.C.



            -"-:1-'—                                                                                        i
                                              TRAVIS 81 HAMMOND, P.C.
                                              2700 Post Oak Blvd., Suite 900
                                                  Houston, Texas 77056
                                                     (713) 626-3800




May 12. 2009

in Reference To: Hall
invoice #2555

               Professional Services
                                                                                                   Hrs/Rate    Amount
   1/2/2009 MJP Review and revise T. Hall's responses to Plaintiffs Request for                         0.40    58.00
                Disclosures. (.4)                                                                 $145.00/hr
               GRT Review and revise Dr. Hall's Responses to Plaintiffs Request for                     0.30    43.50
                   Disclosure.                                                                    $145.00/hr
   1/5/2009 JRL      Email and phone call with C. DiFerrante regarding dates for Dr. Hall's             0.30    33.00
                     deposition. Drafted memorandum to ﬁle regarding same. (.3)                   $110.00/hr
   1/6/2009 JRL      Phone call from Dr. Hall regarding his availability for deposition and             0.40    44.00
                     discussion of current case status. Drafted memorandum to ﬁle regarding       $110.00/hr
                     same.
   1/7/2009 GRT Receipt and review of correspondence regarding Setting of Deposition.                   0.10    14.50
                                                                                                  $145.00/hr
  1/12/2009 JRL      Phone call to Dr. Hall regarding his availability for deposition. Drafted          0.40    44.00
                     memorandum to file regarding same. (.3) Receipt and review of fax from       $110.00/hr
                     C. DiFerrante inquiring into additional available dates for Dr. Hall's
                     deposition. (.1)
            GRT Receipt and review of correspondence from Plaintiffs counsel regarding                  0.30    43.50
                deposition dates (.1). Conference with Dr. Hail regarding same (.2).              $145.00/hr

  1/16/2000 JRL Phon                             '       '    '    position and-                       0.60     66.00
                                                                     Discussed items to review  $110.00/hr
                     in preparation and further facts involved in the case. (.5) Telephone call
                     with op osing Attorney regarding deposition dates for Dr. Hall-
                    do
  1/14/2009 JRL      Email to Plaintiffs counsel regarding possible mediation dates.                    0.10    11.00
                                                                                                  $110.00/hr
  1/15/2009 JRL      Deposition preparation for Dr. Hall in anticipation of 1/22/09 deposition          1.90   209.00
                     (3.3). Receipt and review of email from C. DiFerrante regarding mediation    $110.00/hr
                     dates and Dr. Hall's deposition. (.1) Reviewed transcript of Plaintiffs
                     deposition in preparation for Dr. Hall's deposition and in anticipation of
—                                                                                                            Page       2

                                                                                                 HrslRate      Amount
                 ﬁling a Motion for Summary Judiment it 7' Email to Dr Hali-

1/15/2009 MJP    Receipt and review correspondence from K Black regarding potential                   0.10          14.50
                 mediation dates                                                                $145.00/hr

                 ‘Dr Hall deposition scheduled on 1/22/09 (3.3).                                      3.30      478.50
                                                                                                $145.00/hr

1/16/2009 JRL    Receipt, review and respond to emails and                                            0.50          55.00
                 re ardin available mediation 1                                                 $110.00/hr

                                                                               'ew of
                 records obtained by our ofﬁce in response to
                 upon Written Questions in preparation for compiling records and
                 supplementing our discovery responses ( 1)
          M P Receipt and review deposition notice of T Hail (2) Receipt and review                   0.30          43.50
              Designation of Attorney in Charge ( 1)                                            $145.00/hr

          GRT Receipt and review of various correspondence from Plaintiffs Counsel                    0.40          58.00
              regarding mediation and discovery ( 2) Receipt and review of                      $145.00/hr
              correspondence for Plaintiffs counsel regarding Deposition Notice of Dr.
              Hall ( 1) Receipt and review of Designation of Attorney in Charge (.1).
1/17/2009 JRL                                                                                         1.30      143.00
                                                                                eview of Dr.    $110.00/hr
                                                                        oI Documents in
                 preparation for supplemen t ing th e responses ( 6 ) Recei ptand review of
                 Plaintiffs Designation of C DiFerrante as Attorney in Cha         1) Receipt
                   d review of Plaintiffs Notice of Deposition for D                   I and
                                                                                      I
1/19/2009 JRL    Email to client                                                      1)              0.20          22.00
                 Receipt and revie
                 A
                                                                                      _         $110.00/hr


          GRT Receipt and review of emails from —.1).                                                 0.10          14.50
                                                                                                $145.00/hr

'1/20/2009 JRL                                                                                        0.70          77.00
                                                                                                $110.00/hr

                                                              mail from Dr

          GRT Receipt and review                                        Receipt and review            0.90      130.50
              of various emails                               response to same (.9).            $145.00/hr

1/21/2009 JRL    Phone call to Dr        office regarding status of record                            1.20      132.00
                                                                                                $110.00/hr
A                                                                                                             Page 3
                                                                                                   Hrs/Rate    Amount
                 counsel regarding review of records received by our ofﬁce in response to
                 depositio I'1S   Written           mediation date, and requesting dates


                                                                                           and
                           email from Dr.
                 Email to Plaintiff's counsel
                 (.1) Receipt and review of        from
                 records for Plaintiff. (.1)
1/21/2009 GRT Receipt and review of correspondence from Dr. Mays, subsequent                           0.20      29.00
              treaters regarding records (.1). Review supplement to Plaintiffs discovery         $145.00/hr
              to determine relevance (.1).
1/22/2009 JRL    Preparation and attendance at deposition of Dr. Hall. (6.2) Drafted letter            6.30     693.00
                 to Plaintiffs counsel attaching supplemental documents to our discovery         $110.00/hr
                 responses. (.1)
          GRT Draft and forward e-mail correspondence                                                  0.30      43.50
                                             correspondence                                      $145.00/hr
                                         ( 1 Telephone conference
                                                and presentation of Dr

1/26/2009 JRL   Email to client regarding status of case and attaching pleadings for                   2.80    308.00
                review. (.1) Email to client attachin infor '                   ' tion on        $110.00/hr
                2 . 19 . 09 .(. 1
                Phone call from counse or aini re 9 ardin 9 trial scheduiin 9 an
                producing documents responsive to Defendants‘ Depositions Upon
                Written Questions. (.2)
          MJP Receipt and review order on Trial Setting.                                               0.10      14.50
                                                                                                 $145.00/hr
1/27/2009 GRT Receipt and review of Order of Trial Setting and correspondence from                     0.10     14.50
              plaintiffs counsel regarding production of records.                                $145.00/hr
1/28/2009 JRL   Email to Dr. Hall requesting information for his curriculum vitae.                     0.10     11.00
                                                                                                 $110.00/hr
1/29/2009 JRL                                      his resume/curriculum vitae,_                       1.00    110.00
                                                and discussion about         in case             $110.00/hr
                                                                           Dr. Hail
                                                                           1 Phone call
                                                                                     (2)
2/1/2009 JRL    Drafted Defendants‘ Supplemental Responses to Plaintiffs discovery                     2.60    286.00
                requests.                  ‘                                                     $110.00/hr
2/2/2009 JRL    Review and                                      or use in supplementing                2.80    308.00
                Defendants‘ is ery responses.          .   mails to Dr. Hall regarding           $110.00/hr
                status of his resume. (.2)
                                                                                                              Page       4


                                                                                                   Hrs/Rate     Amount
  2/2/2009 GRT Receipt and review of e-mail correspondence regarding service of                        0.10          14.50
               process.                                                                          $145.00/hr
  2/3/2009 GRT Receipt and review of various                                                us         0.90      130.50
               and respond to same. (.1                                                     -    $145.00/hr
                  —‘-8)
  2/4/2009 JRL     Receipt, review and res                                 regarding                   0.30          33.00
                                                                                                 $110.00/hr
                   Phone call from Plaintiffs counsel regarding a possible Motion for                  0.20          22.00
                   Continuance and possible dates to reset the trial.                            $110.00/hr
           GRT Receipt and review of e~mail from Dr. Hall regarding F1) Draft                          0.40          58.00
               Response to same. (.2) Receipt and review of additiona e mail                     $145.00/hr
               correspondence from Dr. Hall regarding-

 2/6/2°°9 JRL Phone ca" with                                                                           0.40          44.00
                  -. Drafted memorandum to ﬁle regarding same.                                   $110.00/hr
           J RL   Receipt and review of email f                                                        0.10          11.00
                                                                                                 $110.00/nr
                  Review and revise Defendant's Supplemental Responses to Plaintiffs                   2.70      391.50
                  Request for Production of Documents and Plaintiffs First Set of                $145.00/hr
                  interrogatories. (2.3) Review and revise Dr. Hall's Supplemental
                  Response to Plaintiffs Request for Disclosures. (.4)
 2/7/2009 JRL     Receipt and review of Affidavit of Service on Aetna Dental inc.                      0.10          11.00
                                                                                                 $110.00/hr




                                          '1
 2/9/2009 JRL     Drafted letter to Plaintiffs counsel regarding deposition dates for Dr.              0.20          22.00
                  Henwood and Plaintiff and attaching Dr. Hall's curriculum vitae.               $110.00/hr

                  Email to ~                                                                           0.10
                                                                                                 $110.00/hr
                                                                                                                     11.00

2/10/2009 GRT Receipt and review of Third-Party Aetna’s Original Answer.                               0.10          14.50
                                                                                                 $145.00/hr




                                 1
2/11/2009 JRL              iiiew and resiond to email from —y                                          0.20      22.00
                                                                                                 $110.00/hr
          JRL     Drafted letter to mediator in response to his request for information about          1.60      143.00
                  matter, including disputed facts, disputed law, and breakdown of the case.     $110.00/hr
2/12/2009 JRL     Receipt and review of email from                                                     0.10          11.00
                                                                                                 $110.00/hr
2/16/2009 JRL     Phone call with                      69819109 $131115 °1°a5e-                        0.30      33.00
                  Drafted memoran um o ﬁle regar ing same.                                       $110.00/hr
          JRL     Receipt and review of                                                                0.10          11.00
                                                                                                 $110.00/hr
                                                                                                            Page        5


                                                                                               Hrs/Rate       Amount
2/16/2009 JRL Email to J. Poole regarding                                                           0.10           11.00
                                                                                              $110.00/hr

         JRL Email to Dr. Hall reiardiig 2.19.09 mediation-                                         0.10           11.00
                                                                                              $110.00/hr

         JRL    Email to K. Black, Plaintiff's counsel, regarding potential dates for new           0.10           11.00
                trial setting.                                                                $110.00/hr

         GRT Receipt, review and analysis of Business Records Affidavits with                       0.30           43.50
             Records. (.1) Receipt and review of Third-Party Defendant's Original             $145.00/hr
             Answer. (.2)
2/17/2009 JRL   Receipt and review of Afﬁdavit of Service for Employees Retirement                  0.10           1 1.00
                System of Texas.         ~                                                    $110.00/hr

         JRL    Receipt and review of Business Records Afﬁdavits and Notice of Filing              0.10            1 1 .00
                from Plaintiff.                                                               $110.00/hr

         JRL    Revision to Defendants’ Joint No-Evidence Motion for Summary                        0.70           77.00
                Judgment.                                                                     $110.00/hr
2/18/2009 JRL   Receipt and review of email from Dr. Hall in uirin a        ' eframe for            0.20           22.00
                2.19.09 mediation                                                             $110.00/hr

                                                                                                    0.60           87.00
                           .6)                                                                $145.00/hr

         GRT Receipt and review of Affidavit of Service of Employee Retirement                      0.10            14.50
             Systems.                                                                         $145.00/hr

2/19/2009 JRL   Pre aration and at         ce for mediation, 2.19.09. (4.9) Phone call with         5.30       583.00
                                           regarding status of case and briefin before        $110.00/hr
                            .     mai o
                            .1)
         GRT Receipt, review and analysis of Defendant's Motion for Sanctions along                 1.60           232.00
             with exhibits.                                                                   $145.00/hr

2/20/2009 JRL   Receipt and review of emails from — regarding                                       0.20            22.00
                                                                                              $110.00/hr

2/23/2009 JRL   Tele hone call with                                                                 0.10            1 1 .00
                                                                                              $110.00/hr

2/24/2009 JRL Phone calls todregarding status of                                                    0.30            33.00
                Unopposed Motion for Continuance.                                             $110.00/hr

         JRL    Receipt and review of multiple emails from        d Court                            0.50           55.00
                Coordinator re ardin new trial setting. Receip an  0                           $110.00/hr
                i                                                                _                   0.80          116.00
         GRT Receipt and review Q                     Motion for Continuance of Trial
           . Setting. (.1) Receipt an review o corres ondence re ardin D.      k's             $145.00/hr
             deposition. (.1) Receipt and review of
—                                                                                                        Page        6

                                                                                            Hrs/Rate       Amount

                Answer and Plea to the Jurisdiction 3 Recei tand l’8Vl6W of
                correspondence from
2/25/2009 JRL   Receipt and review of Plaintiffs changes to her deposition transcript           0.10            11.00
                                                                                           $110.00/hr

2/26/2009 JRL   Phon call to client to set meeting                                              0.20            22.00
                                           Receipt and reviewo emai rom Dr Ha              $110.00/hr


                Meeting with Dr Hall to obtain signature on changes to deposition               0.50            55.00
                                                                                           $110.00/hr

                Receipt and review of letter from Travelers denying coverage under Dr            0.30           33.00
                Hall's general liability policy Receipt and review of Original Answer of   $110.00/hr
                Employees Retirement System of Texas Receipt and review of Order
                setting trial date
 3/2/2009 JRL   Phone call to                                                                    1.20       132.00
                (6) Recei t                                                                $110.00/hr


         GRT Receipt and review of                                                              0.20            29.00
                                                                                           $145.00/hr

                                Dr David Skibell                                                 1.10           121.00
 3/5/2009 JRL
                                                                                           $110.00/hr



         MJP Receipt and review—(3 0) Discuss same                                              3.00            435.00
             with G Travis and J Leske (8)                                                 $145.00/hr

                                                                                                2.80            406.00
                                                                                           $145.00/hr


                                                                                                0.10             1 1 .00
 3/6/2009 JRL   Em
                                                                                           $110.00/hr

         GRT Receipt, review and analysis o                                                     3.90            565.50
             Interrogatories, First Set of Reques or ro uc ion o ocumenls and              $145.00/hr
             Request for Disclosures to Dr Hall D D S M S P A (2 3) Forward to
                                      o ence with client regarding Discovery ( 3)
                           ( 3) Continued review of Plaintiff's Motion for
             Sanc ions
                                                        tiff's Motion for Sanctions 2 3)         2.70           297.00
 3/9/2009 JRL   Drafted
                                                                                            $110.00/hr
E                                                                                                           Page 1
                                                                                                Hrs/Rate     Amount

3/11/2009 JRL    Preparation                                                   1   Court             1,80     198.00
                 Appearance for                                                     Receipt,   $110.00/hr
                 T6


           GRT Attend (2-7)D'aﬁ                                                                      3-80      551-0°
                 corres p ondence to Pl ai'nt'ff‘
                                             I s C ounse l re ard'in sc h edulin
                                                                              ' Ex erts‘       $145.00/hr
                 iee
                   <>sii                                            TRAVIS 8r PORTELE, P.C.
                                           2700 Post Oak Blvd., Suite 900
                                               Houston, Texas 77056
                                                  (713) 626-3800




July so, 2009

In Reference To: Hall
invoice #2651

                Professional Services
                                                                                               Hrs/Rate     Amount
                                                                                                          ___ii--



   4/1/2009 GRT Receipt and review of e-mail correspondence from Dr. Hall regarding                0.30      43.50
                status and respond to same (.3)                                              $145.00/hr
   4/6/2009 GRT Draft Rule 11 Agreement obtaining an extension for discovery. (.3)                 0.30      43.50
                                                                                             $145.00/hr
  4/13/2009 GRT                                                                                    5.80     841.00
                                                                                        5.8) $145.00/hr

  4/20/2009 GRT                                   of                                               2.40     348.00
                                                                                    f        $145.00/hr


  4/27/2009 GRT Recei tand review of corres ondence from—                                          0.30      43.50
               i <9                                                                          W0/hr
  4/28/2009 GRT Receipt and review of correspondence from —                                       0.10       14.50
                ii-ii                                                                        $145-O0/hi
  4/29/2009 GRT                   review        discovery requests                                 0.80     116.00
                                               Receip                                        $145.00/hr


   5/1/2009 GRT                                                                                    0.60      87.00
                                                                                             $145.00/hr


   5/4/2009 GRT                                                                                    0.80     116.00
                                                         and           various e-            $145.00/hr
                                                   Henwood‘s Depositio

   5/5/2009 GRT Receipt and review of correspondence from Plaintiffs counsel regarding             0.20      29.00
                discovery.                                                                   $145.00/hr
                                                                                                         Page       2


                                                                                           Hrs/Rate        Amount
                                                                                                1.10        159.50
5/6/2009 GRT Rec ' t review and an       sis                    r
                                           .8 Rec '            ' of e~mail                $145.00/hr
                 corres P ondence rom                             ( .3 )
                                                                                                0.40            58.00
 5/7/2009 MJP Receipt and review Motion to Quash Deposition and discuss same with
              G. Travis (.4).                                                             $145.00/hr

                                                                                                0.30            43.50
          GRT Receipt and review of correspondence from Co-defendant's counsel
              r arding matter and res ond to same. (.2) Receipt and review of             $145.00/hr

                 ii-ii                                                                          0.80            88.00
5/11/2009 JML    Prepared Motion for Continuance.                                         $110.00/hr

                                                                                                0.70            101.50
          GRT Telephone conference
              Receiit and revi'1                                                          $145.00/hr
                                                                     espond to same.
                                                                                                0.40             58.00
5/12/2009 GRT Review, revise and ﬁle                                            ind ﬁle   $145.00/hr

                                                 Begin                                          1.00            1 10.00
5/13/2009 JML    Review ﬁle in order to                                                   $110.00/hr
                 d
                 conductin research regaroin iii

                                                                                                 1.50           165.00
5/18/2°09 JML °°"""ue dieﬁiiieﬁ                                                            $110.00/hr

                                                                                                 0.10            14.50
5/19/2009 GRT Receipt and review of e-mail correspondence regarding new trial date and $145.00/hr
              forward on to Dr. Hall.
                                                                                                 2.70           297.00
5/22/2009 JML
                                                                                           $110.00/hr

                                                                                                 0.10             14.50
          GRT Receipt and review of Order for Trial Setting.                               $145.00/hr

                                                                                                 0.30            43.50
5/25/2009 GRT Receipt and review of correspondence from Dr. Hall with various              $145.00/hr
              questions. Respond to same.
                                                                                                 1.20            132.00
5/26/2009 JML Telephone conference with Dr. Skibell. Arran ed conference with D            $110.00/hr
              Skibell. Continue                                                 .
                                                                                                 0.30             43.50
           MJP Receipt and review Plaintiffs Amended Answer to Hall's Counter-claims
               and discuss with G. Travis (.3).                                            $145.00/hr

                                                                                                 0.20             29.00
           GRT Receipt and review of Plaintiffs Amended Answer to Plaintiffs Second        $145.00/hr
               Amended Counter-claims. (.2)
                                                                                                  2.50           275.00
 5/28/2009 JML    Reviewed Discovery file in order to prepare Second Supplemental           $110.00/hr
                  Response to Plaintiffs Request for Disclosure. Prepare same. Research
                  regardin
                                                                                                           Page       3


                                                                                              Hrs/Rate       Amount
5/29/2009 GRT Receipt and review of various correspondence from Aetna’s counsel                    0.30           43.50
              regarding discovery.                                                           $145.00/hr

 6/1/2009 MJP Review and revise Defendant's Second Supplemental Responses to                       0.50           72.50
              Plaintiffs Request for Disclosure (.5).                                        $145.00/hr

           GRT Receipt and review of Plaintiffs extensive Supplemental Response to                 0.70       101.50
               Request for Disclosures and Expert Designation.                               $145.00/hr

 6/2/2009 JML Revised No-Evidence Motion for Summary Judgment.                                     0.20           22.00
                                                                                             $110.00/hr

 6/3/2009 JML Conducted research on Dr. Henwoo                                                     1.00       110.00
                                                                                             $110.00/hr
 6/4/2009 GRT Receipt and review of correspondence for;                                            0.10           14.50
                                                                                             $145.00/hr

6/10/2009 JML    Identified and assembled necessary documents and records for Dr.                  0.50           55.00
                 Skibell to review. (.5)                                                     $110.00/hr

           MJP                                                                                     0.60           87.00
                                                                                             $145.00/hr


6/11/2009 JML                                                                                      1.70       187.00
                                                                                             $110.00/hr



6/12/2009 JML    Continue review and organizing of documents to be forwarded to Dr.                0.80           88.00
                 Skibell for review. (.8)                                                    $110.00/hr

6/15/2009 JML    Preparation of medical records and X-Rays for delivery to Dr. Skibell‘ s          0.80           88.00
                 ofﬁce for his review (.8).                                                  $110.00/hr

6/16/2009 JML    Draft and ﬁnalize letter to opposing counsel regarding           dates in         0.80           88.00
                 July to conduct deposition of their exp                                     $110.00/hr
                                                   wded
                                                   on GT



           GRT Review letter to Plaintiffs counsel regarding deposition dates and fon/vard         0.30           43.50
               letter and e-mail to Plaintiffs counsel (.3).                                 $145.00/hr

6/17/2009 MJP Review previously ﬁled Motion to Dismiss, Objections to Plaintiffs Expert            2.20           319.00
              and Motion for Partial Summary Judgment in order to determine if same          $145.00/hr
              should be incorporated into No-Evidence Motion for Summary Judgment
              (2.2).
6/18/2009 JML     Participate in conference call with G. Travis                                     2.90          319.00
                                                                                              $110.00/hr
—                                                                                                             Pe9e       4

                                                                                                 Hrs/Rate       Amount

                                                                  '          na Pollard
                                                                                          _t

6/18/2009 GRT Receipt, review and analysis o                                                          0.40           58.00
                                                                                                $145.00/hr

6/22/2009 MJP Meet with G.           iid M. Long regardin—                                            0.30           43.50
                                                                                                $145.00/hr

         GRT Receive additional documents to be given to expert for review (1.1).                     1.10       159.50
                                                                                                $145.00/hr

         JML    Prepared Motion to Designate Expert. (.4)                                             0.40       7 44.00
                                                                                                $110.00/hr
6/23/2009 MJP   Review and revise correspondence to opposing counsel regarding expert                 0.30           43.50
                deposition (.3).                                                                $145.00/hr

         GRT    Telephone conference with Dr. Skibell regarding matter (.1).                          0.10           14.50
                                                                                                $145.00/hr

         JML    Prepared Notice of the intent to take Oral Deposition of Plaintiffs expert,           0.90           99.00
                Dr. Henwood. (.2) Prepared letter to be sent to opposing counsel                $110.00/hr
                regarding our Notice. (.3) Prepared Certiﬁcate of Written Discovery to be
                filed with the Court. (.3) Forwarded Dr. Hall's deposition to Dr. Skibell for
                his review. (.1)
6/24/2009 MJP   Receipt and review correspondence from Dr. Skibell, defendant's expert                0.30           43.50
                (.3).                                                                           $145.00/hr

         GRT    Telephone conference with Dr. Hall regarding matter (.1).                             0.10            14.50
                                                                                                $145.00/hr

6/25/2009 GRT   Telephone conference with Dr. Skibell regarding meeting and opinion (.3).             0.30           43.50
                                                                                                $145.00/hr

         GRT    Receipt and review of email correspondence from plaintiffs counsel                    0.10            14.50
                regarding mediation dates (.1).                                                 $145.00/hr

         JML    Telephone conference with Dr. Skibell regarding following up on his initial           0.30            33.00
                opinion(s). (.3)                                                                $110.00/hr

6/26/2009 GRT   Review and revise initial expert report. (1.8) Telephone conference with              1.90           275.50
                Dr. Skibell regarding meeting (.1).                                             $145.00/hr
         JML    Prepared initial report to be reviewed by Dr. Skibell and forward to G.               1.20           132.00
                Travis for review and additions or deletions. (1.2)                             $110.00/hr

6/30/2009 JML                                                                                          3.50          507.50
                                                                                                 $145.00/hr
—                                                                                                               Page       5

                                                                                                  Hrs/Rate        Amount
   6/30/2009 GRT Receipt and review of correspondence from Plaintiffs Counsel regarding               0.10             14.50
                 Dr. Henwood‘s deposition.                                                      $145.00/hr
                                                                                                 __.._91.._.___:¢-——-

              For professional services rendered                                                     49.90      $6,493.50
              Additional Charges 1
    4/1/2009 Copying cost for April 2009.                                                                              21-50
              Postage for April 2009.                                                                                  11.73
  5/11/2009 Filing Fee-Notice of Nonsuit without Prejudice.                                                             7-24
  5/12/2009 Filing Fee-Defendants Unopposed Motion for Continuance                                                      7-24
  5/18/2009 Filing Fee- Proposed Order; Defendant's Motion for Continuance                                              7-24
  5/31/2009 Copying cost                                                                                           478-40
   6/1/20.09 Filing Fee- Certiﬁcate of Written Discovery                                                               11-34
              Postage for June                                                                                          1-22
  6/23/2009 Filing Fee- Certificate of Written Discovery                                                               11-34
              Filing Fee- Defendant's Notice of the intent to Take the Oral Deposition of Dr. Robbie Henwood.          11.84
  6/29/2009 Copying cost for June 2009.                                                                            323-20
             Total additional charges                                                                             $39339

             Total amount of this bill                                                                           $7.386-89


Please make checks payable to Travis 8r Portele, P.C.



            1'-"'                                                                                         -
                                             TRAVIS 8t PORTELE, P.C.
                                             2700 Post Oak Blvd., Suite 900
                                                 Houston, Texas 77056
                                                    (713) 626-3800




December 10, 2009

In Reference To: Hall
Invoice #2725

            Professional Services
                                                                                                   Hrs/Rate     Amount




                     ii
                                                                                                               19-1-



   7/1/2009 JML Continued preparing                                                                     2.10    231.00
                                                                                                  $110.00/hr

            GRT Receipt and review of Designation of Experts (0.2).                                     0.20      29.00
                                                                                                  $145.00/hr

   7/2/2009 JML Continued preparing                                                  )-                 3.90    429.00
                                                                                                  $110.00/hr

   7/3/2009 JML     Continued preparin                                                                  2.00     308.00
                                                                                                  $110.00/hr




                      l
   7/6/2009 JML     Continued preparing                                                                 2.50     275.00
                                                                                                  $110.00/hr

            GRT Receipt and review of various correspondence regarding trial setting and                0.20      29.00
                discovery issues (0.2).                                                           $145.00/hr

   7/7/2009 JML                                                                                         1.50     165.00
                                                                              all in support of   $110.00/hr


   7/8/2009 JML     Made revisions t                                                                    2.50     275.00
                                                                                                  $110.00/hr

            MJP                                                                                         3.30     478.50
                                                                                                  $145.00/hr

   7/9/2009 JML     Made ﬁnal revisions to Motion for Partial Summary Judgment and exhibits             1.20     132.00
                    (1.0). Submitted to J. Portele for final review. Reviewed prior_ responses    $110.00/hr
                    by plaintiff to interrogatories to determine if plaintiff had provided an
                    information re ardin

            MJP     Review and revise Partial Motion for Summary Judgment (1.5).                        1.50     217.50
                                                                                                  $145.00/hr
W                                                                                                        Page       2


                                                                                             Hrs/Rate      Amount
  7/9/2009 GRT Telephone conference with C. DiFerrante, attorney for Plaintiffs regarding         1.70      246.50
               settlement talks and deposition for Dr. Henwood. Recei t          ' w of
                              P
               email corres ondence from     W
               Review testimony and exhibits. ~mai ocumen s to Dr. Hall (1.7).
                                                                                            $145.00/hr



7/10/2009 JML Prepare Notice of Submission and cover letter to be sent to opposing       2.90               319.00
              counsel regarding our Motion for Partial Summa Judgment 0.2). Revise $110.00/hr
              Motion for Partial Summary Judgmen (2.7).
            MJP Review and revise Partial Motion for Summary Judgment and discuss                 2.90      420.50
                same with G. Travis (2.5). Telephone conference with C. DiFerrante          $145.00/hr
                regarding status of Dr. Henwood‘s deposition and receipt and review
                email regarding same (0.4).
           GRT Recei tand review of various e-mails from—                                         0.40          58.00
                                                Telephone conference with C.                $145.00/hr
                l erran e, ain _l s counse , regarding deposition of Dr. Henwood (0.2).
7/13/2009 JML     Revised "Conclusion" section of Motion for Partial Summary Judgment.            0.50          72.50
                  (-5)                                                                      $145.00/hr

           GRT Review and revise Dr. Hall's Motion for Partial Summary Judgment (2.8).            2.80      406.00
                                                                                            $145.00/hr

7/20/2009 GRT Meetini with D. Sacks and C. DiFerrante, Plaintiffs Counsel, to discuss             2.40      348.00
                                                                                            $145.00/hr

7/23/2009 JML     Prepare Agreed Motion for Continuance (0.6).                                    0.70          77.00
                                                                                            $110.00/hr

7/24/2009 GRT Telephone conference with D. Sacks regarding-                                       0.80      1 16.00
                  Draft e-mail correspondence to D. Sacks regarding same. Receipt and       $145.00/hr
                 review of correspondence from D. Sacks regarding same. (0.8)
7/27/2009 GRT Receipt and review of correspondence from K. Black, Plaintiffs Counsel,             0.20          29.00
              regarding trial and Dr. Henwood deposition. (0.2)                             $145.00/hr

7/29/2009 GRT Receipt and review of e-mail correspondence from D. Sacks re arding                 0.70      101.50
                 rtial Motion for Summa Jud ment. Dr                    081%                $145.00/hr
                                                                         elep one
              COl'178 ll!                          lotion ‘or gummary iudgment and
              extension. (0.7)
7/30/2009 GRT Receipt and review of e-mail correspondence from D. Sacks regarding                 0.30          43.50
              Motion for Summary Judgment and settlement. Telephone conference              $145.00/hr
              with D. Sacks regarding same. (0-.3)
 8/3/2009 JML    Receipt and review Plaintiffs Response to our Motion for Partial                 1.10      121.00
                 Summary Judgment in order to draft our reply. (1.1)                        $110.00/hr

           GRT Receipt, review and analyze Plaintiffs Objections to Hall's Summary                3.80      551.00
               Judgment evidence. Receipt, review and analyze Plaintiffs Response to        $145.00/hr
               Defendant's Motion for Summary Judgment. Draft and ﬁle Plaintiffs
               Agreed Motion for Continuance. Receipt and review of correspondence
               fro

       \
¢                                                                                                           Page      3


                                                                                               Hrs/Rate       Amount
                same. Receipt and review of various e-mails from D. Sacks regarding
                matter and respond to same. (3.8)
 8/4/2009 JML   Drafted Reply to Plaintiffs Response to Defendants‘ Motion for Partial              3.60       396.00
                Summary Judgment. (3.6)                                                       $110.00/hr

 8/5/2009 MJP   Review and revise Reply to Plaintiffs Response to Defendant's Motion for            2.00       290.00
                Summary Judgment (2.0).                                                       $145.00/hr
         JML    Revised Reply to Plaintiffs Response to Defendant‘ Motion for Partial               3.40       374.00
                Summary Judgment. (3.4)                                                       $110.00/hr

         GRT    Receipt, review and ﬁnalize Defendant's Objections to reply to Plaintiffs           3.60       522.00
                Response to Defendant's Motion for Summary Judgment. (3.6)                    $145.00/hr

 8/6/2009 MJP   Review, revise and ﬁnalize Defendant's Reply to Plaintiffs Response to              2.00       290.00
                Defendant's Motion for Partial Summary Judgment (2.0).                        $145.00/hr

         JML    Finalized Reply to Plaintiffs Response to Defendants‘ Motion for Partial            2.50       275.00
                Summary Judgment. Organized and attached exhibits to Motion. Drafted          $110.00/hr
                letter to accompany hand delivery of courtesy copy of Motion to Judge.
                (2.5)
         GRT    Review, revise and ﬁle Reply to Plaintiffs Responses to Motion for                  0.90       130.50
                Summary Judgment. (0.9)                                                       $145.00/hr

 8/7/2009 MJP   Receipt and review email from D. Sacks regarding status of Motion for               0.30           43.50
                Continuance and our response to same (0.3).                                   $145.00/hr

         GRT    Receipt and review of e-mail correspondence from D. Sacks regarding                 0.50           72.50
                status of trial. Respond to same. Telephone conference with Dr. Hall          $145.00/hr
                regarding Agreed Continuance. Receipt and review of Court Order on
                Trial Setting. (0.5)
9/12/2009 om    Rece'           '      Motion to uash Sub oena. Telephone conference                0.40           58.00
                with                                                 (0-4)                    $145.00/hr

9/14/2009 GRT   Telephone conference with D. Sacks regarding discovery and potential                0.20           29.00
                settlements. (0.2)                                                            $145.00/hr

9/19/2009 GRT   Draft                                                         and review of         0.70       101.50
                variou                                                                        $145.00/hr

9/29/2009 GRT   Receipt and review of corresiondence form_                                          0.90       130.50
                                                                                              $145.00/hi‘
 9/9/2009 GRT   Check on status of Court's ruling on Motion for Summary Judgment. (.3)              0.90           43.50
                                                                                              $145.00/hr
9/14/2009 GRT   Receipt and review of correspondence from D. Sacks regarding status                 0.30           43.50
                and respond to same. (.3)                                                     $145.00/hr
—                                                                                                           Pe9e       4

                                                                                                 Hrs/Rate     Amount

  9/30/2009 GRT Recei         nd review of ct                                                     0.20             29.00
                                                                                            $145.00/hr


             For professional services rendered                                                     64.70    $8,307.00
             Additional Charges :
  2/12/2008 Service of Third Party Citation on Aetna Dental lnc.                                                   79.95
  7/14/2009 Filing Fee- Defendant's Motion for Partial Summary Judgment; Notice of Submission.                      7.24
  7/28/2009 Copying cost for July 2009.                                                                         414.40
             Postage for July 2009.                                                                                 15.90
   8/1/2009 Sen/ice Fee for service to Chris DiFerrante on 7/10/09.                                                 12.00
   8/3/2009 Filing Fee- Agreed Motion for Continuance; Order of Agreed Motion for Continuance.                      11.84
   8/6/2009 Service Fee to Harris County Court of Law                                                               31.50
   9/1/2009 Postage for August 2009.                                                                                11-42
             Copying cost for August 2009.                                                                         317-60

             Total additional charges                                                                          $901-85

             Total amount of this bill                                                                       $9.203-35



Please make checks payable to Travis & Portele, P.C.



           1-""                                                                                             -
                                              TRAVIS 8r PORTELE, P.C.
                                              2700 Post Oak Blvd., Suite 900
                                                  Houston, Texas 77056
                                                     (713) 626-3800




February 01, 2010

in Reference To: Hall
Invoice #2825

             Professional Services
                                                                                                Hrs/Rate      Amount
                                                                                                             9-1-



  10/1/2009 GRT     Draft status e-mail to T. Hall an cei             review of various and          1.40     203.00
                    multiple e-mails from T. Hal                                               $145.00/hr
    ,               Tele p hone conferen c e wit h D. Sack s r eg ar ing s a us. ' .4
  10/5/2009 GRT Receipt and review of e-mail correspondence from D. Sacks. Telephone                 0.40      58.00
                conference with D. Sacks regarding case and resolution of matter.              $145.00/hr

  10/6/2009 GRT Receipt and review of e-mail from T. Hall regarding status and respond to            0.20      29.00
                same. (.2)                                                                     $145.00/hr

  10/7/2009 GRT Draft and forward email to T. Hall regarding-                                        0.30      43.50
                                                                                               $145.00/hr

  10/8/2009 GRT     Receipt and review emails from D. Sacks regarding discovery and                  0.30      43.50
                    respond to same. (0.3)                                                     $145.00/hr

  10/9/2009 GRT     Receipt and review of various e-mails regarding Trial Settings. (.2)             0.20       29.00
                                                                                               $145.00/hr

 10/12/2009 MJ P    Begin review of relevant pleadings and other court ﬁlings in preparation         3.50      507.50
                    for draft of Jury Charge. (3.5)                                            $145.00/hr

            GRT     Receipt and review of correspondence from T. Hall regarding case and             0.40       58.00
                    draft response to same. (0.4)                                              $145.00/hr

 10/13/2009 MA      Preparation of trial notebook (4.1).                                             4.10      307.50
                                                                                                $75.00/hr

            GRT     Receipt and review correspondence regarding expert designation. (0.3)            0.30       43.50
                                                                                               $145.00/hr

 10/16/2009 GRT     Telephone                                                                        0.90      130.50
                                                                                               $145.00/iir
                                                                                                                 Page       2


                                                                                                   Hrs/Rate        Amount

10/19/2009 GRT Draft email to D. Sacks regarding settlement offer and receipt and review                0.90        130.50
                  of email response from D. Sacks. Draft response to same. Telephone              $145.00/hr
                  conference with D. Sacks regarding matter. (0.9)
                                                                                                        0.20            29.00
10/23/2009 GRT    Draft email correspondence to D, Sacks regarding trial. (0.2)
                                                                                                  $145.00/hr

10/26/2009 MJP    Draft and file Notice of Deposition of Deana Sacks and Dr. Robbie                     9.90        913.50
                  Henwood (1.3). Review relevant medical records in order to identify             $145.00/hr
                  those to be used at trial and draft Notice of Filing of Business Records
                  Afﬁdazvits. (3.5) Review and redact Attorney Fee invoices for inclusion in
                  filing. 1.5)
                                                                                                        5.70        826.50
            GRT   Begin trial preparation (1.2). Begin review of dentists records (1.5). Begin
                  review of documents to be produced(1.3) Receipt and review of                   $145.00/hr
                  correspondence from C. DiFerrante regarding trial and discovery and
                  respond to same. (1.7)
                                                                                                        3.90            565.50
10/27/2009 GRT    Continued trial preparation. Receipt and review films, expert reports.          $145.00/hr
                  Receipt and review of Plaintiffs Motion to Quash the deposition of D.
                  Sacks and Dr. Henwood. Receipt and review of Plaintiffs Filing of
                  Business Records Affidavit. Receipt and review of correspondence from
                  C. DiFerrante regarding discovery and trial issues. (3.9)
                                                                                                        1.00            145.00
10/29/2009 MJP     Receipt and review Plaintiffs Motion to Quash deposition of D. Sacks and       $145.00/hr
                   Dr. R. Henwood and discuss with G. Travis (0.5). Receipt and review
                   Plaintiffs Notice of Records Filing Afﬁdavit (0.3). Receipt and review
                   Plaintiffs Subpoena for Trial.(0.2)
                                                                                                         0.60            87.00
            GRT    Receipt and review of subpoenas for trial to Dr. Jongh and Dr. May.             $145.00/hr
                   Receipt and review of correspondence from D. Sacks regarding offer and
                   respond to same. (0.6)
                                                                                                         0.30            43.50
10/30/2009 GRT     Telephone conference with D. Sacks regarding trial and offer of                 $145.00/hr
                   settlement. (0.3)
                                                                                                         0.40            58.00
 11/2/2009 MJP     Receipt and review Notice of Records Filing Affidavit. (0.4)                    $145.00/hr

                                                                                                         0.50             72.50
            GRT    Receipt and review of Plaintiffs Notice of Filing of Affidavits along with      $145.00/hr
                   accompanying documents. (.3) Receipt and review of correspondence
                   from Plaintiffs Counsel regarding Continuance. (.2)
                                                                                                         1.60           232.00
 11/3/2009 MJP     Draft Motion to Compel Deposition of Dr. Henwood and Plaintiff, Order           $145.00/hr
                   and Notice of Hearing. (1.6)    -
                                                                                                         0.40             58.00
            GRT    Review and revise Motion to Compel Deposition of Plaintiffs Expert and          $145.00/hr
                   Plaintiff. (.2) Telephone conference with Plaintiffs Counsel regarding Trial
                   matter. (.2)
                                                                                                          0.50            72.50
  11/4/2009 GRT    Receipt and review of correspondence from Plaintiffs Counsel regarding           $145.00/hr
                   Motion to Compel. (.1) Draft Responses to same. (.2) Telephone
                   conference with Plaintiffs Counsel regarding deposition and Motion to
                   Compel. (.2)
j                                                                                                        Page 3
                                                                                             Hrs/Rate      Amount

  11/5/2009 MJP Receipt and review multiple subpoenas for trial of witness from Plaintiff         0.70      101.50
                and discuss with G. Travis. (0.7)                                           $145.00/hr
             GRT Receipt and review of Trial subpoenas ordered to various Orthodontists.          0.20       29.00
                 (.2)                                                                       $145.00/hr
11/20/2009 MJP Receipt and review Order for Trial Setting.                                        0.20
                                                                                            $145.00/hr       29.00

             GRT Receipt and review of Court Order for Trial Setting.                             0.10       14.50
                                                                                            $145.00/hr

 11/25/2009 GRT Receipt and review of multiple e-mails from C. DiFerrante regarding new           0.50       72.50
                trial setting and rescheduling of matter. (0.4) Telephone conference with   $145.00/hr
                C. DiFerrante regarding same. (0.1)
  12/1/2009 GRT Receipt and review of correspondence regarding Discovery and Trial                0.10        14.50
                rescheduling.                                                               $145.00/hr
                                                                                             ___;-1>€.i_-—-—


             For professional services rendered                                                  36.10    $4,947.50
             Additional Charges :
 10/26/2009 Filing Fee- Notice of Filing Business Records Affidavit.                                          11.84
 10/27/2009 Filing Fee- Certificate of Written Discovery                                                      11-84
 10/29/2009 Copying cost- October 2009                                                                       059-20
  11/3/2009 Filing Fee- Motion to Compel Deposition of Plaintiffs Expert and Plaintiff.                       11.84
  12/1/2009 Copying cost- November 2009                                                                      236-40

             Total additional charges                                                                       $981-12

             Total amount of this bill                                                                    $5.928-02



Please make checks payable to Travis & Portele, P.C.
                                              TRAVIS 8r PORTELE, P.C.
                                              2700 Post Oak Blvd., Suite 900
                                                  Houston, Texas 77056
                                                     (713) 626-3800




May 06, 2010

In Reference To: Hall
Invoice #2886

               Professional Services
                                                                                                    Hrs/Rate     Amount
                                                                                                         0.60     87.00
   1/5/2010 GRT      Receipt and review of correspondence from Plaintiffs Counsel regarding        $145.00/hr
                     matter. (.3) Receipt, review and analyze Plaintiff's Second Amended
                     Answer. (.3)
                                                                                                         0.90      72.50
   1/7/2010 GRT      Receipt, review and respond to e-mail correspondence from Plaintiffs          $145.00/hr
                     Counsel regarding Continuance. (.3)Telephone conference with C.
                     DiFerrante regarding matter and Continuance. (.2)
                                                                                                         0.40      58.00
    1/8/2010 MJP     Receipt and review Agreed Motion for Continuance from opposing                $145.00/hr
                     counsel. (0.4)
                                                                                                         1.40     203.00
               GRT    Receipt and review of Plaintiffs Application for Continuance. (.6) Receipt   $145.00/hr
                      and review of correspondence from Plaintiffs Counsel and respond to
                      same. (.5) Lengthy telephone conference with C. DiFerrante regarding
                      dates. (.3)
                                                                                                         0.10      14.50
   1/12/2010 GRT      Receipt and review of Plaintiffs Second Amended Answer to Defendant's        $145.00/hr
                      Counter-claim.
                                                                                                          0.50     72.50
   1/19/2010 GRT      Draft and ﬁle Notice of Non-suit as to Aetna Dental. (.5)                     $145.00/hr
                                                                                                          0.40     58.00
   1/20/2010 GRT      Receipt and review of correspondence from Plaintiffs Counsel regarding        $145.00/hr
                      new Trial Setting.
                                                                                                          0.80     116.00
   2/15/2010 GRT      Receipt and review of various correspondence from_                            $145.00/hr

                                                                                                          0.70     101.50
   2/23/2010 GRT      Draft and ﬁle Unopposed Motion for Continuance. (.7)                          $145.00/hr

                                                                                                          0.10      14.50
    3/4/2010 GRT      Receipt and review of courts trial order. (.1)                                $145.00/hr

                                                                                                          0.10      14.50
    3/8/2010 GRT      Receipt and review Order for Trial Setting. (0.1)                             $145.00/hr
—                                                                          Page 2
                                                               Hrs/Rate     Amount
  3/12/2010 GRT Receipt and review of correspondence from—.         0.30      43.50
         .      -Respond to same. (0.1)                       $145.00/hr
                                                              .121-i_____§i

             For professional services rendered                     5.90    $855.50
             Additional Charges :
  1/19/2010 Filing Fee- Notice of Nonsuit for Aetna                           11-34
  1/31/2010 January Copying cost                                               6.80
   2/1/2010 Copying cost-February 2010                                         3-20
  2/23/2010 Filing Fee-Unopposed Motion for Continuance                       11-34
            Proposed Order in Unopposed Motion
  3/26/2010 Copying cost- March 2010                                           9-20

             Total additional charges                                        $42-38

             Total amount of this bill                                      $898-38



Please make checks payable to Travis & Portele, P.C.
                                             THE TRAVIS LAW FIRM, P.C.
                                               2700 Post Oak Blvd., Suite 900
                                                   Houston, Texas 77056
                                                      (713) 626-3800




July 12, 2010


in Reference To: Hall
invoice #2938

                Professional Services
                                                                                                     Hrs/Rate           Amount
                                                                                                                      _._i-___



   6/1/2010 JW        Receipt and review letter and e-mail regarding production of Dr. Henwood            0.10            11.00
                      for deposition.                                                               $110.00/hr

                MJP Review and Revise correspondence from C. DiFerrante regarding                0.70                    101.50
                    De-designation of Henwood and his deposition. (.2)                     $145.00/hr
                    Review and Revise Plaintiffs 4th Supplemental Response to Requests for
                    Disclosure and Expert Designation. (.2)
                    Draft correspondence to C. DiFerrante regarding same. (.3)
                GRT Receipt and review of correspondence from Plaintiffs counsel                          1.40           203.00
                    de-designating Dr. Henwood. (.2) Receipt and review of Plaintiffs Fourth        $145.00/hr
                    Supplemental Response to Requests for D cuments and Ex ert
                    Designation it    iraft correspondence t

   6/2/2010 JW        Receipt and review of Plaintiffs letter and e-mail regarding Designation of         5.20           572.00
                      Dr. Henwood and Dr. DeJongh. (.1) Research and analysis of Plaintiffs         $110.00/hr
                      strategy of de-designating Dr. Henwood as Defendant's Expert and then
                      designating Dr. DeJongh. (2.3) Review and analyze Texas statutes,
                                  Ch7                    requirements of Ex ert Report. (2.2)




                MJP Review and Revise E-mail from C. DiFerrante regarding Deposition of               .   0.20            29.00
                    Henwood and De-Designation. (.2)                                                $145.00/hr

                GRT Receipt and review of correspondence from Plaintiffs counsel regarding:               0.20            29.00
                    experts. (.2)                                                                   $145.00/hi’

    6/3/2010 JW       Review and analyze Plaintiffs e-mail concerning producing Dr. Henwood               1.10           121 .00
                      for deposition and implications of Plaintiffs de-designation of Dr.           $110.00/hr
                      Henwood and the implications to Plaintiffs case in light of Plaintiff                       A
                      designating Dr. Henwood as a fact witness.
W                                                                                                             Page 2
                                                                                                   Hrs/Rate     Amount
  6/3/2010 MJP    Draft E-mail to C. DiFerrante regarding Henwood‘s Deposition (.3)                    0.30       43.50
                                                                                                 $145.00/hr
  6/4/2010 MJP    Review and Revise C. DiFerrante's response to email regarding                        0.20       29.00
                  Henwood‘s status. (.2)                                                         $145.00/hr
  6/7/2010 MJP    Draft Subpoena for Henwood‘s Deposition. (.5)                                        1.00      145.00
                  Draft e-mail to C. DiFerrante regarding same. (.2)                             $145.00/hr
                  Teleconference with Dr. Henwood regarding Deposition (.3)
  6/8/2010 MJP    Receipt and review Plaintiffs deposition notice of Dr. Henwood (.1)                  1.10      159.50
                  Receipt and review emails from C. DiFerrante regarding Subpoena being          $145.00/hr
                  served ( 3)
                 We w"h—ig
                 Teleconference with Dr. Henwood regarding same. (.3)
          GRT    Receipt and review of Plaintiffs Notice of Intent to take the deposition of           0.30      43.50
                 Dr. Henwood. (.3)                                                               $145.00/hr
 6/9/2010 MJP
                        _, .                    H
                 Thorough review of all relevant pleadings and depositions in preparation
                 for deposition of Dr Henwood 6 4
                 Draft e mail to
                                                                                                       6.60
                                                                                                 $145.00/hr
                                                                                                                957.00




6/10/2010 MJP    Complete Preparation for deposition of Dr. Henwood including outline for              6.70     971.50
                 cross identifying exhibits for use at deposition, and review of all available   $145.00/hr
                 medical records.
6/11/2010 MJP    Draft and file Motion for Continuance (.7)Travel to and Attend deposition             8.20    1,189.00
                 of Dr. Henwood. (7.5)                                                           $145.00/hr
         GRT     Receipt and review and revisions of Motion for Continuance. (.7)                      0.70     101.50
                                                                                                 $145.00/hr
6/16/2010 GRT    Receipt and review of correspondence from Plaintiffs Counsel regarding                0.90      43.50
                 Motion for Continuance.(.3)                                                     $145.00/hr
6/17/2010 MJP    Receipt and review Pfs Opposition to Motion for Continuance and Notice                1.50     217.50
                 of Hearing. (.3) Receipt and review Pfs No-Evidence Motion for                  $145.00/hr
                 Summary Judgment on afﬁrmative defense and continuances. (.5)
                 Receipt and review Pfs Traditional Motion for Summary Judgment on
                 Defendant's Counterclaim and afﬁrmative references. (.5) Receipt and
                 review e-mail from G. Travis to C. DiFerrante regarding: Motion for
                 Continuance. (.2)
         GRT     Receipt and review of various correspondence from Plaintiffs Counsel                  2.60     377.00
                 regarding Motion for Continuance. (.5) Receipt and review of Plaintiffs         $145.00/hr
                 No-Evidence Motion for Summary Judgment. (.9) Receipt and review of
                 Plaintiffs Opposition to Defendant's Motion for Continuance. (.8) Draft
                 e-mail to Plaintiffs Counsel regarding Motion for Continuance. (.3)
6/18/2010 MJP    Receipt and review Order on Trial Setting (.1)                                        0.10      14.50
                                                                                                 $145.00/hr
R                                                                                                            Page 3
                                                                                                 Hrs/Rate      Amount
   6/18/2010 GRT    Receipt, review and analysis of Plaintiffs traditional Motion for Summary         1.30      188.50
                    Judgment on Defendant's Counterclaim and Affirmative Defenses. (1.2)        $145.00/hr
                    Receipt and review of Order for Trial Setting. (.1)
   6/21/2010 MJP    Draft e-mail to C. DiFerrante regarding Hearing on Motion for                     1.40     203.00
                    Continuance and telephone conference with him regarding same. (.7)          $145.00/hr
                    Prepare for and attend hearing by telephone. (.7)
   6/22/2010 MJP    Receipt and review transcript of Dr. Henwood‘s deposition.                        0.60       87.00
                                                                                                $145.00/hr
   6/23/2010 MJP    Receipt and review Order for_Trial Setting                                        0.10       14.50
                                                                                                $145.00/hr

             GRT    Receipt and review of correspondence from the Court resetting Trial. (.1)         0.20       29.00
                    Receipt and review of correspondence regarding Discovery. (.1)              $145.00/hr
  6/24/2010 GRT    Receipt and review of correspondence for Plaintiffs Counsel regarding              0.10       14.50
                   rescheduling Trial again. (.1)                                               $145.00/hr
  6/25/2010 GRT    Receipt and review additional e-mails from Plaintiffs Counsel regarding            1.20      174.00
                   Trial Setting and respond to same. (.2) Receipt and review of                $145.00/hr
                   correspondence regarding receipt of Henwood Depositon. (.1) Briefly
                   review deposition transcripts and highlights. (.9)
  6/30/2010 MJP    Thorough review of the depositions of Dr. Hall, Dr. Henwood and Plaintiff          9.40    1 ,363.00
                   as well as Plaintiffs Motion for Summary Judgment. (4.6) Draft outline for   $145.00/hr
                   responses and begin draft of both responses to Traditional and No
                   Evidence Motion for Summary Judgment.(4.8)
                                                                                                .iiii_i_Z_-

             For professional services rendered                                                     52.80    $7,432.00

             Additional Charges :
   6/1/2010 Postage- June 2010                                                                                    1 .22

             Copying cost- June 2010                                                                           287-20
  6/11/2010 Filing Fee- Motion for Continuance                                                                   12.96
            -Exhibit A
            -Exhibit B
            -Proposed Order on Motion for Continuance

            Total additional charges                                                                          $301 -38

            Total amount of this bill                                                                        $7.733-33



Please make checks payable to The Travis Law Firm, P.C.
                                                 THE TRAVIS LAW FIRM, P.C.
                                                  2700 Post Oak Blvd., Suite 900
                                                      Houston, Texas 77056
                                                         (713) 626-3800




 October 13, 2010


 In Reference To: Hall
 invoice #2981

                   Professional Services                                  _

                                                                                                Hrs/Rate      Amount
                                                                                                            -ii-i


    7/1/2010 MJP Legal research on                                                                   5.60      812.00
                                                          _   y _   . .       ra response to   $145.00/hr
                                         ion or Summary Judgment. 4.8)
    7/2/2010 MJP Draft response to no-evidence Motion for Summary Judgment and ﬁle                   4.80      696.00
                 same after organization of exhibits. (4.2) Draft amended answer and           $145.00/hr
                 continuance. (.6)
         .        GRT Review and revise Defendant's 2nd Amended Answer and Counterclaims             3.70      536.50
              '       (1 .7). Review and revise Defendant's Responses to Plaintiffs Partial    $145.00/hr
                      Summary Judgment (2.0). .
    7/5/2010 GRT Draft correspdndence to Plaintiffs counsel regarding schedule (.2).                 0.90      130.50
                 Receipt and review of various correspondence from Plaintiff's counsel         $145.00/hr
                 regarding trial date and rescheduling (.7).
    7/7/2010 GRT Receipt and review of correspondence from Plaintiffs counsel regarding              0.40       58.00
                 trial setting, and respond to same (.4).                                      $145.00/hr

                  For professional services rendered                                               15.40    $2,233.00
                  Additional Charges :
   7/6/2010 Deposition Costs for Robbie Henwood M.D.                                                          445.00
  7/27/2010 Copying cost July 2010                                                                              34.00

        - _       Total additional charges                                                                   $479.00

                  Total amount of this bill                                                                 $2,712.00




Please make checks payable to The Travis Law Firm, P.C.
                                          THE TRAVIS LAW FIRM, P.C.
                                           2700 Post Oak Blvd., Suite 900
                                               Houston, Texas 77056
                                                  (713) 626-3800




November 29, 2010

in Reference To: Hall
invoice #3044

             Professional Services
                                                                             Hrs/Rate   iwill
   9/7/2010 GRT Receiit and review of correspondence home                   $145.0%ﬁ3     43-5°


             For professional services rendered                                  0'30    $4350



Please make checks payable to The Travis Law Firm, P.C.
                                           THE TRAVIS LAW FIRM, P.C.
                                            2700 Post Oak Blvd., Suite 900
                                                Houston, Texas 77056
                                                   (713) 626-3800




February 11, 2011


In Reference To: Hall
Invoice #3137

             Professional Services

                                                                                             Hrs/Rate   Amount
 11/19/2010 GRT Receive, review, and analyze Plaintiffs Motion to Seal Court Records.            0.80    116.00
                Telephone conference with Plaintiffs counsel regarding matter.             $145.00/hr
 11/22/2010 GRT Receipt and review of various emails regarding Plaintiffs Motion to Seal         0.30     43.50
                Court Records and receipt and review of notice of hearing regarding        $145.00/hr
                same.

             For professional services rendered                                                  1-10   $159-50



Please make checks payable to The Travis Law Firm, P.C.
                                              THE TRAVIS LAW FIRM, P.C.
                                             2401 Fountain View Drive, Suite 400
                                                   Houston, Texas 77057
                                                      (713) 626-3800




_



April 11,2011


In Reference To: Hall
invoice #3180

                Professional Services
                                                                                                   Hrs/Rate    Amount
                                                                                                               A


  12/6/2010 JW        Telephone conference with G. Travis regarding response to Motion to               2.10   304.50
                      Seal (.1). Review and analyze case law cited in Plaintiffs Motion to Seal   $145.00/hr
                      (1.1). Draft and revise Response to Motion to Seal (.9).
            GRT Begin review of ﬁle to begin preparing for trial.                                       1.50   217.50
                                                                                                  $145.00/hr

  12/7/2010 JW        Review and revise Response to Motion to Seal and prepare issues for               0.70   101.50
                      hearing.                                                                    $145.00/hr
            GRT Revise and file Defendant's Response to Plaintiffs Motion to Seal ouit                  0.50    72.50
                Records .2. Recei tand rev‘             ‘         o dence from                    $145.00/hr


  12/8/2010 GRT Attend hearing and argue against Plaintiffs Motion to Seal Records (2.7).               3.80   551.00
                Telephone conference with Plaintiffs counsel subsequent to hearing (.2).          $145.00/hr
                Review proposed order and reject same (.1). Telephone conference with
                court explaining need for ruling (.2). Draft email to Plaintiffs counsel
                regarding Motion and possible order (.2). Receipt and review of various
                email correspondence from Plaintiffs counsel regarding same (.4).
  12/9/2010 GRT Receipt and review of various correspondence from‘;                                     0.70   101.50
                                                                                                  $145.00/hr
12/10/2010 GRT Receive, review, and analyze Plaintiffs Second Supplemental Answers to                   4.70   681.50
               Defendant's First Set of interrogatories, Plaintiffs Fifth Supplemental            $145.00/hr
               Responses to Request for Disclosure, Plaintiffs First Supplemental
               Responses to Defendant's Request for Admissions, Supplement to
               Plaintiffs Second Amended Petition.
12/13/2010 GRT Receipt and review of correspondence from Plaintiffs counsel regarding                   0.20    29.00
               discovery and respond to same.                                                     $145.00/hr

12/14/2010 GRT Receipt and review of correspondence regarding proposed continuance                      0.20    29.00
               (.1). Telephone conference with Plaintiffs counsel regarding continuance           $145.00/hr
               (.1).
—                                                                                                          Peee 2
                                                                                               Hrs/Rate      Amount

 12/15/2010 GRT    Receipt and review of various correspondence from Plaintiffs counsel             0.50       72.50
                   regarding continuance (.2). Telephone conference with Plaintiffs counsel   $145.00/hr
                   regarding same (.3).
                                                                                                    0.20       29.00
 12/16/2010 GRT    Receipt and review of correspondence from K. lack regarding
                   continuance and respond to same.                                           $145.00/hr

                                                                                                    0.30       43.50
 12/17/2010 GRT    Receipt of various correspondence from Plaintiffs counsel regarding
                   matter (.1). Draft email correspondence regarding continuance and          $145.00/hr
                   discovery issue (.2).
                                                                                                    0.90      130.50
 12/21/2010 GRT    Receipt and review of Plaintiffs Motion for Continuance (.1). Draft
                   response to same (.2). Receipt and review of various emails from           $145.00/hr
                   Plaintiffs counsel regarding resetting and respond to same (.6).
                                                                                                    0.10        14.50
 12/28/2010 G RT Receipt and review of deposition notice for Dr. DeJongh.
                                                                                              $145.00/hr

 12/30/2010 GRT Receipt and review of correspondence from Dr. Hall regarding court date
                                                                                                    0.20       29.00
                    and respond to same.                                                      $145.00/hr
                                                                                               ,,,.Z_i_-ii___1-i-

                                                                                                   16.60    $2,407.00
             For professional services rendered
             Additional Charges :
                                                                                                                 8.35
  12/7/2010 Filing Fee - Response to Motion to Seal

             Total additional charges                                                                           $8-35

             Total amount of this bill                                                                      $2.415-35



Please make checks payable to The Travis Law Firm, P.C.
                                          THE TRAVIS LAW FIRM, P.C.
                                         2401 Fountain View Drive, Suite 400
                                               Houston, Texas 77057
                                                  (713) 626-3800




March 31,2011


ln Reference To: Hall
Invoice #3217

             Professional Services
                                                                                                Hrs/Rate      Amount
                                                                                                            --_---—-—-



   1/7/2011 GRT Receipt and review correspondence from plaintiffs counsel regarding                  0.40        58.00
                x-rays (.1); draft correspondence to Dr. Hall regarding x-rays (.2); Receipt   $145.00/hr
                and review of correspondence from Dr. Hall regarding x-ray (.1).
  1/10/2011 GRT Receipt and review of correspondence from plaintiffs counsel regarding               0.40        58.00
                x-ray (.1); telephone conference with plaintiffs counsel regarding x-ray       $145.00/hr
                (.3).
  1/11/2011 GRT Telephone conference with plaintiffs counsel regarding discovery.                    0.90        43.50
                                                                                               $145.00/hr
  1/12/2011 GRT Telephone conference w                                        Telephone              0.80       116.00
                conference with plaintiffs counse regar ing images of . ollard (.2);           $145.00/hr
                draft email correspondence to T. Hail regarding x-rays and images (.2);
                draft and fon/vard email correspondence to plaintiffs counsel regarding
                same.
  1/13/2011 JW     Resea      and review regardin                                                    2.70       391.50
                                                                                               $145.00/hr

  1/14/2011 GRT Continue work on discovery and x-ray issue (.1); Receipt and review of         0.20              29.00
                correspondence regarding x-ray and duplication and respond to same (.1). $145.00/hr
  1/18/2011 GRT Receipt and review of plaintiffs amended notice of hearing on plaintiffs             0.80       116.00
                motion to seal records (.1); telephone conference with plaintiffs counsel      $145.00/hr
                regarding same (.2); Receipt and review of various emails regarding
                discovery and respond to same (.5).
  1/25/2011 GRT Receipt and review of correspondence from—                                           0.10        14.50
                                                                                               $145.00/hr

  1/31/2011 JW     Review of ﬁle in preparation for hearing on Motion to Seal.                       2.20       319.00
                                                                                               $145.00/hr

            GRT Receipt and review of correspondence regarding stats update (.1).                    0.10        14.50
                                                                                               $145.00/hr
                                                                                                               Page       2

      t~
                                                                                                   Hrs/Rate      Amount
 2/1 /201 1 JW     Court Appearance for Hearing on Plaintiffs Motion to Seal.                           2.40      348.00
                                                                                                  $145.00/hr

 2/2/201 1   GRT Receipt and review of correspondence from Plaintiffs counsel regarding                 0.20          29.00
                 Dr. De Jongh's deposition.                                                       $145.00/hr
 2/3/201 1   KDM Comprehensive review and analysis of medical records from Deana                        2.50      187.50
                 Pollard from Doctor David De Jongh, Doctor Mark Hablinski, Doctor                 $75.00/hr
                 Dassy Salazarl Doctor Frances Jones, an_ciDoctQlLL/llﬁiel Mizell-

             GRT   Receipt and review of correspondence from Plaintiffs counsel regarding               0.20          29.00
                   Dr. De Jongh and his deposition.                                               $145.00/hr

 2/4/201 1 KDM     Preparation of Deposition by Written Questions and Subpoena Duces                    3.60      270.00
                   Tecum to the Custodian of Records for Doctors Saud Alawadi, Danny               $75.00/hr
                   Miller, Larry Rose, and Susan Vogel (3.6).
             GRT   Draft various email correspondences to C DiFerrante and to K. Black                  0.90      130.50
                   regarding discovery and deposition; Receipt and review of various              $145.00/hr
                   correspondence responding to same (.3).
 2/8/2011 GRT      Receipt and review of correspondence from Plaintiffs counsel regarding               0.20          29.00
                   discovery and deposition (.2).                                                 $145.00/hr

2/14/2011 GRT      Review of ﬁle and prepare and finalize—1.7)                                          1.70      246.50
                                                                                                  $145.00/hr

2/16/2011 KDM      Preparation of correspondence to Doctor James May requesting records                 1.10          82.50
                   previously ordered (.3). Preparation of Deposition by Written Questions         $75.00/hr
                   and Subpoena Duces Tecum to the Custodian of Records for Doctor
                   Adriana Corredor (.8).         -
             GRT   Prepare for meeting with Dr. Hall (1 .5); meeting with Dr. Hall in                   9.90      551.00
                   preparation for trial (2.3).                                                   $145.00/hr
2/17/2011 KDM      Preparation of Deposition by Written Questions and Subpoena Duces                    0.80          60.00
                   Tecum to the Custodian of Records for Doctor Larry Steinberger (.8).            $75.00/hr

             GRT   Review of ﬁle and draft and ﬁnali                                                    3.70      536.50
                                                                                                  $145.00/hr

2/18/2011 GRT      Receipt and review of correspondence regarding mediation (.2);                       0.30          43.50
                   Telephone conference with Plaintiffs counsel regarding mediation (.1).         $145.00/hr

2/21/2011 GRT      Prepare for deposition of Dr. De Jongh (.5); draft outline (1 .5); review of         4.80          696.00
                   dental records (2.8).                                                          $145.00/hr

2/22/2011 GRT      Review additional documents from Dr. De Jongh's ofﬁce and review prior             10.10      1 ,464.50
                   to deposition (4.3); prepare for and attend deposition of Dr. De Jongh         $145.00/hr
                   (5.8)
—                                                                                                             Page e
                                                                                                 Hrs/Rate      Amount
2/23/201 1 JW     Review and research regardin                                                        1.50      217.50
                                                                                                $145.00/hr
                                                     Review
                  Er. Henwo5E                I
2/28/201 1 G RT   Receipt and review of various correspondence regarding subpoenas                    0.20        29.00
                                                                                                $145.00/hr
 3/1 /201 1 GRT   Receipt and review of correspondence from subpoenas (.2)                            0.20        29.00
                                                                                                $145.00/hr

 3/2/201 1 JW     Work on subpoena issues for Dr. Rose and Dr. Steinburger (1.1).                     6.00      870.00
                  Discussion with G. Travis regarding preparation for 30-day deadline           $145.00/hr
                  issues (.2). Review ﬁle and supplement discovery answers and
                  document production (4.7).
 3/3/201 1 JW     Continue supplementation of documents for upcoming discovery deadline.              9.70     1 ,406.50
                                                                                                $145.00/hr

          KDM     Comprehensive review and analysis of discovery ﬁles and documentation               3.60      270.00
                  in preparation for discovery supplementation (.6). Assist in                   $75.00/hr
                  supplementation of discovery (3.0).
          GRT     Receipt, review and analyze records from Dr. Adriana Corredor (1 .2);               1.40       203.00
                  draft correspondence to J. Woods regarding retrieval of Dr. Hablinski's       $145.00/hr
                  records and review of reply regarding status (.2)
 3/4/201 1 JW     Revise Defendant's Responses to Request for Disclosure and Expert                   5.90       812.00
                  Designation and supplement discovery.                                         $145.00/hr
          KDM     Preparation of Defendants‘ Fourth Supplemental Responses to Plaintiffs              0.90        60.00
                  Request for Disclosures and Certiﬁcate of Written Discovery regarding          $75.00/hr
                  same.
 3/8/2011 GRT     Receipt, review and analyze Plaintiffs lengthy motion to quash deposition           2.90       420.50
                  on written questions of Dr. Susan Vogel, Dr. Steinburger, Dr. Rose, Dr.       $145.00/hr
                  Miller, Dr. Corredor, and Dr. Alawdhi and motion for protection; begin
                  formulating response to same. (1.4); receipt and brief review of transcript
                  for Dr. De Jongh (1.5).
 3/9/2011 JW      Review Plaintiffs Motion to Quash Deposition on Written Questions in                6.40       928.00
                  preparation for upcoming hearing (.7). Review Request for Disclosure          $145.00/hr
                  and Expert Designations of both plaintiff and defendant (2.4). Draft
                  Response to Plaintiffs Motion to Quash and review deposition of plaintiff
                  for use in response (3.3).
3/10/2011 JW      Review depositions of Plaintiff, Dr. Hall, and Dr, De Jongh for use in              9.20     1,334.00
                  response to Plaintiffs Motion to Quash Deposition on Written Questions.       $145.00/hr

3/11/2011 JW      Finish drafting and revising Defendant's Response to Plaintiffs Motion to           2.80       406.00
                  Quash Deposition on Written Questions.                                        $145.00/hr

          KDM     Preparation of Notice of Hearing on Defendants‘ Motion to Compel                     3.60      270.00
                  Answers to Interrogatories, Responses to Requests for Admission,                $75.00/hr
                  Responses to Request for Production, and Responses to Request for
—                                                                                                             Page       4

                                                                                                 Hrs/Rate       Amount

                  Disclosures (.2). Prepare exhibits to attach to Defendants’ Response to
                  Plaintiffs Motion to Quash Depositions on Written Questions and Motion
                  for Protection (1.3). Review and revise Defendant's Response to
                  Plaintiffs Motion to Quash Depositions by Written Questions and Motion
                  for Protection (1.6). Review and revise Defendant's Response to
                  Plaintiffs Motion to Quash Depositions by Written Questions and Motion
                  for Protection (.5).
3/11/2011   GRT Review and revise defendant's motion to compel, answers to                            3.70       536.50
                interrogatories, Request for Admissions, Request for Production and             $145.00/hr
                Request for Disclosure (1 .7); Receipt and review defendant's response to
                plaintiffs motion to quash deposition and motion for protection (2.0)
3/14/2011   JW    Review documents in preparation for hearing on Motion to Quash (.9).                1.50       217.50
                  Review trial notebook for updating and supplementation necessary in           $145.00/hr
                  preparation for upcoming trial (.6).
            GRT Receipt, review and analyze plaintiffs lengthy response to defendant's                1 .90      261.00
                motion to compel and being formulating response to same                         $145.00/hr
3/15/2011   JW    Court Appearance for Hearing on Motion to Quash Deposition on Written               4.90       710.50
                  Questions (2.7). Review and work on trial notebook for upcoming trial         $145.00/hr
                   (2-2)-                      '




                                                            ill‘
                                                                                                      0.80           116.00
            GRT Receipt and review of various correspondence from plaintiffs counsel
                regard‘ing d'iscovery, mot‘ion toquas h an dd eposiiono
                                                                  't'   n writte n uest‘io ns   $145.00/hr
                (.5); Receipt and review of various correspondence fro

                                                                                                      3.40           255.00
3/16/2011   KDM Visit to county clerk's ofﬁce in courthouse to search for and retrieve court
                copies of orders to complete ﬁle and trial notebook preparation.                 $75.00/hr

                                                                                                      2.80           406.00
3/17/2011   GRT Meeting with Dr. Hal                                             Receipt
                and review of corresp       nce regarding items to e acco p is ed prior         $145.00/hr
                to trial (.2); Recei tand review of various correspondence from Dr. Hall
                regarding
                                                                                                      1.60           232.00
3/18/2011   GRT Receipt and review of various correspondence regarding trial issues and
                respond to same; draft correspondence to Dr. Hall regarding status and          $145.00/hr
                discove issues draft corres ondence to

                                                                                                      0.70           101.50
3/21/2011   GRT Contact Dr. Skibell regarding trial (.2);
                                                                                                $145.00/hr

                                                                                                      0.20            29.00
3/22/2011   JW     Conference with G. Travis regarding trial subpoenas and jury charge.
                                                                                                $145.00/hr

                                                                                                       0.30           43.50
            GRT Receive of various emails from Dr. Hall
                                                                                                 $145.00/hr

            JW     Finalize subpoenas (1.3). Research Motion to Strike (3.5).                          4.80          696.00
3/23/2011
                                                                                                 $145.00/hr
                                                    -4
—                                                                                                            Pe9e      5

                                                                                                 Hrs/Rate    A Amount
3/23/2011 GRT Begin preparing for trial; Receipt, review and analyze Plaintiff motion to             6.30       913.50
              strike Defendant's expert David Skibell and be in formulatin res onse to         $145.00/hr
              same (2.4); Telephone conference

3/24/2011 JW      R eview
                      '    emai'Ifr   S . Hu hes re ardin    otion to Strike and subpoenas,          2.50       362.50
                  and call                                         Review Henwood              $145.00/hr
                  deposition
3/25/2011 JW      Review deposition of Dr. Henwood (.6). Trial strategy regarding motions             2.90      420.50
                  in limine, jury charge, and direct & cross examination of Plaintiffs attorney $145.00/hr
                  fee experts (1 .7). Review case law regarding motion to strike (.6).
           GRT Continued preparation for trial (4.3); Telephone conference with Dr. Hall             1.40      1 ,073.00
               regarding records (.2); Receipt and review additional records of Dr. Hall       $145.00/hr
               regarding testimony and factual matter (1 .5); review of Dr. Skibell's report
               and send to Dr. Hall (.5); contact Dr. May regarding his ability to assist
               (.3); contact Dr. Robbie Henwood (.1); draft various correspondence to
               Dr. Hall regarding various trial matters (.5).
3/26/2011 GRT Continued preparation for trial (.5); review of Dr. Hall's deposition and              6.70       971.50
              Deanna Pollard‘s deposition in preparation for trial (5.8); review of various    $145.00/hr
              correspondence from Dr. Hall regarding trial matters (.3); telephone
              conference with Dr. Hall to review testimony (.1).
3/27/2011 JW      Review case law regarding motion to strike (5.5) begin preparation ofjury          6.30       913.50
                  charge (.8).                                                                 $145.00/hr

3/28/2011 JW     Drafting ofjury charge and work on motions in limine (.6) and continue              5.40        783.00
                 working on addressing Motion to Strike (4.8).                                 $145.00/hr

           GRT Continued preparation for trial (.8); Receipt and review correspondence               8.70      1,261.50
               from. Dr. May regarding
                               ..       testimony
                                         '          and respond
                                                             e to same
                                                                     . (.2); continue
                                                                               .               $145.00/hr
               review of deposition of D Pollard an                            ion of trial
                6 7 recei           us emails from
                                      Receipt and review o various emai
               correspon ence rom Dr. Hall re arding matter and res ond to same .4);
               draft correspondence t

3/29/2011 JW      Finalize draft of jury charge including Plaintiffs and Defendant's causes of       9.10      1,319.50
                  action, afﬁrmative defenses, and damages (9.1).                              $145.00/hr

           GRT Continued trial preparation (3.1); work on witness list (.5); review                  9.00      1,305.00
               documents and work on exhibit list; work on motion in liminie (.8); work        $145.00/hr
               on trial subpoenas (1 .2); begin drafting direct examination outlines (1.0);
               Receipt and review multiple emails from Plaintiffs Counsel regarding
               discovery and trial and draft response to same (.9).
3/30/2011 JW      Review and revise Motions in Limine (3.9). Review and revise Motion to           12.20       1 ,769.00
                  Bifurcate and review Texas case law regarding same (2.8). Review             $145.00/hr
                  Motion to Quash Subpoena of Kristen Black (.5). Review voir dire
                  material (.4). Draft Response to Motion to Quash Skibell and draft
                  Defendant's Motion to Quash Di Ferrante and Sacks (4.6).
t                                                                                                            Page      3

                                                                                                 Hrs/Rate      Amount
                                                I

3/30/2011 GRT Draft and ﬁnalize correspondence to Plaintiffs counsel with printouts of                9.30     1,348.50
              Dr. Hall's diagnosis and treatme      fo      intiff .4 ' review and revise       $145.00/hr
                    R6C8Ipl,7‘8iew and analysis of Plaintiffs motion to quash Defendant's
                    subpoena for Kristen Black (.2); Continued trial re aration and review of
                    exhibits (3.8); draft various
                    correspondence       .              g various issues . ; Telephone
                    conference with Dr. Hall regarding various issues (.3); Telephone
                    ‘feeee W““—
3/31/2011 GRT Continued trial preparation (3.0); ﬁnalize and ﬁle defendant's exhibit list,            9.60     1,392.00
              defendant's witness list, defendant's jury charge and defendant's motion          $145.00/hr
              in limine (2.3); review and revise defendant's motion to strike Plaintiffs
              expert Chris Diferrante and David Sacks (5); Telephone conference with
              R. Henwood regarding testimony (.4); work on deposition video cuts (1 .5);
              receipt of various correspondence from Plaintiffs counsel regarding
              various trial issues and dr res onse to same .6); Receipt and review
              of corres on ence from
                                           ; Telep one con erence wit r. a
              regarding testifying an medical records (.9); draft correspondence to Dr.
              Hall regarding same and receipt and review reply (.5).

             For professional services rendered                                                    220.10    $30,553-50
             Additional Charges :
 2/1/2011    Parking - Hearing                                                                                       5-00
3/11/2011    Filing Fee - Motion to Compel                                                                           3-35
             Filing Fee - Response to Motion to Quash                                                                3-35
3/15/2011    Parking - Hearing                                                                                       5-00
3/16/2011    Copying cost - Court Copies of Orders (14 pages)                                                       14.00
             Parking - Retrieve Court Copies from Courthouse                                                         4.00
3/24/201 1   Lunch - Client meeting                                                                                 30-00
             Parking - Pretrial meeting at Courthouse                                                                4.00
3/28/201 1   Postage 2/26/2011-3/25/2011                                                                            15-02
             Copying cost 2/26/11-3/25/11                                                                        233-30
3/30/201 1   Filing Fee - Motion for Separate Trial                                                                  8.35
             Filing Fee - Notice of Hearing                                                                          3-35
3/31/2011    Filing Fee - Letter to Court                                                                            3-35
                                                          Page      7


                                                             Amount
  3/31/2011 Filing Fee - Exhibit List                            8.35
             Filing Fee - Jury Charge                            8.35

             Filing Fee - Witness List                           8.35

             Total additional charges                       $382.62


             Total amount of this bill                    $30,939.12




Please make checks payable to The Travis Law Firm, P.C.
                                            THE TRAVIS LAW FIRM, P.C.
                                           2401 Fountain View Drive, Suite 400
                                                 Houston, Texas 77057
                                                    (713) 626-3800




June 30, 2011


In Reference To: Hall
invoice #5075

             Professional Services
                                                                                                    Hrs/Rate    Amount
   4/1/2011 GRT Continue trial preparation; Receipt and review of subpoena presumably                  10.30    1 ,493.50
                for Dr. Hall (.1); review of Plaintiffs Trial Exhibits, Witness List, Motion in    $145.00/hr
                Liminine, Jury Charge and begin drafting analysis to same (3.9); Receipt
                and review of various emails from Plaintiffs Counsel regarding pretrial
                matters and draft responses to same (.8); Telephone conference with Dr.
                D e J ong h regardi'ng su b poena (. 1 ); Tel ep h one con ference wi th R .
                Henwood regarding trial (.2); Telephone conference with Dr. May
                regarding matter 1                                   with Dr Skibel regarding
                matter(.3) Receipt and review of
                correspon ence rom De Jongh ofﬁce (.1); continue revision to
                Defendant's Exhibit List, Witness List, and Motion in Liminie (4.3).
             JW     Review and revise Trial Notebook (.6); receipt and review of Plaintiffs         4.00          580.00
                    Motion to Strike (.3); respond to Motion to Quash Subpoena of K. Black    $145.00/hr
                    (1.1); telephone conference with G. Travis regarding K. Black's subpoena
                    and strategy in context of subpoena (.5); receipt and review of
                    voluminous emails between G. Travis and C. Di Ferrante regarding
                    pretrial motions, jury charge and review attachments of same (1 .5);
                    Receipt and review of Plaintiffs Subpoena of Dr. Thomas Hall for Monday
                    hearing, Plaintiffs Response to Defendant's Motion to Strike Sacks, and
                    Motion to Strike Di Ferrante (.7); formulate outline for response to same
                    (.8); and review and analyze case law regarding Motion to Strike Di
                    Ferrante and Sacks (2.4).
   4/2/2011 LL      Conduct electronic research ardin '     i                                            5.10     739.50
                    concer in attorney's fe                                                        $145.00/hr
                       d the response to e aini sob ection oevi ence on the
                         o racity. Outline argument*
             GRT Continue trial preparation (4.0); Telephone conference with Dr. Hall (.3);            11.30    1 ,638.50
                 Review of deposition transcript (3.4); prepare cross examination and              $145.00/hr
                 direct examination (3.2) ; draft email correspondence to Dr. De Jongh
                 regarding subpoena (.4).
             JW     Continue review of attorney billing of Plaintiff and compare billing between       10.90    1 ,580.50
                    all of Plaintiffs attorneys to spot issues of excessive and double billing     $145.00/hr
                    (7.9); and meeting with client regarding questioning by Plaintiffs counsel
Q                                                                                                         Peoe      2

                                                                                             Hrs/Rate       Amount

              L                                                                       A
4/3/2011 LL    Conduct research re ardin                                                          7.90      1,145.50
                                                                                          i $145.00/hr


        GRT Continue trial preparation (2.0); Telephone conference with Dr. Hall (.3);          12.40       1,798.00
            continue review of deposition (1.4); continue preparation of                    $145-00/hf
            cross-examination (2.9); prepare Voire Dire and work on open (3 .4);
            Receipt and review correspondence from Dr. Hall regarding medical
            records (.4); Receipt and review correspondence from Plaintiffs Counsel
            regarding Motion in Liminine and augment to Plaintiffs motion (.2); work
            on proposed Jury Charge (1.8).
        JW     Draft and revise Motion to Quash Subpoena of Dr. Hall to appear at              7.80         1,131.00
               hearing on Motion to Quash the Subpoena of Dr. Skibell (4.1); receipt and $145.00/hr
               review of Plaintiffs Exhibit List, 50 page Jury Charge; Plaintiffs Witness
               List; and deposition cuts; compare Plaintiffs Jury Charge against
               gefendanfs Jury Charge and draft suggestions forjury Charge to Court
                 .7 .
4/4/2011 LL    Conduct research and outline ar uments regarding‘                                  2.50        312.50
              i                                                                             w5-<><>/r~-
         GRT Continue trial preparation (.4); meeting with Dr. Skibel to review testimony     12.50         1,812.50
             (2.8); draft First Amended Witness List (1.3); review and revise             $145.00/hr
             Defendant's Motion for Protection and Objection to Plaintiffs subpoenas
             of Dr. Hall (1.4); Receipt and review of various email correspondence
             from Plaintiffs Counsel regarding pretrial matters and objection to same
             (.7); Receipt and review of Plaintiffs Objections to Exhibits, Witness List
             and Motion in Liminine (.7); research issues and prepare response to
             same (1.8); draft email to R. Henwood regarding testimony (.4); Receipt
             and review correspondence from R. Henwood regarding testimony (.1);
             finalize Exhibits, Witness List, Motion in Liminie and Jury Charge (2.9).
         JW    Travel to and from Courthouse and attend scheduled hearing on Motion                8.00     1,160.00
               to Strike Dr. Skibell (1.8). Review and discussion of cross examination of    $145.00/hr
               expert witnesses in light of Plaintiffs and Defendant's pleadings (1.5).
               Draft memorandum to ﬁle and G. Travis regarding case law on Plaintiffs
               Motion in Limine (1 .7). Draft and revise memorandum regarding
               Defendant's agreements and objections to Plaintiffs Motion in Limine (80
               items). Revise and cross-examination of Plaintiffs attorney fee expert
               and review expert's credentials and previous incidents of tetifying as an
               expert (1 .7).
4/5/2011 LL                                                                                        3.50          507.50
                                                                                             $145.00/hr



         GRT Pre aref        '    .1 - meeting with Dr. Hall to discuss;                          19.90      1,912.00
                                       review of emails re ardin case an res ond to          $145.00/hr
                sa      . ; eep o    conference with
_                                                                                                           Page e
                                                                                               Hrs/Rate      Amount
                  Telephone conference with Dr. May regarding schedule (.2); Telephone
                  conference with Dr. Skibel regarding schedule (.2).
 4/5/2011 JW      Attend and assist at trial.                                                       8.20     1,199.00
                                                                                              $145.00/hr

 4/6/2011 GRT Prepare for trial (1.8); trial (9.5); meeting with Dr. Hall to review medical       14.30      2,079.50
              records and go over discovery (1.9); Receipt and review of email (.4);          $145.00/hr
              Telephone conference with Dr. May regarding schedule (.1); Telephone
              conference with Dr. Skibel regarding schedule (.2); draft correspondence
                  9*
           JW     Attend and assist at trial.                                                       8.40     1,218.00
                                                                                              $145.00/hr

 4/7/2011 oer Pre are for trial 2.9 ; attend trial 9.1                                              7.90     1,145.50
                                                        e ep one con erence with Dr.          $145.00/hr
                    ay regar ing s a us . ; e ep one conference with Dr. Skibel
                            status ( 2)‘


                                                and respond to same (.1
           JW     Attend and assist at trial        _                                               3.10       449.50
                                                                                              $145.00/hr

 4/8/201 1 GRT Draft correspondence                   ; and work with                               2.80       406.00
               Dr Hall ( 2) Receipt and review corres on ence rom Court regarding             $145.00/hr
               report (.2); Telephone conference with Dr. May and Dr. Skibel regarding
               status (.2).
4/18/2011 GRT Receipt and review of various correspondence from Plaintiffs Counsel                  0.30        43.50
              regarding trial continuation and draft response to same.                        $145.00/hr

4/20/2011 GRT Receipt and review of correspondence from Plaintiffs Counsel regarding                0.10        14.50
              matter and draft response to same.                                              $145.00/hr

4/21/2011 GRT Receipt and review of correspondence from Plaintiffs Counsel regarding                0.10        14.50
              matter and draft response to same.                                              $145.00/hr

5/17/2011 JW      Draft and forward lettert                                         r               0.30        43.50
                                                                                              $145.00/hr

5/31/2011 GRT Receipt and review of correspondence from B. Beers designating self as                0.10        14.50
              lead counsel; Receipt and review of Notice.                                     $145.00/hr

 6/1/2011 GRT Receipt and review of correspondence from K. Myatt regarding                          0.40        58.00
              designation of Brad Beers as counsel for Deanna Pollard and respond to          $145.00/hr
              same; draft correspondence to Dr. Hall regarding designation.
6/24/2011 JW      Draft co                                                                           0.30       60.00
                                                                                               $200.00/hr
—                                                                  Peee 4
                                                          Hours       Amount
        _    For professional services rendered           156.10   $22,601.00
             Additional Charges :
   4/4/2011 Parking - Hearing                                            3.00
             Filing Fee - Jury Charge                                    8.35
             Filing Fee - Witness List                                   8.35
             Filing Fee - Notice of Hearing                              8.35
             Filing Fee - Motion for Protection                          8.35
   4/5/2011 Parking - Delivery to Trial                                  1.40
             Lunch - Trial                                               3.98
   4/6/2011 Lunch -Trial                                                 7.60
  4/30/2011 Copying cost                                             1,227.20
  5/19/2011 Postage                                                      0.44
  6/30/2011 Postage                                                      0.44

             Total additional charges                               $1 .277-43

             Total amount of this bill                             $23.373-43




Please make checks payable to The Travis Law Firm, P.C.